Exhibit 10.1

 

 

AMENDED AND RESTATED

CREDIT AGREEMENT

 

Dated as of February 2, 2015

 

among

 

PROTECTIVE LIFE CORPORATION, PROTECTIVE

LIFE INSURANCE COMPANY, as Borrowers

 

THE SEVERAL LENDERS FROM TIME

TO TIME PARTY HERETO

 

and

 

REGIONS BANK,
as Administrative Agent and Swingline Lender,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION
as Syndication Agent,

 

REGIONS CAPITAL MARKETS,
a Division of Regions Bank, as Joint Lead Arranger and Sole Bookrunner,

 

WELLS FARGO SECURITIES, LLC, MIZUHO BANK, LTD.,
MORGAN STANLEY MUFG LOAN PARTNERS, LLC, and
SUMITOMO MITSUI BANKING CORPORATION,
as Joint Lead Arrangers,

 

MIZUHO BANK, LTD.,
MORGAN STANLEY MUFG LOAN PARTNERS, LLC,
SUMITOMO MITSUI BANKING CORPORATION, BARCLAYS BANK PLC, and
U.S. BANK NATIONAL ASSOCIATION

as Co-Documentation Agents,

 

and

 

COMPASS BANK, FIFTH THIRD BANK and
PNC BANK, NATIONAL ASSOCIATION,

as Senior Managing Agents

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

ARTICLE I DEFINITIONS AND RULES OF CONSTRUCTION

1

1.1.

Terms Defined in this Agreement

1

1.2.

Rules of Interpretation

25

1.2.1

Terms Generally

25

1.2.2

Computations of Time Periods

25

1.2.3

Document Preparation

25

1.2.4

Time

26

1.2.5

Letter of Credit Calculations

26

1.3.

Computations: Accounting Principles

26

ARTICLE II CREDIT EXTENSIONS

26

2.1.

Revolving Loans

26

2.1.1

Making of Revolving Loans

26

2.1.2

Borrowing Mechanics for Revolving Loans

27

2.1.3

Increase in Aggregate Revolving Commitments

27

2.2.

Swingline Loans

29

2.2.1

Making of Swingline Loans and Purchases of Participations Therein

29

2.2.2

Borrowing Mechanics for Swingline Loans

29

2.3.

Issuances of Letters of Credit and Purchase of Participations Therein

31

2.3.1

Letters of Credit

31

2.3.2

Notice of Issuance

32

2.3.3

Responsibility of Issuing Banks With Respect to Requests for Drawings and
Payments

33

2.3.4

Reimbursement by the Borrowers of Amounts Drawn or Paid Under Letters of Credit

33

2.3.5

Lenders’ Purchase of Participations in Letters of Credit

34

2.3.6

Obligations Absolute

35

2.3.7

Indemnification

35

2.3.8

Applicability of ISP and UCP

35

2.3.9

Letters of Credit Issued for Subsidiaries

36

2.4.

Pro Rata Shares; Availability of Funds

36

2.4.1

Pro Rata Shares

36

2.4.2

Availability of Funds

36

2.5.

Evidence of Debt; Register; Lenders’ Books and Records; Notes

37

2.5.1

Lenders’ Evidence of Debt

37

 

i

--------------------------------------------------------------------------------


 

2.5.2

Notes

37

2.6.

Scheduled Principal Payments

37

2.6.1

Revolving Loans

37

2.6.2

Swingline Loans

38

2.7.

Interest on Loans

38

2.7.1

Interest Rate

38

2.7.2

Determination of Interest Rate

38

2.7.3

Failure to Specify Rate

38

2.7.4

Calculation of Interest

39

2.7.5

Interest Payable in Arrears

39

2.7.6

Interest Due Issuing Banks

39

2.7.7

Interest Distributed by Issuing Banks

39

2.8.

Conversion/Continuation

40

2.8.1

Options to Convert/Continue

40

2.8.2

Conversion/Continuation Notice

40

2.9.

Default Rate of Interest

40

2.9.1

Principal Due

40

2.9.2

Other Amounts Due

40

2.9.3

Bankruptcy Defaults

40

2.9.4

Other Defaults

41

2.9.5

Past Due Amounts

41

2.9.6

No Permitted Alternative

41

2.10.

Fees

41

2.10.1

Facility Fee

41

2.10.2

Letter of Credit Fees

41

2.10.3

Fronting Fee and Other Fees Payable to an Issuing Bank

42

2.10.4

Other Fees

42

2.11.

Prepayments/Commitment Reductions

42

2.11.1

Voluntary Prepayments

42

2.11.2

Voluntary Commitment Reductions

43

2.11.3

Mandatory Prepayments

44

2.12.

Application of Prepayments

44

2.12.1

Voluntary Prepayments

44

2.12.2

Mandatory Prepayments

44

2.12.3

Payment to Lenders

44

2.13.

General Provisions Regarding Payments

44

2.13.1

Auto Debit

44

 

ii

--------------------------------------------------------------------------------


 

2.13.2

Time for Payments

44

2.13.3

Payments Applied to Interest First

45

2.13.4

Distributions to Lenders

45

2.13.5

Affected Lender’s Payments

45

2.13.6

Payment Date Not on Business Day

45

2.13.7

Non-conforming Payments

45

2.14.

Sharing of Payments by Lenders

46

2.15.

Cash Collateral

46

2.15.1

Grant of Security Interest

47

2.15.2

Application

47

2.15.3

Termination of Requirement

47

2.16.

Defaulting Lenders

47

2.16.1

Defaulting Lender Adjustments

47

2.16.2

Defaulting Lender Cure

49

2.16.3

New Letters of Credit

50

2.16.4

Qualified Counterparties

50

2.17.

Making or Maintaining LIBOR Loans

50

2.17.1

Inability to Determine Applicable Interest Rate

50

2.17.2

Illegality or Impracticability of LIBOR Loans

50

2.17.3

Compensation for Breakage or Non Commencement of Interest Periods

51

2.17.4

Booking of LIBOR Loans

52

2.17.5

Assumptions Concerning Funding of Adjusted LIBOR Rate Loans

52

2.17.6

Certificates for Reimbursement

52

2.17.7

Delay in Requests

52

2.18.

Increased Costs

52

2.18.1

Increased Costs Generally

52

2.18.2

Capital Requirements

53

2.18.3

Certificates for Reimbursement

53

2.18.4

Delay in Requests

53

2.19.

Taxes

54

2.19.1

Issuing Bank

54

2.19.2

Payments Free of Taxes; Obligation to Withhold; Payments on Account of Taxes

54

2.19.3

Payment of Other Taxes by the Borrowers

54

2.19.4

Tax Indemnification

54

2.19.5

Evidence of Payments

55

2.19.6

Status of Lenders; Tax Documentation

55

 

iii

--------------------------------------------------------------------------------


 

2.19.7

Treatment of Certain Refunds

57

2.19.8

Survival

58

2.20.

Mitigation Obligations; Designation of a Different Lending Office

58

2.20.1

Designation of a Different Lending Office

58

2.20.2

Replacement of Lenders

58

2.21.

Maximum PLICO Liability Amount

59

ARTICLE III CONDITIONS PRECEDENT

59

3.1.

Initial Advance

59

3.1.1

Credit Documents

59

3.1.2

Charter Documents

59

3.1.3

Organizational Documents Certificate

60

3.1.4

Certificates of Good Standing

60

3.1.5

Foreign Qualification

60

3.1.6

Closing Certificate

60

3.1.7

UCC Searches

60

3.1.8

Funding of Fees/Expenses

60

3.1.9

Financial Information

60

3.1.10

No Default

60

3.1.11

Opinion

61

3.1.12

Compliance Certificate

61

3.1.13

Funding Notice; Funds Disbursement Instructions

61

3.1.14

Consummation of Merger

61

3.1.15

Other Documents

61

3.2.

Each Credit Extension

61

3.2.1

No Default

61

3.2.2

Warranties

61

3.2.3

Covenants

61

3.2.4

Funding Notice

61

ARTICLE IV REPRESENTATIONS AND WARRANTIES

62

4.1.

Corporate Existence and Standing

62

4.2.

Authorization and Validity

62

4.3.

No Conflict; Government Consent

62

4.4.

Financial Statements

62

4.5.

Material Adverse Change

63

4.6.

Taxes

63

4.7.

Litigation and Guaranteed Obligations

63

 

iv

--------------------------------------------------------------------------------


 

4.8.

List of Significant Subsidiaries

63

4.9.

ERISA

63

4.10.

Accuracy of Information

63

4.11.

Regulation U

64

4.12.

Material Agreements

64

4.13.

Compliance With Laws

64

4.14.

Investment Company Act

64

4.15.

Solvency

64

4.16.

Insurance Licenses

64

4.17.

Ownership of Properties

64

4.18.

Anti-Terrorism Laws

65

4.19.

Default

66

ARTICLE V COVENANTS

66

5.1.

Financial Reporting

66

5.2.

Use of Proceeds

68

5.3.

Notice of Default

68

5.4.

Conduct of Business

69

5.5.

Taxes

69

5.6.

Insurance

69

5.7.

Compliance with Laws

69

5.8.

Maintenance of Properties

69

5.9.

Inspection

70

5.10.

Merger, Consolidation and Sale of Assets

70

5.11.

Liens

70

5.12.

Adjusted Consolidated Net Worth

70

5.13.

Ratio of Adjusted Consolidated Indebtedness to Consolidated Capitalization

70

5.14.

[Reserved]

71

5.15.

[Reserved]

71

5.16.

Affiliates

71

5.17.

Compliance with ERISA

71

5.18.

Payment of Obligations

71

5.19.

Further Assurances

71

5.20.

Amendments to Organizational Agreements

72

5.21.

Changes in Accounting Policies or Reporting Practices

72

ARTICLE VI DEFAULTS

72

6.1.

Representations and Warranties

72

 

v

--------------------------------------------------------------------------------


 

6.2.

Payments

72

6.3.

Specific Covenants

72

6.4.

Other Covenants

72

6.5.

Default on Other Indebtedness and Additional Amounts

72

6.6.

Voluntary Petitions

73

6.7.

Involuntary Bankruptcy or Receivership Proceedings

73

6.8.

Condemnation

73

6.9.

Undischarged Judgments

73

6.10.

ERISA

73

6.11.

Distribution Limitations

73

6.12.

Environmental Investigation

74

6.13.

Change in Control

74

6.14.

Licenses

74

6.15.

Tax Lien

74

6.16.

Enforceability Contest

74

ARTICLE VII REMEDIES

74

7.1.

Remedies

74

7.2.

Application of Funds

75

7.3.

Setoff

76

ARTICLE VIII AGENCY

76

8.1.

Appointment and Authority

76

8.2.

Rights as a Lender

76

8.3.

Exculpatory Provisions

76

8.3.1

No Fiduciary Duties

76

8.3.2

No Liability

77

8.3.3

No Responsibility

77

8.4.

Reliance by Administrative Agent

77

8.5.

Delegation of Duties

78

8.6.

Resignation of Administrative Agent

78

8.6.1

Resignation

78

8.6.2

Removal

79

8.6.3

Successor

79

8.7.

Non-Reliance on Administrative Agent and Other Lenders

79

8.8.

No Other Duties, etc.

79

8.9.

Administrative Agent May File Proofs of Claim

80

 

vi

--------------------------------------------------------------------------------


 

ARTICLE IX BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATION

80

9.1.

Successors and Assigns Generally

80

9.2.

Assignments By Lenders

81

9.2.1

Minimum Amounts

81

9.2.2

Proportionate Amounts

81

9.2.3

Required Consents

81

9.2.4

Assignment and Assumption

82

9.2.5

No Assignment to Borrowers, Affiliates or Subsidiaries

82

9.2.6

No Assignment to Natural Persons

82

9.2.7

Certain Additional Payments

82

9.3.

Register

83

9.4.

Participations

83

9.4.1

Participants

83

9.4.2

Entitled to Certain Benefits

84

9.4.3

No Greater Payment

84

9.4.4

Participant Register

84

9.4.5

Withholding

84

9.5.

Disclosure of Confidential Information

84

9.6.

Certain Pledges

85

ARTICLE X GENERAL PROVISIONS

85

10.1.

Notices

85

10.1.1

Notices Generally

85

10.1.2

Electronic Communications

85

10.1.3

Change of Address, Etc.

86

10.1.4

Platform

86

10.2.

Renewal, Extension, or Rearrangement

86

10.3.

Amendments and Waivers

87

10.3.1

Required Lenders’ Consent

87

10.3.2

Affected Lenders’ Consent

87

10.3.3

Other Consents

88

10.3.4

Execution of Amendments, etc.

88

10.4.

Counterparts; Integration; Effectiveness

89

10.5.

Electronic Execution of Assignments and Other Documents

89

10.6.

Consent to Jurisdiction

89

10.7.

No Advisory or Fiduciary Relationship

89

10.8.

Marshalling; Payments Set Aside

90

 

vii

--------------------------------------------------------------------------------


 

10.9.

Obligations Several; Independent Nature of Lenders’ Rights

90

10.10.

Independence of Covenants

90

10.11.

Resignation As Swingline Lender After Assignment

91

10.12.

Standard of Care: Limitation of Damages

91

10.13.

Incorporation of Schedules

91

10.14.

Indulgence Not Waiver

91

10.15.

Cumulative Remedies

91

10.16.

Survival of Representations, Warranties and Agreements

91

10.17.

Usury Savings Clause

92

10.18.

Entire Agreement

92

10.19.

Severability

92

10.20.

Time of Essence

92

10.21.

Applicable Law

92

10.22.

Captions Not Controlling

93

10.23.

WAIVER OF JURY TRIAL

93

10.24.

Waiver of Venue

93

10.25.

Termination

93

10.26.

Expenses; Indemnity

94

10.26.1

Costs and Expenses

94

10.26.2

Indemnification by Borrowers

95

10.26.3

Reimbursement by Lenders

95

10.26.4

Payments

95

10.26.5

Survival

95

10.27.

Set Off

96

10.28.

Treatment of Certain Information

96

10.28.1

Confidentiality

96

10.28.2

Information

96

10.29.

Patriot Act

97

10.30.

Agreement Amends and Restates Existing Credit Agreement

97

 

viii

--------------------------------------------------------------------------------


 

List of Exhibits, Schedules and Appendices

 

Exhibit 2.5.2A - Revolving Loan Note

 

Exhibit 2.5.2B — Swingline Note

 

Exhibit 2.19.6 - U.S. Tax Compliance Certificate

 

Exhibit A — Assignment and Assumption

 

Exhibit B — Compliance Certificate

 

Exhibit C — Conversion/Continuation Notice

 

Exhibit D — Funding Notice

 

Exhibit E - Issuance Notice

 

Exhibit F — Additional Permitted Liens

 

 

 

Schedule 4.7 - Litigation

 

Schedule 4.8 - Significant Subsidiaries

 

 

 

Appendix A - Revolving Commitment Amounts and Percentages

 

Appendix B — Addresses

 

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED
CREDIT AGREEMENT

 

THIS AMENDED AND RESTATED CREDIT AGREEMENT dated as of February 2, 2015 (“this
Agreement”) is entered into by and among PROTECTIVE LIFE CORPORATION, a Delaware
corporation (“PLC”), PROTECTIVE LIFE INSURANCE COMPANY, a Tennessee corporation
(“PLICO”; PLC and PLICO are together referred to as the “Borrowers”), REGIONS
BANK, an Alabama banking corporation (“Regions”), and the various lenders
identified on the signature pages hereto (collectively, with all other persons
that may from time to time hereafter become Lenders hereunder by execution of an
Assignment and Acceptance, the “Lenders”), and REGIONS BANK, in its capacity, as
the Administrative Agent for the Lenders (the “Administrative Agent”).

 

RECITALS

 

A.            The Borrowers, the lenders party thereto (the “Existing Lenders”),
and the Administrative Agent are parties to that certain Credit Agreement dated
as of July 17, 2012 (the “Existing Credit Agreement”) pursuant to which the
Existing Lenders agreed to make available to the Borrowers a credit facility in
the maximum principal amount of $750,000,000.

 

B.            The Borrowers, the Lenders and the Administrative Agent wish to
amend and restate the Existing Credit Agreement in its entirety, as hereinafter
set forth.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals, and of the mutual
covenants and agreements contained herein, the receipt and sufficiency of which
are hereby acknowledged, the Borrowers, the Lenders and the Administrative Agent
agree as follows:

 

ARTICLE I

 

DEFINITIONS AND RULES OF CONSTRUCTION

 

1.1.                Terms Defined in this Agreement.  As used below in this
Agreement, the following capitalized terms shall have the following meanings,
unless the context expressly requires otherwise:

 

“Adjusted Consolidated Indebtedness” means (i) Consolidated Indebtedness, less
(ii) Short-Term Indebtedness for advance fundings of guaranteed investment
contracts, annuities and other similar insurance and investment products.

 

“Adjusted Consolidated Net Worth” means at any date of determination,
Consolidated Net Worth excluding (i) goodwill and intangible assets (other than
value of business acquired) and (ii) all unrealized net losses and gains on
assets held for sale pursuant to FASB ASC 320 and other accumulated
comprehensive income pursuant to FASB ASC 220 or subsequent accounting
pronouncements having substantially similar impact as these provisions, to the
extent such unrealized net losses and gains have been taken into account in
determining Consolidated Net Worth.

 

--------------------------------------------------------------------------------


 

“Adjusted LIBOR Rate” means, for any Interest Period for an Adjusted LIBOR Rate
Loan, the rate per annum obtained by dividing (i) (a) the rate per annum
(rounded upward to the next whole multiple of one one-hundredth of one percent
(1/100 of 1%)) equal to the LIBOR or a comparable or successor rate, which rate
is approved by the Administrative Agent, as published on the applicable Reuters
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
for deposits (for delivery on the first day of such period) with a term
equivalent to such period in Dollars, determined two Business Days prior to the
commencement of such Interest Period as of approximately 11:00 a.m. (London,
England time) on such day, or (b) in the event the rate referenced in the
preceding clause (a) does not appear on such page or service or if such page or
service shall cease to be available, the rate per annum (rounded upward to the
next whole multiple of one one-hundredth of one percent (1/100 of 1%)) equal to
the rate determined by the Administrative Agent to be the offered rate on such
other page or other service which displays an average settlement rate for
deposits (for delivery on the first day of such period) with a term equivalent
to such period in Dollars, determined two Business Days prior to the
commencement of such Interest Period as of approximately 11:00 a.m. (London,
England time) on such day, or (c) in the event the rates referenced in the
preceding clauses (a) and (b) are not available, the rate per annum (rounded
upward to the next whole multiple of one one-hundredth of one percent (1/100 of
1%)) equal to quotation rate (or the arithmetic mean of rates) offered to first
class banks in the London interbank market for deposits (for delivery on the
first day of the relevant Interest Period) in Dollars of amounts in same day
funds comparable to the principal amount of the applicable Loan of Regions Bank
or any other Lender selected by the Administrative Agent, for which the Adjusted
LIBOR Rate is then being determined with maturities comparable to such Interest
Period as of approximately 11:00 a.m. (London, England time) on such day, by
(ii) an amount equal to (a) one, minus (b) the Applicable Reserve Requirement. 
Notwithstanding anything contained herein to the contrary, the Adjusted LIBOR
Rate shall not be less than zero.

 

“Adjusted LIBOR Rate Loan” means Loans bearing interest based on the Adjusted
LIBOR Rate.

 

“Administrative Agent” means Regions Bank in its capacity as agent for the
Lenders pursuant to Article VIII of this Agreement, and not in its individual
capacity as a Lender, and any successor Administrative Agent appointed pursuant
to Article VIII hereof.

 

“Administrative Questionnaire” means an administrative questionnaire provided by
the Lenders in a form supplied by the Administrative Agent.

 

“Affected Lender” has the meaning set forth in Section 2.17.2.

 

“Affected Loans” has the meaning set forth in Section 2.17.2.

 

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.

 

2

--------------------------------------------------------------------------------


 

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders.  The aggregate principal amount of the Aggregate Revolving Commitments
in effect on the Closing Date is One Billion Dollars ($1,000,000,000).

 

“Agreement” means this Credit Agreement (including all schedules and exhibits
hereto), as it may be further amended or modified and in effect from time to
time.

 

“Annual Statement” means the annual statutory financial statement of any
Insurance Subsidiary required to be filed with the insurance commissioner (or
similar authority) of its jurisdiction of incorporation, which statement shall
be in the form required by such Insurance Subsidiary’s jurisdiction of
incorporation or, if no specific form is so required, in the form of financial
statements recommended by the NAIC to be used for filing annual statutory
financial statements and shall contain the type of information recommended by
the NAIC to be disclosed therein, together with all exhibits or schedules filed
therewith.

 

“Anti-Terrorism Law” means any Requirement of Law related to money laundering,
financing terrorism or economic sanctions related thereto including the Patriot
Act, The Currency and Foreign Transactions Reporting Act (31 U.S.C. §§ 5311-5330
and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959) (also known as the “Bank
Secrecy Act”), the Trading With the Enemy Act (50 U.S.C. § 1 et seq.) and
Executive Order 13224 (effective September 24, 2001).

 

“Applicable Margin” means the rates per annum set forth opposite the appropriate
test in the pricing grid below:

 

Applicable Rating of PLC

 

Base Rate
Loans in
Basis Points

 

Adjusted LIBOR
Rate Loans and
Letter of Credit
Fee in Basis Points

 

Facility Fee
Rate in
Basis Points

 

Greater than or equal to A or A2

 

0.0

bps

90.0

bps

10.0

bps

Greater than or equal to A- or A3

 

0.0

bps

100.0

bps

12.5

bps

Greater than or equal to BBB+ or Baa1

 

10.0

bps

110.0

bps

15.0

bps

Greater than or equal to BBB or Baa2

 

30.0

bps

130.0

bps

20.0

bps

Less than BBB and Baa2 or no Applicable Rating

 

45.0

bps

145.0

bps

30.0

bps

 

Upon any change in the Applicable Rating, the Applicable Margin shall be
adjusted effective upon the date of any such change in the Applicable Rating. 
As of the date of this Agreement, PLC is currently rated A- by S&P and Baa2 by
Moody’s and the Applicable LIBOR Rate Margin is therefore 110.0 basis points and
the Applicable Facility Fee Rate is therefore 15.0 basis points.

 

“Applicable Moody’s Rating” means the highest long-term senior, unsecured,
non-credit enhanced, monitored credit rating of PLC that is published by
Moody’s.

 

3

--------------------------------------------------------------------------------


 

“Applicable Rating” means the Applicable S&P Rating or the Applicable Moody’s
Rating; provided that, if PLC has an Applicable S&P Rating and an Applicable
Moody’s Rating, the Applicable Rating shall be the higher of the two, unless the
two are separated by more than one level, in which case the Applicable Rating
shall be that at the level immediately below the higher of the two levels.

 

“Applicable Reserve Requirement” means, at any time, for any Adjusted LIBOR Rate
Loan, the maximum rate, expressed as a decimal, at which reserves (including any
basic marginal, special, supplemental, emergency or other reserves) are required
to be maintained with respect thereto against “Eurocurrency liabilities” (as
such term is defined in Regulation D of the Board, as in effect from time to
time) under regulations issued from time to time by the Board or other
applicable banking regulator.  Without limiting the effect of the foregoing, the
Applicable Reserve Requirement shall reflect any other reserves required to be
maintained by such member banks with respect to (i) any category of liabilities
which includes deposits by reference to which the applicable Adjusted LIBOR Rate
or any other interest rate of a Loan is to be determined, or (ii) any category
of extensions of credit or other assets which include Adjusted LIBOR Rate
Loans.  An Adjusted LIBOR Rate Loan shall be deemed to constitute Eurocurrency
liabilities and as such shall be deemed subject to reserve requirements.  The
rate of interest on Adjusted LIBOR Rate Loans shall be adjusted automatically on
and as of the effective date of any change in the Applicable Reserve
Requirement.

 

“Applicable S&P Rating” means the highest long-term senior, unsecured,
non-credit enhanced, monitored credit rating of PLC that is published by S&P.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Article” means an article of this Agreement.

 

“Assignment and Assumption” means the assignment and assumption agreement
entered into by a Lender and an Eligible Assignee with all required consents and
accepted by the Administrative Agent, in substantially the form of Exhibit A or
any other form approved by the Administrative Agent.

 

“Authorized Officer” means any of the President, Chief Financial Officer, Chief
Accounting Officer or any Vice President of the Borrowers, acting singly.

 

“Bankruptcy Code” means Title 11 of the United States Code, as amended from time
to time, or any similar federal or state law for the relief of debtors.

 

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(i) the Prime Rate in effect on such day, (ii) the Federal Funds Effective Rate
in effect on such day plus ½ of one percent (0.5%) and (iii) the LIBOR Index
Rate in effect on such day plus one percent (1.0%).  Any change in the Base Rate
due to a change in the Prime Rate, the Federal Funds Effective Rate or the LIBOR
Index Rate shall be effective on the effective day of such change in the Prime
Rate, the Federal Funds Effective Rate or the LIBOR Index Rate, respectively.

 

4

--------------------------------------------------------------------------------


 

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

 

“Board” means the Board of Governors of the US Federal Reserve System (or any
successor thereto).

 

“Borrowers” means collectively, PLC and PLICO.

 

“Borrowing” means (a) a borrowing consisting of simultaneous Loans of the same
Type of Loan and, in the case of Adjusted LIBOR Rate Loans, having the same
Interest Period, or (b) a borrowing of Swingline Loans, as appropriate.

 

“Business Day” means (a) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of Alabama or New York or is a day
on which banking institutions located in such states are authorized or required
by law or other governmental action to close, and (b) with respect to all
notices, determinations, fundings and payments in connection with the Adjusted
LIBOR Rate or any Adjusted LIBOR Rate Loans (and in the case of determinations,
the LIBOR Index Rate), the term “Business Day” means any day which is a Business
Day described in subsection (a) and which is also a day for trading by and
between banks in Dollar deposits in the London interbank market.

 

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee that would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

 

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases that would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.

 

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of any Issuing Bank, the Swingline Lender
or the Lenders, as applicable, as collateral for Letter of Credit Obligations or
Swingline Loans, as applicable, or obligations of the Lenders to fund
participations in respect thereof, cash or deposit account balances or, if the
Administrative Agent, any Issuing Bank and/or the Swingline Lender, as
applicable, shall agree in their sole discretion, other credit support, in each
case pursuant to documentation in form and substance satisfactory to the
Administrative Agent, such Issuing Bank and/or the Swingline Lender, as
applicable.  “Cash Collateral” shall have a meaning correlative to the foregoing
and shall include the proceeds of such cash collateral and other credit support.

 

“Cash Management Bank” means any Person that is a Lender or any Affiliate of a
Lender at the time it provides any Cash Management Services, or that is a Lender
or an Affiliate of Lender at any time after it has provided any Cash Management
Services.

 

“Cash Management Obligations” means obligations owed by any Borrower to any Cash
Management Bank in connection with, or in respect of, any Cash Management
Services.

 

“Cash Management Services” means any one or more of the following types of
services or facilities provided to any Borrower by a Cash Management Bank:
(a) ACH transactions and

 

5

--------------------------------------------------------------------------------


 

(b) cash management services, including, without limitation, controlled
disbursement services, treasury, depository, overdraft, and electronic funds
transfer services.

 

“Change in Control” means:

 

(a)           Dai-ichi or one of its direct or indirect wholly-owned
subsidiaries shall cease to own and control, of record and beneficially,
directly 100% of the outstanding Equity Interests of PLC; or

 

(b)           PLC shall cease to own and control, of record and beneficially,
directly 100% of the outstanding Equity Interests of PLICO.

 

“Change in Law” means the occurrence after the date of this Agreement of:
(a) the adoption or effectiveness of any law, rule, regulation, judicial ruling,
judgment or treaty, (b) any change in any law, rule, regulation or treaty or in
the administration, interpretation, implementation or application by any
Governmental Authority of any law, rule, regulation or treaty, or (c) the making
or issuance by any Governmental Authority of any request, rule, guideline or
directive, whether or not having the force of law; provided that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith, (y) all requests, rules,
guidelines or directives concerning capital adequacy promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III and (z) all requests, rules,
guidelines or directives issued by a Governmental Authority in connection with a
Lender’s submission or re-submission of a capital plan under 12 C.F.R. § 225.8
or a Governmental Authority’s assessment thereof shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

 

“Closing Date” means February 2, 2015.

 

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

 

“Commitment” means, with respect to any Lender, such Lender’s Revolving
Commitment.

 

“Communications” means any notice, demand, communication, document or other
material that any Borrower delivers to the Administrative Agent in connection
with any Credit Document or the transactions contemplated thereby which is
distributed to the Administrative Agent, any Lender or any Issuing Bank by means
of electronic communications pursuant to Section 10.1, including the Platform.

 

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit B.

 

6

--------------------------------------------------------------------------------


 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Capitalization” means, at any date of determination, the sum of
(i) Adjusted Consolidated Net Worth as at such date plus (ii) Adjusted
Consolidated Indebtedness as at such time.

 

“Consolidated Indebtedness” means the Indebtedness of PLC and its Subsidiaries
determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Net Income” means, for any period, the consolidated net income of
PLC and the Subsidiaries for such period, as shown on the consolidated financial
statements of PLC and the Subsidiaries delivered in accordance with Section 5.1.

 

“Consolidated Net Worth” means, at any date of determination, the amount of
consolidated common shareholders’ equity of PLC and its Subsidiaries, determined
as at such date in accordance with GAAP.

 

“Consolidated Subsidiary” means, a Subsidiary, the accounts of which are
customarily consolidated with those of PLC for the purpose of reporting to
stockholders of PLC or, in the case of a recently acquired Subsidiary, the
accounts of which would, in accordance with PLC’s regular practice, be so
consolidated for that purpose.

 

“Consolidated Total Assets” means, at any time, the total assets of PLC and its
Consolidated Subsidiaries, determined on a consolidated basis, as set forth or
reflected on the most recent consolidated balance sheet of PLC and its
Consolidated Subsidiaries, prepared in accordance with GAAP.

 

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

 

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit C.

 

“Credit Date” means the date of a Credit Extension.

 

“Credit Documents” means, collectively, each writing delivered at any time by
the Borrowers to the Lenders or the Administrative Agent relating to the Loans,
the Swingline Loans or the Letters of Credit to evidence or secure any of the
Obligations.

 

“Credit Extension” means the making of a Loan or the issuing, increase,
extension, amendment or renewal of a Letter of Credit.

 

“Credit for Reinsurance Letter of Credit” has the meaning set forth in
Section 2.3.1.

 

“Dai-ichi” means The Dai-ichi Life Insurance Company, Limited, a kabushiki
kaisha organized under the laws of Japan.

 

7

--------------------------------------------------------------------------------


 

“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
bankruptcy, assignment for the benefit of creditors, conservatorship,
moratorium, receivership, insolvency, rearrangement, reorganization or similar
debtor relief laws of the US or other applicable jurisdictions in effect from
time to time.

 

“Default” means an event described in Article VI.

 

“Default Rate” means an interest rate equal to (a) with respect to Obligations
other than Adjusted LIBOR Rate Loans (including Base Rate Loans referencing the
LIBOR Index Rate) and the Letter of Credit Fee, the Base Rate plus the
Applicable Margin, if any, applicable to such Loans plus two percent (2%) per
annum, (b) with respect to Adjusted LIBOR Rate Loans, the Adjusted LIBOR Rate
plus the Applicable Margin, if any, applicable to Adjusted LIBOR Rate Loans plus
two percent (2%) per annum and (c) with respect to the Letter of Credit Fee, the
Applicable Margin plus two percent (2%) per annum.

 

“Defaulting Lender” means, subject to Section 2.16.2, any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrowers in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Borrowers, the Administrative Agent or any Issuing Bank or the Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrowers, to confirm
in writing to the Administrative Agent and the Borrowers that it will comply
with its prospective funding obligations hereunder (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent and the Borrowers), or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, or (ii) had appointed for
it a receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.  Any determination
by the Administrative Agent that a Lender is a

 

8

--------------------------------------------------------------------------------


 

Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.16.2) upon delivery of written
notice of such determination to the Borrower, each Issuing Bank, the Swingline
Lender and each Lender.

 

“Dollars” or “$” means dollars of the United States of America.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.2 subject to any consents and representations as may be
required therein.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any Person that is a member of PLC’s controlled group,
or under common control with PLC, within the meaning of Section 414 of the Code.

 

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which notice to the PBGC has been waived by regulation);
(ii) the failure to meet the minimum funding standard of Section 412 of the
Internal Revenue Code with respect to any Pension Plan (whether or not waived in
accordance with Section 412(c) of the Internal Revenue Code), the failure to
make by its due date any minimum required contribution or any required
installment under Section 430(j) of the Internal Revenue Code with respect to
any Pension Plan or the failure to make by its due date any required
contribution to a Multiemployer Plan; (iii) the provision by the administrator
of any Pension Plan pursuant to Section 4041(a)(2) of ERISA of a notice of
intent to terminate such plan in a distress termination described in
Section 4041(c) of ERISA; (iv) the withdrawal from any Pension Plan with two
(2) or more contributing sponsors or the termination of any such Pension Plan,
in either case resulting in material liability pursuant to Section 4063 or 4064
of ERISA; (v) the institution by the PBGC of proceedings to terminate any
Pension Plan, or the occurrence of any event or condition reasonably likely to
constitute grounds under ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan; (vi) the imposition of liability
pursuant to Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA, each case reasonably likely to result in material
liability; (vii) the withdrawal of any Borrower, any of its Subsidiaries or any
of their respective ERISA Affiliates in a complete or partial withdrawal (within
the meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer Plan if
such withdrawal is reasonably likely to result in material liability, or the
receipt by any Borrower, any of its Subsidiaries or any of their

 

9

--------------------------------------------------------------------------------


 

respective ERISA Affiliates of notice from any Multiemployer Plan that it is in
reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA, or that
it is in “critical” or “endangered” status within the meaning of
Section 103(f)(2)(G) or ERISA, or that it intends to terminate or has terminated
under Section 4041A or 4042 of ERISA, if such reorganization, insolvency or
termination is reasonably likely to result in material liability; (viii) the
imposition of fines, penalties, taxes or related charges under Chapter 43 of the
Internal Revenue Code or under Section 409, Section 502(c), (i) or (l), or
Section 4071 of ERISA in respect of any Pension Plan if such fines, penalties,
taxes or related charges are reasonably likely to result in material liability;
(ix) the assertion of a material claim (other than routine claims for benefits
and funding obligations in the ordinary course) against any Pension Plan other
than a Multiemployer Plan or the assets thereof, or against any Person in
connection with any Pension Plan such Person sponsors or maintains reasonably
likely to result in material liability; (x) receipt from the Internal Revenue
Service of a final written determination of the failure of any Pension Plan
intended to be qualified under Section 401(a) of the Internal Revenue Code to
qualify under Section 401(a) of the Internal Revenue Code, or the failure of any
trust forming part of any such plan to qualify for exemption from taxation under
Section 501(a) of the Internal Revenue Code; or (xi) the imposition of a lien
pursuant to Section 430(k) of the Internal Revenue Code or pursuant to
Section 303(k) or 4068 of ERISA or any violation of Section 436 of the Internal
Revenue Code or Section 206(g) of ERISA.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on, determined by reference to, or measured by, net
income (however denominated), franchise Taxes, and branch profits Taxes, in each
case, (i) imposed as a result of such Recipient being organized under the laws
of, or having an office or, in the case of any Lender, its applicable lending
office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrowers under Section 2.20.2) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.19, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.19.6 and
(d) any U.S. federal withholding Taxes imposed under FATCA.

 

“Existing Credit Agreement” has the meaning set forth in Recital A.

 

“Facility Fee” has the meaning set forth in Section 2.10.1.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not more onerous to comply with) and any regulations or official
interpretations thereof.

 

“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher one
one-hundredth of one percent

 

10

--------------------------------------------------------------------------------


 

(1/100 of 1%)) equal to the weighted average of the rates on overnight federal
funds transactions with members of the Federal Reserve System arranged by
federal funds brokers on such day, as published by the Federal Reserve Bank of
New York on the Business Day next succeeding such day; provided, (i) if such day
is not a Business Day, the Federal Funds Effective Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (ii) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Effective Rate
for such day shall be the average rate charged to Regions Bank or any other
Lender selected by the Administrative Agent on such day on such transactions as
determined by the Administrative Agent.

 

“Fee Letters” means the collective reference to (a) that certain letter from the
Administrative Agent to the Borrowers dated October 24, 2014, and (b) that
certain letter from Wells Fargo Bank, N.A. and Wells Fargo Securities, LLC to
the Borrowers dated October 24, 2014, in each case relating to certain fees
payable by the Borrowers in respect of the transactions contemplated by this
Agreement as may be amended, modified, restated or supplemented from time to
time.

 

“Foreign Lender” means any Lender that is not a US Person.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Bank, such Defaulting Lender’s Revolving Commitment
Percentage of the outstanding Letter of Credit Obligations with respect to
Letters of Credit issued by such Issuing Bank other than Letter of Credit
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof, and (b) with respect to the Swingline Lender, such Defaulting
Lender’s Revolving Commitment Percentage of outstanding Swingline Loans made by
the Swingline Lender other than Swingline Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders.

 

“Fund” means any Person (other than a natural Person) that makes, purchases,
holds or otherwise invests in commercial loans and similar extensions of credit
in the ordinary course of its activities.

 

“Funding Notice” means a notice substantially in the form of Exhibit D.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time, applied in a manner consistent with that used in preparing the financial
statements referred to in Section 5.1.

 

“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future Governmental Authority.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank and any group or body charged with setting financial
accounting or

 

11

--------------------------------------------------------------------------------


 

regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing)).

 

“Guaranteed Obligations” of a Person means all guaranties, endorsements,
assumptions and other contingent obligations with respect to, or to purchase or
to otherwise pay or acquire, Indebtedness of others.

 

“Hedge Agreement” means any agreement now existing or hereafter entered into,
which provides for an interest rate or commodity swap, cap, floor, collar,
forward foreign exchange transaction, currency swap, equity swap, cross-currency
rate swap, currency option, or any combination of, or option with respect to,
these or similar transactions, for the purpose of hedging any Borrower’s
exposure to fluctuations in interest rates, currency valuations or commodity
prices.

 

“Hedge Agreement Bank” means (a) any Person that is a Lender or an Affiliate of
a Lender at the time that it becomes a party to a Hedge Agreement with any
Borrower and (b) any Lender on the Closing Date or Affiliate of such Lender that
is party to a Hedge Agreement with any Borrower in existence on the Closing
Date, in each case to the extent permitted hereunder.

 

“Indebtedness” of a Person means, without duplication, such Person’s
(i) obligations for borrowed money, (ii) obligations representing the deferred
purchase price of Property or services (other than accounts payable arising in
the ordinary course of such Person’s business payable on terms customary in the
trade), (iii) obligations, whether or not assumed, payable out of the proceeds
or production from Property now or hereafter owned or acquired by such Persons,
(iv) obligations evidenced by notes, acceptances or other similar debt
instruments, (v) Capitalized Lease Obligations, (vi) obligations for
reimbursement of drafts drawn or available to be drawn under letters of credit,
(vii) Synthetic Lease Obligations, and (viii) Guaranteed Obligations.  It is
understood and agreed, for the avoidance of doubt, that (a) annuities,
guaranteed investment contracts, funding agreements, Federal Home Loan Bank
advances and similar instruments and agreements, (b) obligations (including
without limitation trust obligations) under reinsurance, coinsurance, modified
coinsurance agreements or similar agreements and related trust agreements, and
(c) obligations and liabilities arising under insurance products created or
entered into in the normal course of business shall not constitute
“Indebtedness”.  Notwithstanding the foregoing, Indebtedness of the Borrowers
and its Subsidiaries shall not include: (1) the following obligations issued in
connection with the funding or financing of statutory reserves and with respect
to which the Borrowers have no obligation to repay:  (A) Surplus Notes or other
obligations of the Borrowers or any Subsidiaries of the Borrowers (“Reserve
Financing Notes”), (B) any securities backed by such Reserve Financing Notes,
(C) letters of credit issued for the account of Subsidiaries of the Borrowers
that are not issued under this Agreement, (D) any guarantees by the issuers of
the obligations described in (A), (B) and (C) above, and (E) any guarantee of a
parent of the obligations of a Subsidiary in connection with any such funding or
financing of statutory reserves, including guarantees of the obligations
described in (A) and (B) above, provided that any such guarantee is either
approved or not disapproved, as the case may be, by the applicable Governmental
Authority; (2) the sale and issuance of $800 million of senior notes of PLC
during the fourth quarter of 2009, the proceeds of which were used to purchase
Reserve Financing Notes in

 

12

--------------------------------------------------------------------------------


 

connection with the funding of statutory reserves, including any refinancing
thereof from time to time, and any subsequent reserve financing transaction for
which the Borrowers will receive approval from the Required Lenders to exclude
from this definition of Indebtedness; (3) any Short-Term Indebtedness incurred
for the pre-funding of anticipated policy obligations or anticipated investment
cash flow; (4) obligations that are not otherwise included in items (i) through
(viii) of the definition of Indebtedness, but which would be classified as a
liability on the Borrowers’ financial statements only by reason of FASB ASC 810
or a subsequent accounting pronouncement having a substantially similar impact
so long as such obligations remain nonrecourse; (5) any indebtedness of a
separate account maintained by a Subsidiary for which there is no recourse to
the Borrowers; or (6) any indebtedness consisting of Cash Management
Obligations.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by any Borrower under any Credit Document and
(b) to the extent not otherwise described in (a), Other Taxes.

 

“Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities as defined in Section 4001(a)(18) of ERISA.

 

“Insurance Subsidiary” means any Subsidiary that is engaged in the insurance
business.

 

“Interest Rate Determination Date” means the date of determination of the Base
Rate (including the determination of the LIBOR Index Rate) or the Adjusted LIBOR
Rate, as applicable.

 

“Interest Payment Date” means with respect to (a) any Base Rate Loan and any
Swingline Loan, the last Business Day of each calendar quarter, commencing on
the first such date to occur after the Closing Date and the final maturity date
of such Loan; and (b) any Adjusted LIBOR Rate Loan, the last day of each
Interest Period applicable to such Loan; provided, in the case of each Interest
Period of longer than three (3) months “Interest Payment Date” shall also
include each date that is three (3) months, or an integral multiple thereof,
after the commencement of such Interest Period.

 

“Interest Period” means, in connection with an Adjusted LIBOR Rate Loan, an
interest period of one (1), two (2), three (3) or six (6) months, as selected by
the Borrowers in the applicable Funding Notice or Conversion/Continuation
Notice, (i) initially, commencing on the Credit Date or Conversion/Continuation
Date thereof, as the case may be; and (ii) thereafter, commencing on the day on
which the immediately preceding Interest Period expires; provided, (a) if an
Interest Period would otherwise expire on a day that is not a Business Day, such
Interest Period shall expire on the next succeeding Business Day unless no
further Business Day occurs in such month, in which case such Interest Period
shall expire on the immediately preceding Business Day; (b) any Interest Period
that begins on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period) shall end on the last Business Day of a calendar month;
and (c) no Interest Period with respect to any portion of the Revolving Loans
shall extend beyond the Revolving Commitment Termination Date.

 

13

--------------------------------------------------------------------------------


 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance of such Letter of Credit).

 

“Issuance Notice” means an Issuance Notice substantially in the form of
Exhibit E.

 

“Issuing Banks” means Regions Bank and up to three (3) other Lenders designated
by the Borrowers from time to time and who have agreed to act as an Issuing Bank
hereunder, each in its capacity as issuer of Letters of Credit hereunder,
together with its permitted successors and assigns in such capacity and “Issuing
Bank” means any one of the foregoing.

 

“Joint Arrangers” means Regions Capital Markets, a division of Regions Bank,
Wells Fargo Securities, LLC, Mizuho Bank, Ltd., Morgan Stanley MUFG Loan
Partners, LLC, and Sumitomo Mitsui Banking Corporation, in their capacity as
joint lead arrangers.

 

“Law” or “Laws” means all applicable constitutional provisions, statutes, codes,
acts, ordinances, orders, judgments, decrees, injunctions, rules, regulations,
and requirements of all Governmental Authorities.

 

“Lender” means (a) Regions Bank in its capacity as a Lender and each Person
listed on the signature pages hereto and identified as a Lender and (b) each
Person that becomes a party hereto pursuant to an Assignment and Assumption,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption.

 

“Letter of Credit” means any letter of credit issued hereunder.

 

“Letter of Credit Fee” has the meaning set forth in Section 2.10.2.

 

“Letter of Credit Borrowing” means any Credit Extension resulting from a drawing
under any Letter of Credit that has not been reimbursed or refinanced as a
Borrowing of Revolving Loans pursuant to Section 2.3.4.

 

“Letter of Credit Obligations” means, at any time, the sum of (a) the maximum
amount available to be drawn under Letters of Credit then outstanding, assuming
compliance with all requirements for drawings referenced therein, plus (b) the
aggregate amount of all drawings under Letters of Credit that have not been
reimbursed by the Borrowers, including Letter of Credit Borrowings, minus
(c) the Dollar amount of Cash Collateral provided by Borrowers with the proceeds
of Revolving Loans in order to Cash Collateralize any Fronting Exposure related
to any Letter(s) of Credit pursuant to Section 2.15.  For all purposes of this
Agreement, (i) amounts available to be drawn under Letters of Credit will be
calculated as provided in Section 1.2.5, and (ii) if a Letter of Credit has
expired by its terms but any amount may still be drawn thereunder by reason of
the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to
be “outstanding” in the amount so remaining available to be drawn.

 

“Letter of Credit Sublimit” means, as of any date of determination, the lesser
of (i) Five Hundred Million Dollars ($500,000,000) and (ii) the aggregate unused
amount of the Revolving Commitments then in effect.

 

14

--------------------------------------------------------------------------------


 

“LIBOR” means the London Interbank Offered Rate.

 

“LIBOR Index Rate” means, for any interest rate calculation with respect to a
Base Rate Loan on any date, (a) the rate per annum (rounded upward to the next
whole multiple of one one-hundredth of one percent (1/100 of 1%)) equal to the
LIBOR or a comparable or successor rate, which rate is approved by the
Administrative Agent, as published on the applicable Reuters screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) for deposits (for
delivery on the first day of such one month period) with a term of one month
commencing that day in Dollars, determined two Business Days prior to such date
as of approximately 11:00 a.m. (London, England time) on such day, or (b) in the
event the rate referenced in the preceding clause (a) does not appear on such
page or service or if such page or service shall cease to be available, the rate
per annum (rounded upward to the next whole multiple of one one-hundredth of one
percent (1/100 of 1%)) equal to the rate determined by the Administrative Agent
to be the offered rate on such other page or other service which displays an
average settlement rate for deposits (for delivery on the first day of such
period) with a term of one month in Dollars, determined two (2) Business Days
prior to such date as of approximately 11:00 a.m. (London, England time) on such
day, or (c) in the event the rates referenced in the preceding clauses (a) and
(b) are not available, the rate per annum (rounded upward to the next whole
multiple of one one-hundredth of one percent (1/100 of 1%)) equal to quotation
rate (or the arithmetic mean of rates) offered to first class banks in the
London interbank market for deposits (for delivery on the first day of the
relevant one month period) in Dollars of amounts in same day funds comparable to
the principal amount of the applicable Base Rate Loan of Regions Bank or any
other Lender selected by the Administrative Agent, for which the LIBOR Index
Rate is then being determined with maturities comparable to such one month
period as of approximately 11:00 a.m. (London, England time).  Notwithstanding
anything contained herein to the contrary, the LIBOR Index Rate shall not be
less than zero.

 

“LIBOR Index Rate Loan” means Base Rate Loans bearing interest based on the
LIBOR Index Rate.

 

“LIBOR Loan” means Adjusted LIBOR Rate Loans or LIBOR Index Rate Loans, as
applicable.

 

“License” means any license, certificate of authority, permit or other
authorization required to be obtained from a Governmental Authority in
connection with the operation, ownership or transaction of the insurance
business.

 

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement). 
Notwithstanding the foregoing, a Lien shall not include any such agreement or
arrangement with respect to:  (1) the following obligations issued in connection
with the funding or financing of statutory reserves and with respect to which
the Borrowers have no obligation to repay (including, for the avoidance of
doubt, Liens in respect of the surplus accounts of any Subsidiaries in
connection therewith):  (A) Reserve Financing Notes, (B) any securities backed

 

15

--------------------------------------------------------------------------------


 

by such Reserve Financing Notes, (C) letters of credit issued for the account of
Subsidiaries of the Borrowers that are not issued under this Agreement, (D) any
guarantees by the issuers of the obligations described in (A), (B) and
(C) above, and (E) any guarantee of a parent of the obligations of a Subsidiary
in connection with any such funding or financing of statutory reserves,
including guarantees of the obligations described in (A) and (B) above, provided
that any such guarantee is either approved or not disapproved, as the case may
be, by the applicable Governmental Authority; (2) the sale and issuance of $800
million of senior notes of PLC during the fourth quarter of 2009, the proceeds
of which were used to purchase Reserve Financing Notes in connection with the
funding of statutory reserves, including any refinancing thereof from time to
time, and any subsequent reserve financing transaction for which the Borrowers
will receive approval from the Required Lenders to exclude from the definition
of Indebtedness; (3) any Short-Term Indebtedness incurred for the pre-funding of
anticipated policy obligations or anticipated investment cash flow;
(4) obligations that are not otherwise included in items (i) through (viii) of
the definition of Indebtedness, but which would be classified as a liability on
the Borrowers’ financial statements only by reason of FASB ASC 810 or a
subsequent accounting pronouncement having a substantially similar impact so
long as such obligations remain nonrecourse; (5) any indebtedness of a separate
account maintained by a Subsidiary for which there is no recourse to the
Borrowers; (6) Cash Management Obligations; and (7) Hedge Agreements.

 

“Loan” means any or all of the Revolving Loans and Swingline Loans and all
extensions and renewals thereof made by any Lender hereunder.

 

“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, condition (financial or otherwise), results of operations or prospects
of the Borrowers and their Subsidiaries taken as a whole, (ii) the ability of
the Borrowers to perform their obligations under the Credit Documents or
(iii) the validity or enforceability of any of the Credit Documents or the
rights or remedies of the Administrative Agent, the Issuing Banks or the Lenders
thereunder.

 

“Maximum Lawful Amount” means the maximum lawful amount of interest, loan
charges, Facility Fees or other charges that may be assessed under New York law
or, if higher, under applicable federal law.

 

“Merger Agreement” means that certain Agreement and Plan of Merger dated June 3,
2014 between Dai-ichi, DL Investment (Delaware), Inc. and PLC.

 

“Moody’s” means Moody’s Investors Service, Inc., together with its successors.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in Section 3(37) of
ERISA.

 

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (i) is maintained for employees of PLC or an
ERISA Affiliate and at least one Person other than PLC and its ERISA Affiliates
or (ii) was so maintained and with respect to which PLC or an ERISA Affiliate
could have liability under Section 4064 or 4049 of ERISA in the event such plan
has been or were to be terminated.

 

16

--------------------------------------------------------------------------------


 

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto, or in lieu thereof, any other association, agency or other
organization performing advisory, coordination or other like functions among
insurance departments, insurance commissions and similar Governmental
Authorities of the various states of the United States of America toward the
promotion of uniformity in the practices of such Governmental Authorities.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all affected Lenders
pursuant to the terms of Section 10.3.2 and (b) has received the approval of the
Required Lenders.

 

“Non-Defaulting Lender” at any time, means each Lender that is not a Defaulting
Lender at such time.

 

“Notes” means any or all of the Revolving Loan Notes and the Swingline Note.

 

“Notice” means a Funding Notice, an Issuance Notice or a Conversion/Continuation
Notice.

 

“Obligations” means, without duplication, the obligation of the Borrowers to the
Lenders to repay the Loans, the obligation of the Borrowers to the Swingline
Lender to repay the Swingline Loans, the outstanding obligations of the
Borrowers to reimburse disbursements made under Letters of Credit, interest
thereon and obligations to provide Cash Collateral therefor, interest and any
fees and all other obligations of the Borrowers to the Lenders, the Issuing
Banks and to the Administrative Agent under this Agreement and the other Credit
Documents, subject to the limitations regarding PLICO set forth in Section 2.21
of this Agreement.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Other Connection Taxes” with respect to any Recipient, means Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing the Tax (other than a connection arising from the
execution, delivery or enforcement of, or performance under, or receipt of
payments under any Credit Document, or from the sale or assignment of an
interest in any Loan or Credit Document).

 

“Other Taxes” means any and all present or future stamp, court, recording,
filing, intangible, documentary or similar Taxes or any other excise or property
Taxes, charges or similar levies arising from any payment made hereunder or
under any other Credit Document or from the execution, delivery or enforcement
or registration of, or performance under, or from the receipt or perfection of a
security interest under or otherwise with respect to this Agreement or any other
Credit Document (other than Excluded Taxes and Other Connection Taxes imposed
with respect to an assignment (other than an assignment made pursuant to
Section 2.20.2)).

 

“Outstanding Amount” means (a) with respect to Revolving Loans and Swingline
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any Borrowings and prepayments or repayments of Revolving Loans
and Swingline Loans, as the case may be, occurring on such date; and (b) with
respect to any Letter of Credit Obligations on any date, the aggregate
outstanding amount of such Letter of Credit Obligations on such date after
giving effect to any Credit Extension of a Letter of Credit occurring on such
date and any

 

17

--------------------------------------------------------------------------------


 

other changes in the amount of the Letter of Credit Obligations as of such date,
including as a result of any reimbursements by the Borrowers of any drawing
under any Letter of Credit.

 

“Participant” has the meaning set forth in Section 9.4.1.

 

“Participant Register” has the meaning set forth in Section 9.4.4.

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, as
amended from time to time.

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

 

“Pension Plan” means any “employee pension benefit plan” as defined in
Section 3(2) of ERISA other than a Multiemployer Plan, which is subject to
Section 412 of the Internal Revenue Code or Section 302 of ERISA and which is
sponsored, maintained or contributed to by, or required to be contributed to by,
any Borrower or any of its ERISA Affiliates or with respect to which any
Borrower or any of its ERISA Affiliates previously sponsored, maintained or
contributed to, or was required to contribute to, and still has liability.

 

“Permitted Liens” means: (i) with respect to the Synthetic Lease Facility, any
of the following:

 

(a)                                 rights reserved to or vested in any
Governmental Authority by the terms of any right, power, franchise, grant,
license, permit or provision of law affecting the Synthetic Lease Facility to
(1) terminate, or take any other action which has the effect of modifying, such
right, power, franchise, grant, license, permit or provision of law; provided
that such termination or other action, when taken, shall not have resulted in a
loss event and shall not have had a Material Adverse Effect, or (2) purchase,
condemn, appropriate or recapture, or designate a purchaser of, the Synthetic
Lease Facility;

 

(b)                                 any Liens thereon for impositions or taxes
and any Liens of mechanics, materialmen and laborers for work or services
performed or materials furnished which (i) are not overdue, or (ii) are being
contested in good faith;

 

(c)                                  rights reserved to or vested in any
Governmental Authority to control or regulate the use of such Property or to use
the Synthetic Lease Facility in any manner;

 

(d)                                 in the case of the Site, encumbrances,
easements, and other similar rights existing which existence or exercise of
which do not have a Material Adverse Effect; and

 

(e)                                  any Liens created under the operative
documents relating to the Synthetic Lease Facility and any financing statements
filed in connection therewith; and

 

(ii)                                 with respect to any other Property, any of
the following:

 

(a)                                 Liens existing on the Closing Date of this
Agreement securing Indebtedness outstanding on the Closing Date and Liens set
forth on Exhibit F;

 

18

--------------------------------------------------------------------------------


 

(b)                                 any Lien existing on any asset of
(i) corporation or partnership at the time such corporation or such partnership
becomes a consolidated Subsidiary of PLC, or (ii) Subsidiary at the time it
becomes a Subsidiary, and in either case not created in contemplation of such
event;

 

(c)                                  any Lien on any asset securing Indebtedness
incurred for the purposes of financing all or any part of the cost of
constructing such asset, provided that such Lien attaches to such asset
concurrently with or within 18 months after the completion of construction
thereof;

 

(d)                                 any Lien on any asset of any corporation
existing at the time such corporation is merged or consolidated with or into the
Borrowers or their Subsidiaries and not created in contemplation of such event;

 

(e)                                  any Lien existing on any asset prior to the
acquisition thereof by the Borrowers or another Subsidiary of the Borrowers and
not created in contemplation or such acquisition;

 

(f)                                   Liens securing Indebtedness owing by any
Subsidiary to the Borrowers;

 

(g)                                  Any Lien arising out of the refinancing,
extension, renewal or refunding of any Indebtedness secured by any Lien
permitted by any of the foregoing clauses of this subsection (ii) provided that
(i) such Indebtedness is not secured by any additional assets, and (ii) the
amount of such Indebtedness secured by any such Lien is not increased;

 

(h)                                 Liens incidental to the conduct of the
business of the Borrowers or any of their Subsidiaries or the ownership of their
respective assets which (i) do not secure Indebtedness and (ii) do not in the
aggregate materially detract from the value of their respective assets or
materially impair the use thereof in the operation of their respective
businesses;

 

(i)                                     Any Lien on margin stock (as defined in
Regulation U);

 

(j)                                    Liens for impositions or taxes either not
yet delinquent or which are being contested in good faith by appropriate
proceedings;

 

(k)                                 Liens not securing Indebtedness which are
created by or relate to any legal proceedings which at the time are being
contested in good faith by appropriate proceedings;

 

(l)                                     Any other statutory or inchoate Lien
securing amounts other than Indebtedness which are not delinquent;

 

(m)                             Liens securing purchase money debt, or
Indebtedness arising under Capitalized Leases; provided, however, that in each
case any such Lien attaches only to the specific item(s) or property or
asset(s) financed with such purchase money debt or Capitalized Lease; and

 

19

--------------------------------------------------------------------------------


 

(n)                                 Liens not otherwise permitted by the
foregoing paragraphs of this subsection (ii) securing Indebtedness and other
obligations in an aggregate principal amount at any time outstanding not to
exceed 15% of Adjusted Consolidated Net Worth.

 

“Person” (whether or not capitalized) means any individual, corporation,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government, limited liability company, governmental
agency or political subdivision thereof or other governmental authority, or any
other form of entity.

 

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

 

“Platform” has the meaning set forth in Section 10.1.4.

 

“PLC” means Protective Life Corporation, a Delaware corporation, and its
successors and permitted assigns.

 

“PLICO” means Protective Life Insurance Company, a Tennessee corporation, and
its successors and permitted assigns.

 

“Prime Rate” shall be that rate announced by the Administrative Agent from time
to time as its Prime Rate and is one of several interest rate bases used by the
Administrative Agent.  The Lenders and the Administrative Agent lend at rates
both above and below the Administrative Agent’s Prime Rate and the Borrowers
acknowledge that the Prime Rate is not represented or intended to be the lowest
or most favorable rate of interest offered by any Lender or Administrative
Agent.

 

“Principal Office” means, for the Administrative Agent, the Swingline Lender and
each Issuing Bank, such Person’s “Principal Office” as set forth on Appendix B,
or such other office as it may from time to time designate in writing to the
Borrowers and each Lender.

 

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

 

“Rating Agencies” means S&P and Moody’s, as applicable.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

 

“Refunded Swingline Loan” has the meaning set forth in Section 2.2.2(c).

 

“Regions” means Regions Bank, an Alabama banking corporation, as a Lender, and
its successors and assigns.

 

“Register” has the meaning set forth in Section 9.3.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the

 

20

--------------------------------------------------------------------------------


 

purpose of purchasing or carrying margin stocks applicable to member banks of
the Federal Reserve System.

 

“Regulatory Change” means on or after the Closing Date, the adoption of any
applicable law, rule or regulation, or any change in any applicable law, rule or
regulation, or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof.

 

“Reimbursement Date” has the meaning set forth in Section 2.3.4.

 

“Related Parties” with respect to any Person, means such Person’s Affiliates and
the directors, officers, employees, partners, agents, trustees, administrators,
managers, advisors and representatives of it and its Affiliates.

 

“Removal Effective Date” has the meaning set forth in Section 8.6.2.

 

“Required Lenders” means, as of any date of determination, the Lenders having
more than fifty percent (50%) of the aggregate amount of the unfunded
Commitments, the outstanding Loans and the Letter of Credit Obligations, or, if
the Commitments have been terminated, Lenders holding in the aggregate more than
fifty percent (50%) of the outstanding Loans and Letter of Credit Obligations
(including, in each case, the aggregate amount of each Lender’s risk
participation and funded participation in Letter of Credit Obligations and
Swingline Loans); provided that the Commitments of, and the portion of the Loans
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.

 

“Requirement of Law” as to any Person, means the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any Law, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

 

“Resignation Effective Date” has the meaning set forth in Section 8.6.1.

 

“Revolving Commitment” means the commitment of a Lender to make or otherwise
fund any Revolving Loan and to acquire participations in Letters of Credit and
Swingline Loans hereunder.  The amount of each Lender’s Revolving Commitment is
set forth on Appendix A or in the applicable Assignment and Assumption, subject
to any increase, adjustment or reduction pursuant to the terms and conditions
hereof.

 

“Revolving Commitment Percentage” means, for each Lender, a fraction (expressed
as a percentage carried to the ninth decimal place), the numerator of which is
such Lender’s Revolving Commitment and the denominator of which is the Aggregate
Revolving Commitments.  The initial Revolving Commitment Percentages are set
forth on Appendix A.

 

“Revolving Commitment Period” means (i) in the case of Revolving Loans and
Swingline Loans, the period from and including the Closing Date to the Revolving
Commitment Termination Date, and (ii) in the case of the Letters of Credit, the
period from and including the

 

21

--------------------------------------------------------------------------------


 

issuance thereof to the earlier of the expiration date thereof and the date that
is seven (7) days prior to the Revolving Commitment Termination Date.

 

“Revolving Commitment Termination Date” means the earliest to occur of
(a) February 2, 2020; (b) the date the Revolving Commitments are permanently
reduced to zero pursuant to Section 2.11.2; and (c) the date of the termination
of the Revolving Commitments pursuant to Section 7.1.

 

“Revolving Loan” means a Loan made by a Lender to a Borrower pursuant to
Section 2.1.1.

 

“Revolving Loan Note” means a promissory note in the form of Exhibit 2.5.2A, as
it may be amended, supplemented or otherwise modified from time to time.

 

“Revolving Obligations” means the Revolving Loans, the Letter of Credit
Obligations and the Swingline Loans.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw
Hill Corporation, together with its successors.

 

“Sanctioned Entity” means (a) a country or territory or a government of a
country or territory, (b) an agency of the government of a country or territory,
(c) an organization directly or indirectly controlled by a country or territory
or its government, or (d) a person or entity resident in or determined to be
resident in a country or territory, that is subject to a country sanctions
program administered and enforced by OFAC.

 

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC or any other similar list maintained by OFAC which
is applicable to the Borrowers or their Subsidiaries.

 

“SAP” means, with respect to any Insurance Subsidiary, the statutory accounting
practices prescribed or permitted by the insurance commissioner (or other
similar authority) from time to time in the jurisdiction of incorporation of
such Insurance Subsidiary for the preparation of annual statements and other
financial reports by insurance companies of the same type as such Insurance
Subsidiary.

 

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

 

“Short-Term Indebtedness” means all indebtedness that by its terms matures
within one year from and that is not renewable at the option of the obligor to a
date later than one year after, the date such indebtedness was incurred.  Any
indebtedness which is extended or renewed (other than pursuant to the option of
the obligor) shall be deemed to have been incurred at the date of such extension
or renewal.

 

“Significant Insurance Subsidiary” means any Significant Subsidiary that is an
Insurance Subsidiary.

 

22

--------------------------------------------------------------------------------


 

“Significant Subsidiary” means any Subsidiary which meets or exceeds any of the
following conditions:

 

(1)           PLC’s and its other Subsidiaries’ investments in and advances to
the Subsidiary exceed 10 percent of the total assets of PLC and its Subsidiaries
consolidated as of the end of the most recently completed fiscal year; or

 

(2)           PLC’s and its other Subsidiaries’ proportionate share of the total
assets (after intercompany eliminations) of the Subsidiary exceeds 10 percent of
the total assets of PLC and its Subsidiaries consolidated as of the end of the
most recently completed fiscal year; or

 

(3)           PLC’s and its other Subsidiaries’ equity in the income from
continuing operations before income taxes, extraordinary items and cumulative
effect of a change in accounting principle of the Subsidiary exceeds 10 percent
of such income of PLC and its Subsidiaries consolidated for the most recently
completed fiscal year.

 

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (i) is maintained for employees of PLC or an
ERISA Affiliate and no Person other than PLC and its ERISA Affiliates or
(ii) was so maintained and with respect to which PLC or an ERISA Affiliate could
have liability under Section 4069 of ERISA in the event such plan has been or
were to be terminated.

 

“Site” means certain real property located in Birmingham, Alabama which
generally comprises a building, related parking deck, and related furniture,
equipment, fixtures and other improvements, located at 2801 Highway 280 South,
Birmingham, Alabama 35223.

 

“Solvent” with respect to any Person as of any date of determination, means that
on such date, (a) the present fair salable value of the property and assets of
such Person exceeds the debts and liabilities, including contingent liabilities,
of such Person, (b) the present fair salable value of the property and assets of
the such Person is greater than the amount that will be required to pay the
probable liability of such Person on its debts and other liabilities, including
contingent liabilities, as such debts and other liabilities become absolute and
matured, (c) such Person does not intend to incur, or believe (nor should it
reasonably believe) that it will incur, debts and liabilities, including
contingent liabilities, beyond its ability to pay such debts and liabilities as
they become absolute and matured, and (d) such Person does not have unreasonably
small capital with which to conduct the business in which it is engaged as such
business is now conducted and is proposed to be conducted.  The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

 

“Subsidiary” means any corporation or other entity of which securities or other
ownership interests having ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions are at the time
directly or indirectly owned by PLC.  A separate account established pursuant to
SAP or any applicable insurance regulatory requirement shall be deemed not to be
a Subsidiary.

 

“Substantial Portion” means, with respect to the Property of PLC and its
Subsidiaries, Property that (i) represents more than 10% of the consolidated
assets of PLC and its Subsidiaries

 

23

--------------------------------------------------------------------------------


 

as would be shown in the consolidated financial statements of PLC and its
Subsidiaries as at the beginning of the twelve-month period ending with the
month in which such determination is made or (ii) is responsible for more than
10% of the consolidated net sales or of the consolidated net income of PLC and
its Subsidiaries as reflected in the financial statements referred to in clause
(i) above.

 

“Surplus Note” means a promissory note executed by an Insurance Subsidiary of
the type generally described in the insurance industry as a “surplus note”, the
principal amount of which an insurance regulator permits the issuer to record as
an addition to capital and surplus rather than as a liability in accordance with
SAP.

 

“Swingline Lender” means Regions Bank in its capacity as Swingline Lender
hereunder, together with its permitted successors and assigns in such capacity.

 

“Swingline Loan” means a Loan made by the Swingline Lender to the Borrowers
pursuant to Section 2.2.1.

 

“Swingline Note” means a promissory note in the form of Exhibit 2.5.2B, as it
may be amended, supplemented or otherwise modified from time to time.

 

“Swingline Rate” means the Base Rate plus the Applicable Margin applicable to
Base Rate Loans.

 

“Swingline Sublimit” means, at any time of determination, the lesser of
(a) Fifty Million Dollars ($50,000,000) and (b) the aggregate unused amount of
Revolving Commitments then in effect.

 

“Synthetic Lease Facility” means those documents pertaining to the synthetic
lease facility for a building, related parking deck and related furniture,
equipment, fixtures and other improvements in Birmingham, Jefferson County,
Alabama among Wachovia Development Corporation (as assignee of Wachovia Capital
Investments, Inc.) as Lessor, Wells Fargo, National Association as successor in
interest to Wachovia Bank, National Association, as administrative agent, PLICO
as Lessee, and PLC as Guarantor, dated as of December 19, 2013, as amended from
time to time.

 

“Synthetic Lease Obligations” of a Person means the amount of the obligations of
such Person under any lease that would not be shown as a liability, but would be
treated as an operating lease, in accordance with GAAP, but which arise under a
transaction in which the property subject to such lease is owned by the lessee
for the purposes of the Code.  Obligations under the Synthetic Lease Facility
are Synthetic Lease Obligations.

 

“Taxes” means any and all present or future income, stamp or other taxes,
levies, imposts, duties, deductions, charges, fees or withholdings imposed,
levied, withheld or assessed by any Governmental Authority, together with any
interest, additions to tax or penalties imposed thereon and with respect
thereto.

 

“Type” means a Base Rate Loan or a LIBOR Loan.

 

24

--------------------------------------------------------------------------------


 

“Unmatured Default” means an event that, but for the lapse of time or the giving
of notice, or both, would constitute a Default.

 

“United States” or “U.S.” means the United States of America.

 

“US Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.19.6(b)(ii)(3).

 

“Wholly-Owned Subsidiary” means (i) any Subsidiary all of the outstanding voting
securities of which shall at the time be owned or controlled, directly or
indirectly, by PLC or one or more Wholly-Owned Subsidiaries of PLC, or by PLC
and one or more Wholly-Owned Subsidiaries of PLC, or (ii) any partnership,
association, joint venture or similar business organization 100% of the
ownership interests having ordinary voting power of which shall at the time be
so owned or controlled.

 

1.2.                Rules of Interpretation.

 

1.2.1             Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Credit
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Credit Document, shall
be construed to refer to such Credit Document in its entirety and not to any
particular provision thereof, (iv) all references in a Credit Document to
Sections, Exhibits, Appendices and Schedules shall be construed to refer to
Sections of, and Exhibits, Appendices and Schedules to, the Credit Document in
which such references appear, (v) any reference to any law or regulation shall,
unless otherwise specified, refer to such law or regulation as amended, modified
or supplemented from time to time, and (vi) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

1.2.2             Computations of Time Periods.  Unless otherwise expressly
indicated, in the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”, the words “to”
and “until” each mean “to but excluding”, and the word “through” means “to and
including”.

 

1.2.3             Document Preparation.  This Agreement, the Fee Letters and the
other Credit Documents are the result of negotiation among, and have been
reviewed by counsel to, among

 

25

--------------------------------------------------------------------------------


 

others, the Administrative Agent and the Borrowers, and are the product of
discussions and negotiations among all parties.  Accordingly, this Agreement and
the other Credit Documents are not intended to be construed against the
Administrative Agent, the Issuing Banks or any of the Lenders merely on account
of the Administrative Agent’s or any Lender’s involvement in the preparation of
such documents.

 

1.2.4             Time.  Unless otherwise indicated, all references to a
specific time shall be construed to Central Standard Time or Central Daylight
Savings Time, as the case may be.  Unless otherwise expressly provided herein,
all references to dollar amounts and “$” shall mean Dollars.

 

1.2.5             Letter of Credit Calculations.  Unless otherwise specified
herein, the amount of a Letter of Credit at any time shall be deemed to be the
stated amount of such Letter of Credit in effect at such time (after giving
effect to any permanent reduction in the stated amount of such Letter of Credit
pursuant to the terms of such Letter of Credit); provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any letter of
credit application or other issuer document related thereto, provides for one or
more automatic increases in the stated amount thereof, the amount of such Letter
of Credit shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

 

1.3.                Computations: Accounting Principles.  Where the character or
amount of any asset or liability or item of income or expense is required to be
determined, or any consolidation or other accounting computation is required to
be made for the purposes of this Agreement, such determination or calculation,
to the extent applicable and except as otherwise specified in this Agreement,
shall be made in accordance with GAAP or SAP.  If a change in GAAP or SAP after
the date of this Agreement would require a change affecting the calculation of
any requirement under this Agreement, then the Administrative Agent and the
Borrowers shall negotiate in good faith for the amendment of the affected
requirements (which amendment shall be subject to the approval of the Required
Lenders as provided for in Section 10.3.1); provided, however, until and unless
such an amendment is agreed upon, the requirements of this Agreement shall
remain as written and compliance therewith shall be determined according to GAAP
or SAP, as applicable, in effect prior to the change.

 

ARTICLE II

 

CREDIT EXTENSIONS

 

2.1.                Revolving Loans.

 

2.1.1             Making of Revolving Loans.  During the Revolving Commitment
Period, subject to the terms and conditions hereof, each Lender severally agrees
to make revolving loans in Dollars (each such loan, a “Revolving Loan”) to the
Borrowers in an aggregate amount up to but not exceeding such Lender’s Revolving
Commitment; provided, that after giving effect to the making of any Revolving
Loan, in no event shall the Outstanding Amount of Revolving Obligations exceed
the Aggregate Revolving Commitments.  Amounts borrowed pursuant to this
Section 2.1.1 may be repaid and reborrowed without premium or penalty (subject
to Section

 

26

--------------------------------------------------------------------------------


 

2.17.3) during the Revolving Commitment Period.  The Revolving Loans may consist
of Base Rate Loans, Adjusted LIBOR Rate Loans, or a combination thereof, as the
Borrowers may request.  Each Lender’s Revolving Commitment shall expire on the
Revolving Commitment Termination Date and all Revolving Loans and all other
amounts owed hereunder with respect to the Revolving Loans and the Revolving
Commitments shall be paid in full no later than such date.

 

2.1.2             Borrowing Mechanics for Revolving Loans.

 

(a)           Except pursuant to Section 2.2.2(c), all Revolving Loans shall be
made in an aggregate minimum amount of $1,000,000 and integral multiples of
$500,000 in excess of that amount or, if less, the amount of the unused
Aggregate Revolving Commitment.

 

(b)           Whenever the Borrowers desire that the Lenders make a Revolving
Loan, the Borrowers shall deliver to the Administrative Agent a fully executed
and delivered Funding Notice no later than (x) 12:00 p.m. at least three
(3) Business Days in advance of the proposed Credit Date in the case of an
Adjusted LIBOR Rate Loan and (y) 12:00 p.m. at least one (1) Business Day in
advance of the proposed Credit Date in the case of a Loan that is a Base Rate
Loan.  Except as otherwise provided herein, any Funding Notice for any Loans
that are Adjusted LIBOR Rate Loans shall be irrevocable on and after the related
Interest Rate Determination Date, and the Borrowers shall be bound to make a
borrowing in accordance therewith.

 

(c)           Notice of receipt of each Funding Notice in respect of each
Revolving Loan, together with the amount of each Lender’s Revolving Commitment
Percentage thereof, together with the applicable interest rate, shall be
provided by the Administrative Agent to each Lender with reasonable promptness,
but (provided the Administrative Agent shall have received such Funding Notice
by 12:00 p.m.) not later than 3:00 p.m. on the same day as the Administrative
Agent’s receipt of such Funding Notice from the Borrower.

 

(d)           Each Lender shall make its Revolving Commitment Percentage of the
requested Revolving Loan available to the Administrative Agent not later than
11:00 a.m. on the applicable Credit Date by wire transfer of same day funds in
Dollars, at the Administrative Agent’s Principal Office.  Except as provided
herein, upon satisfaction or waiver of the applicable conditions precedent
specified herein, the Administrative Agent shall make the proceeds of such
Revolving Loan available to the Borrowers on the applicable Credit Date by
causing an amount of same day funds in Dollars equal to the aggregate amount
received by the Administrative Agent from the Lenders in connection with such
Revolving Loan to be credited to the account of the Borrowers at the
Administrative Agent’s Principal Office or such other account as may be
designated in writing to the Administrative Agent by the Borrowers.

 

2.1.3             Increase in Aggregate Revolving Commitments.  The Borrowers
may, at any time and from time to time, upon prior written notice by the
Borrowers to the Administrative

 

27

--------------------------------------------------------------------------------


 

Agent, increase the Aggregate Revolving Commitments (but not the Letter of
Credit Sublimit or the Swingline Sublimit) subject to the following:

 

(a)           the aggregate principal amount of any increases in the Revolving
Commitments pursuant to this Section 2.1.3 shall not exceed Two Hundred Fifty
Million Dollars ($250,000,000);

 

(b)           the Borrowers may, at any time and from time to time, upon prior
written notice by the Borrowers to the Administrative Agent increase the
Aggregate Revolving Commitments (but not the Letter of Credit Sublimit or the
Swingline Sublimit) with additional Revolving Commitments from any existing
Lender with a Revolving Commitment or new Revolving Commitments from any other
Person selected by the Borrowers and reasonably acceptable to the Administrative
Agent, the Swingline Lender and the Issuing Bank; provided that:

 

(i)            any such increase shall be in a minimum principal amount of
$10,000,000 and in integral multiples of $1,000,000 in excess thereof;

 

(ii)           no Unmatured Default or Default shall exist before and
immediately after giving effect to such increase;

 

(iii)          the Borrowers shall be in compliance, on a pro forma basis after
giving effect to the incurrence of any such increase in the Aggregate Revolving
Commitments, with the financial covenants set forth in Article V, recomputed as
of the last day of the most recently ended fiscal quarter for which financial
statements have been delivered pursuant to Section 5.1;

 

(iv)          no existing Lender shall be under any obligation to increase its
Revolving Commitment and any such decision whether to increase its Revolving 
Commitment shall be in such Lender’s sole and absolute discretion;

 

(v)           (1) any new Lender providing a Revolving Commitment in connection
with any increase in Aggregate Revolving Commitments shall join this Agreement
by executing such joinder documents reasonably required by the Administrative
Agent and/or (2) any existing Lender electing to increase its Revolving
Commitment shall have executed a commitment agreement reasonably satisfactory to
the Administrative Agent;

 

(vi)          any such increase in the Revolving Commitments shall be subject to
receipt by the Administrative Agent of a certificate of the Borrowers dated as
of the date of such increase signed by an Authorized Officer of the Borrowers
(x) certifying and attaching the resolutions adopted by the Borrowers approving
or consenting to such increase, and (y) certifying that, before and after giving
effect to such increase, (i) the representations and warranties contained in
Article IV and the other Credit Documents are true and correct in all material
respects on and as of the date of such increase, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
and except that for purposes

 

28

--------------------------------------------------------------------------------


 

of this Section 2.1.3, the representations and warranties contained in
Sections 4.4 and 4.5 shall be deemed to refer to the most recent statements
furnished pursuant to Section 5.1, and (ii) no Unmatured Default or Default
exists; and

 

(vii)         to the extent that the joinder or commitment agreements described
in subparagraph (v) above provide for an applicable margin of, and/or facility
fee for, additional Revolving Commitments greater than the Applicable Margin
and/or Facility Fee with respect to the existing Revolving Commitments at such
time, the Applicable Margin and/or the Facility Fee (as applicable) for the
existing Revolving Commitments shall be increased automatically (without the
consent of Required Lenders) such that the Applicable Margin and/or the Facility
Fee (as applicable) for such existing Revolving Commitments is not less than the
applicable margin and/or the facility fee (as applicable) for such additional
Revolving Commitments.

 

The Borrowers shall prepay any Revolving Loans owing under this Agreement on the
date of any such increase in the Revolving Commitments to the extent necessary
to keep the outstanding Revolving Loans ratable with any revised Revolving
Commitments arising from any nonratable increase in the Revolving Commitments
under this Section.

 

2.2.                Swingline Loans.

 

2.2.1             Making of Swingline Loans and Purchases of Participations
Therein.  During the Revolving Commitment Period, subject to the terms and
conditions hereof, the Swingline Lender may, in its sole but reasonable
discretion, make Swingline Loans to the Borrowers in the aggregate amount up to
but not exceeding the Swingline Sublimit; provided, that after giving effect to
the making of any Swingline Loan, in no event shall the Outstanding Amount of
the Revolving Obligations exceed the Revolving Commitments then in effect. 
Amounts borrowed pursuant to this Section 2.2.1 may be repaid and reborrowed
during the Revolving Commitment Period.  The Swingline Lender’s Revolving
Commitment shall expire on the Revolving Commitment Termination Date and all
Swingline Loans and all other amounts owed hereunder with respect to the
Swingline Loans and the Revolving Commitments shall be paid in full no later
than such date.

 

2.2.2             Borrowing Mechanics for Swingline Loans.

 

(a)           Whenever the Borrowers desire that the Swingline Lender make a
Swingline Loan, the Borrowers shall deliver to the Administrative Agent a
Funding Notice no later than 11:00 a.m. on the proposed Credit Date.

 

(b)           The Swingline Lender shall make the amount of its Swingline Loan
available to the Administrative Agent not later than 2:00 p.m. on the applicable
Credit Date by wire transfer of same day funds in Dollars, at the Administrative
Agent’s Principal Office.  Except as provided herein, upon satisfaction or
waiver of the conditions precedent specified herein, the Administrative Agent
shall make the proceeds of such Swingline Loans available to the Borrowers on
the applicable Credit Date by causing an amount of same day funds in Dollars
equal to the amount received by the Administrative

 

29

--------------------------------------------------------------------------------


 

Agent from the Swingline Lender in connection with such Swingline Loan to be
credited to the account of the Borrowers at the Administrative Agent’s Principal
Office, or to such other account as may be designated in writing to the
Administrative Agent by the Borrowers.  Each Swingline Loan shall be made in a
minimum amount of $100,000.

 

(c)           With respect to any Swingline Loans which have not been
voluntarily prepaid by the Borrowers pursuant to Section 2.11.1, the Swingline
Lender may at any time in its sole and absolute discretion, deliver to the
Administrative Agent (with a copy to the Borrowers), no later than 10:00 a.m. on
the day of the proposed Credit Date, a notice (which shall be deemed to be a
Funding Notice given by the Borrowers) requesting that each Lender holding a
Revolving Commitment make Revolving Loans that are Base Rate Loans to the
Borrowers on such Credit Date in accordance with its respective Revolving
Commitment Percentage in an amount equal to all or any portion of the amount of
such Swingline Loans (the “Refunded Swingline Loans”) outstanding on the date
such notice is given which the Swingline Lender requests the Lenders to prepay. 
Anything contained in this Agreement to the contrary notwithstanding, (i) the
proceeds of such Revolving Loans made by the Lenders other than the Swingline
Lender shall be immediately delivered by the Administrative Agent to the
Swingline Lender (and not to the Borrowers) and applied to repay a corresponding
portion of the Refunded Swingline Loans and (2) on the day such Revolving Loans
are made, the Swingline Lender’s Revolving Commitment Percentage of the Refunded
Swingline Loans shall be deemed to be paid with the proceeds of a Revolving Loan
made by the Swingline Lender to the Borrowers, and such portion of the Swingline
Loans deemed to be so paid shall no longer be outstanding as Swingline Loans and
shall no longer be due under the Swingline Note of the Swingline Lender but
shall instead constitute part of the Swingline Lender’s outstanding Revolving
Loans to the Borrowers and shall be due under the Revolving Loan Note issued by
the Borrowers to the Swingline Lender.  The Borrowers hereby authorize the
Administrative Agent and the Swingline Lender to charge the Borrowers’ accounts
with the Administrative Agent and the Swingline Lender (up to the amount
available in each such account) in order to immediately pay the Swingline Lender
the amount of the Refunded Swingline Loans to the extent of the proceeds of such
Revolving Loans made by the Lenders, including the Revolving Loans deemed to be
made by the Swingline Lender, are insufficient to repay in full the Refunded
Swingline Loans.  If any portion of any such amount paid (or deemed to be paid)
to the Swingline Lender should be recovered by or on behalf of the Borrowers
from the Swingline Lender in bankruptcy, by assignment for the benefit of
creditors or otherwise, the loss of the amount so recovered shall be ratably
shared among all Lenders in the manner contemplated by Section 2.14.

 

(d)           If for any reason Revolving Loans are not made pursuant to
Section 2.2.2(c) in an amount sufficient to repay any amounts owed to the
Swingline Lender in respect of any outstanding Swingline Loans on or before the
third Business Day after demand for payment thereof by the Swingline Lender,
each Lender holding a Revolving Commitment shall be deemed to, and hereby agrees
to, have purchased a participation in such outstanding Swingline Loans, and in
an amount equal to its Revolving Commitment Percentage of the applicable unpaid
amount together with accrued interest thereon.  On the Business Day that notice
is provided by the Swingline

 

30

--------------------------------------------------------------------------------


 

Lender (or by the 10:00 a.m. on the following Business Day if such notice is
provided after 1:00 p.m.), each Lender holding a Revolving Commitment shall
deliver to the Swingline Lender an amount equal to its respective participation
in the applicable unpaid amount in same day funds at the Principal Office of the
Swingline Lender.  In order to evidence such participation each Lender holding a
Revolving Commitment agrees to enter into a participation agreement at the
request of the Swingline Lender in form and substance reasonably satisfactory to
the Swingline Lender.  In the event any Lender holding a Revolving Commitment
fails to make available to the Swingline Lender the amount of such Lender’s
participation as provided in this paragraph, the Swingline Lender shall be
entitled to recover such amount on demand from such Lender together with
interest thereon for three (3) Business Days at the rate customarily used by the
Swingline Lender for the correction of errors among banks and thereafter at the
Base Rate, as applicable.

 

(e)           Notwithstanding anything contained herein to the contrary,
(i) each Lender’s obligation to make Revolving Loans for the purpose of repaying
any Refunded Swingline Loans pursuant to subparagraph (i) above and each
Lender’s obligation to purchase a participation in any unpaid Swingline Loans
pursuant to the immediately preceding paragraph shall be absolute and
unconditional and shall not be affected by any circumstance, including (1) any
set off, counterclaim, recoupment, defense or other right which such Lender may
have against the Swingline Lender, any Borrower or any other Person for any
reason whatsoever; (2) the occurrence or continuation of an Unmatured Default or
Default; (3) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Borrower; (4) any breach
of this Agreement or any other Credit Document by any party thereto; or (5) any
other circumstance, happening or event whatsoever, whether or not similar to any
of the foregoing; provided that such obligations of each Lender are subject to
the condition that the Swingline Lender had not received prior notice from the
Borrowers or the Required Lenders that any of the conditions under Section 3.2
to the making of the applicable Refunded Swingline Loans or other unpaid
Swingline Loans were not satisfied at the time such Refunded Swingline Loans or
other unpaid Swingline Loans were made; and (ii) the Swingline Lender shall not
be obligated to make any Swingline Loans (1) if it has elected not to do so
after the occurrence and during the continuation of an Unmatured Default or
Default, or (2) it does not in good faith believe that all conditions under
Section 3.2 to the making of such Swingline Loan have been satisfied or waived
by the Required Lenders.

 

2.3.                Issuances of Letters of Credit and Purchase of
Participations Therein.

 

2.3.1             Letters of Credit.  During the Revolving Commitment Period,
subject to the terms and conditions hereof, each Issuing Bank agrees to issue
Letters of Credit for the account of the Borrowers or any of their Subsidiaries
in the aggregate amount up to but not exceeding the Letter of Credit Sublimit;
provided, (a) each Letter of Credit shall be denominated in Dollars; (b) the
stated amount of each Letter of Credit shall not be less than $50,000 or such
lesser amount as is reasonably acceptable to the applicable Issuing Bank;
(c) after giving effect to such issuance, in no event shall the Outstanding
Amount of the Revolving Obligations exceed the Revolving Commitments then in
effect; (d) after giving effect to such issuance, in no event shall

 

31

--------------------------------------------------------------------------------


 

the Outstanding Amount of the Letter of Credit Obligations exceed the Letter of
Credit Sublimit then in effect; and (e) in no event shall any Letter of Credit
have an expiration date later than the earlier of (i) seven (7) days prior to
the Revolving Commitment Termination Date, and (ii) the date which is one
(1) year from the date of issuance of such Letter of Credit.  Subject to the
foregoing (other than clause (e)) any Issuing Bank may agree that a Letter of
Credit will automatically be extended for one or more successive periods not to
exceed one (1) year each, unless such Issuing Bank elects not to extend for any
such additional period; provided, no Issuing Bank shall be required to extend
any such Letter of Credit if it has received written notice that a Default has
occurred and is continuing at the time such Issuing Bank must elect to allow
such extension; provided, further, in the event that any Lender is at such time
a Defaulting Lender, unless the applicable Issuing Bank has entered into
arrangements satisfactory to such Issuing Bank (in its sole discretion) with the
Borrowers or such Defaulting Lender to eliminate such Issuing Bank’s Fronting
Exposure with respect to such Defaulting Lender (after giving effect to
Section 2.16.1(d) and any Cash Collateral provided by the Defaulting Lender),
including by Cash Collateralizing such Defaulting Lender’s Revolving Commitment
Percentage of the Outstanding Amount of the Letter of Credit Obligations in a
manner reasonably satisfactory to Agents, such Issuing Bank shall not be
obligated to issue or extend any Letter of Credit hereunder.  The Issuing Bank
may send a Letter of Credit or conduct any communication to or from the
beneficiary via the Society for Worldwide Interbank Financial Telecommunication
(“SWIFT”) message or overnight courier, or any other commercially reasonable
means of communicating with a beneficiary.  Each Letter of Credit specified as a
“Credit for Reinsurance Letter of Credit” in the Issuance Notice delivered by
Borrowers shall be in the Issuing Bank’s standard form for letters of credit
qualifying for credit for reinsurance under applicable state insurance laws and
regulation, with such changes as mutually agreed by the Issuing Bank and the
Borrowers, and shall satisfy the requirements for letters of credit under the
credit for reinsurance provisions of the insurance laws and regulations of the
jurisdiction of domicile of the beneficiary thereof as to which the Borrowers
provide written notice to the Issuing Bank prior to the date of issuance (each
such Letter of Credit a “Credit for Reinsurance Letter of Credit”); provided
that the Issuing Bank shall not be obligated to verify such satisfaction.

 

2.3.2             Notice of Issuance.  Whenever the Borrowers desire the
issuance of a Letter of Credit, the Borrowers shall deliver to the
Administrative Agent an Issuance Notice together with other standard
documentation required by the applicable Issuing Bank that, among other things,
identifies the Issuing Bank that Borrowers have selected to issue the requested
Letter of Credit, no later than 12:00 p.m. at least three (3) Business Days or
such shorter period as may be agreed to by such Issuing Bank in any particular
instance, in advance of the proposed date of issuance.  Upon satisfaction or
waiver of the conditions set forth in Section 3.2, the selected Issuing Bank
shall issue the requested Letter of Credit in accordance with such Issuing
Bank’s standard operating procedures.  Upon the issuance of any Letter of Credit
or amendment or modification to a Letter of Credit, the applicable Issuing Bank
shall promptly notify the Administrative Agent of such issuance, which notice
shall be accompanied by a copy of such Letter of Credit or amendment or
modification to a Letter of Credit.  Upon receipt of such notice and
documentation from such Issuing Bank, the Administrative Agent shall promptly
forward such notice and documentation to each Lender together with the amount of
such Lender’s respective participation in such Letter of Credit pursuant to
Section 2.3.5.  Except for Letters of Credit issued for the account of PLICO,
PLC shall be the account party for each Letter of Credit, including Letters of

 

32

--------------------------------------------------------------------------------


 

Credit issuable to a beneficiary having a claim or potential claim against a
Wholly-Owned Subsidiary of PLC.

 

2.3.3             Responsibility of Issuing Banks With Respect to Requests for
Drawings and Payments.  In determining whether to honor any drawing under any
Letter of Credit by the beneficiary thereof, the applicable Issuing Bank shall
be responsible only to examine the documents delivered under such Letter of
Credit with reasonable care so as to ascertain whether they appear on their face
to be in accordance with the terms and conditions of such Letter of Credit.  As
between the Borrowers and any Issuing Bank, the Borrowers assume all risks of
the acts and omissions of, or misuse of the Letters of Credit issued by such
Issuing Bank, by the respective beneficiaries of such Letters of Credit.  In
furtherance and not in limitation of the foregoing, no Issuing Bank shall be
responsible for: (i) the form, validity, sufficiency, accuracy, genuineness or
legal effect of any document submitted by any party in connection with the
application for and issuance of any such Letter of Credit, even if it should in
fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any such Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) failure
of the beneficiary of any such Letter of Credit to comply fully with any
conditions required in order to draw upon such Letter of Credit; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of such Issuing Bank, including any Governmental
Acts; none of the above shall affect or impair, or prevent the vesting of, any
Issuing Bank’s rights or powers hereunder.  Without limiting the foregoing and
in furtherance thereof, any action taken or omitted by any Issuing Bank under or
in connection with the Letters of Credit or any documents and certificates
delivered thereunder, if taken or omitted in good faith, shall not give rise to
any liability on the part of such Issuing Bank to any Borrower.  Notwithstanding
anything to the contrary contained in this Section 2.3.3, the Borrowers shall
retain any and all rights they may have against any Issuing Bank for any
liability arising solely out of the gross negligence or willful misconduct of
such Issuing Bank, as determined by a court of competent jurisdiction in a
final, non-appealable order.

 

2.3.4             Reimbursement by the Borrowers of Amounts Drawn or Paid Under
Letters of Credit.  In the event an Issuing Bank has determined to honor a
drawing under a Letter of Credit, it shall immediately notify the Borrowers and
the Administrative Agent, and the Borrowers shall reimburse such Issuing Bank
through the Administrative Agent on or before the Business Day immediately
following the date on which such drawing is honored (the “Reimbursement Date”)
in an amount in Dollars and in same day funds equal to the amount of such
honored drawing together with interest as provided for in Section 2.7.6;
provided, anything contained herein to the contrary notwithstanding, (a) unless
the Borrowers shall have notified the Administrative Agent and the applicable
Issuing Bank prior to 10:00 a.m. on the date such drawing is honored that the
Borrowers intend to reimburse such Issuing Bank through the Administrative Agent
for the amount of such honored drawing with funds other than the proceeds of
Revolving Loans, the

 

33

--------------------------------------------------------------------------------


 

Borrowers shall be deemed to have given a timely Funding Notice to the
Administrative Agent requesting the Lenders to make Revolving Loans that are
Base Rate Loans on the Reimbursement Date in an amount in Dollars equal to the
amount of such honored drawing, and (b) subject to satisfaction or waiver of the
conditions specified in Section 3.2, the Lenders shall, on the Reimbursement
Date, make Revolving Loans that are Base Rate Loans in the amount of such
honored drawing, the proceeds of which shall be applied directly by the
Administrative Agent to reimburse the applicable Issuing Bank for the amount of
such honored drawing; and provided further, if for any reason proceeds of
Revolving Loans are not received by the applicable Issuing Bank on the
Reimbursement Date in an amount equal to the amount of such honored drawing, the
Borrowers shall reimburse such Issuing Bank, on demand, in an amount in same day
funds equal to the excess of the amount of such honored drawing over the
aggregate amount of such Revolving Loans, if any, which are so received. 
Nothing in this Section 2.3.4 shall be deemed to relieve any Lender from its
obligation to make Revolving Loans on the terms and conditions set forth herein,
and the Borrowers shall retain any and all rights they may have against any
Lender resulting from the failure of such Lender to make such Revolving Loans
under this Section 2.3.4.

 

2.3.5             Lenders’ Purchase of Participations in Letters of Credit. 
Immediately upon the issuance of each Letter of Credit, each Lender having a
Revolving Commitment shall be deemed to have purchased, and hereby agrees to
irrevocably purchase, from the applicable Issuing Bank a participation in such
Letter of Credit and any drawings honored thereunder in an amount equal to such
Lender’s Revolving Commitment Percentage (with respect to the Revolving
Commitments) of the maximum amount which is or at any time may become available
to be drawn thereunder.  In the event that the Borrowers shall fail for any
reason to reimburse an Issuing Bank as provided in Section 2.3.4, the
Administrative Agent shall promptly notify each Lender of the unreimbursed
amount of such honored drawing and of such Lender’s respective participation
therein based on such Lender’s Revolving Commitment Percentage.  Each Lender
shall make available to the Administrative Agent for the account of the
applicable Issuing Bank an amount equal to its respective participation, in
Dollars and in same day funds, at the Principal Office of the Administrative
Agent, not later than 11:00 a.m. on the first Business Day after the date
notified by the Administrative Agent.  In the event that any Lender fails to
make available to the Administrative Agent on such Business Day the amount of
such Lender’s participation in such Letter of Credit as provided in this
Section 2.3.5, such Issuing Bank shall be entitled to recover such amount on
demand from such Lender together with interest thereon for three (3) Business
Days at the rate customarily used by the applicable Issuing Bank for the
correction of errors among banks and thereafter at the Base Rate.  Nothing in
this Section 2.3.5 shall be deemed to prejudice the right of any Lender to
recover from any Issuing Bank any amounts made available by such Lender to such
Issuing Bank pursuant to this Section in the event that it is determined that
the payment with respect to a Letter of Credit in respect of which payment was
made by such Lender constituted gross negligence or willful misconduct on the
part of such Issuing Bank, as determined by a court of competent jurisdiction in
a final, non-appealable order.  In the event an Issuing Bank shall have been
reimbursed by other Lenders pursuant to this Section 2.3.5 through the
Administrative Agent for all or any portion of any drawing honored by such
Issuing Bank under a Letter of Credit, the Administrative Agent for the account
of the Issuing Bank shall distribute to each Lender which has paid all amounts
payable by it under this Section 2.3.5 with respect to such honored drawing such
Lender’s Revolving Commitment Percentage of all payments subsequently received
by the Administrative Agent for the account of

 

34

--------------------------------------------------------------------------------


 

the Issuing Bank from the Borrowers in reimbursement of such honored drawing
when such payments are received.  Any such distribution shall be made to a
Lender at its primary address set forth below its name on Appendix B or at such
other address as such Lender may request.

 

2.3.6             Obligations Absolute.  The obligation of the Borrowers to
reimburse the applicable Issuing Bank for drawings honored under the Letters of
Credit issued by it and to repay any Revolving Loans made by the Lenders
pursuant to Section 2.3.4 and the obligations of the Lenders under Section 2.3.5
shall be unconditional and irrevocable and shall be paid strictly in accordance
with the terms hereof under all circumstances including any of the following
circumstances: (a) any lack of validity or enforceability of this Agreement, the
Credit Documents or any Letter of Credit; (b) the existence of any claim, set
off, defense (other than that such drawing has been repaid) or other right which
the Borrowers or any Lender may have at any time against a beneficiary or any
transferee of any Letter of Credit (or any Persons for whom any such transferee
may be acting), any Issuing Bank, a Lender or any other Person or, in the case
of a Lender, against the Borrowers, whether in connection herewith, the
transactions contemplated herein or any unrelated transaction (including any
underlying transaction between the Borrowers or any of their Subsidiaries and
the beneficiary for which any Letter of Credit was procured); (c) any draft or
other document presented under any Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; (d) payment by any Issuing Bank under
any Letter of Credit against presentation of a draft or other document which
does not substantially comply with the terms of such Letter of Credit; (e) any
adverse change in the business, operations, properties, assets, or financial
condition of the Borrowers or any of their Subsidiaries; (f) any breach hereof
or any other Credit Document by any party thereto; (g) any other circumstance or
happening whatsoever, whether or not similar to any of the foregoing; or (h) the
fact that a Default or an Unmatured Default shall have occurred and be
continuing; provided, in each case, that payment by the applicable Issuing Bank
under the applicable Letter of Credit shall not have constituted gross
negligence or willful misconduct of such Issuing Bank under the circumstances in
question, as determined by a court of competent jurisdiction in a final,
non-appealable order.

 

2.3.7             Indemnification.  Without duplication of any obligation of the
Borrowers under Section 10.26, in addition to amounts payable as provided
herein, each of the Borrowers hereby agrees, on a joint and several basis, to
protect, indemnify, pay and save harmless each Issuing Bank from and against any
and all claims, demands, liabilities, damages, losses, costs, charges and
expenses (including reasonable and documented out-of-pocket fees, expenses and
disbursements of counsel) which each Issuing Bank may incur or be subject to as
a consequence, direct or indirect, of (a) the issuance of any Letter of Credit
by such Issuing Bank, other than as a result of (i) the gross negligence or
willful misconduct of such Issuing Bank, as determined by a court of competent
jurisdiction in a final, non-appealable order, or (ii) the wrongful dishonor by
such Issuing Bank of a proper demand for payment made under any Letter of Credit
issued by it, or (b) the failure of such Issuing Bank to honor a drawing under
any such Letter of Credit as a result of any Governmental Act.

 

2.3.8             Applicability of ISP and UCP.  Unless otherwise expressly
agreed by the applicable Issuing Bank and the Borrowers when a Letter of Credit
is issued, (a) the rules of the ISP shall apply to each Letter of Credit and
(b) the rules of the Uniform Customs and Practice for

 

35

--------------------------------------------------------------------------------


 

Documentary Credits, as most recently published by the International Chamber of
Commerce at the time of issuance shall apply to each commercial Letter of
Credit.

 

2.3.9             Letters of Credit Issued for Subsidiaries.  Notwithstanding
that a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary of either Borrower,
Borrowers shall be obligated to reimburse the applicable Issuing Bank hereunder
for any and all drawings under such Letter of Credit subject to the terms of
Section 2.21 with respect to PLICO.  Borrowers hereby acknowledge that the
issuance of Letters of Credit for the account of the Subsidiaries inures to the
benefit of Borrowers, and that Borrowers’ business derives substantial benefits
from the businesses of such Subsidiaries.

 

2.4.                Pro Rata Shares; Availability of Funds.

 

2.4.1             Pro Rata Shares.  All Loans shall be made, and all
participations purchased, by the Lenders simultaneously and proportionately to
their respective Revolving Commitment Percentage of the Loans, it being
understood that no Lender shall be responsible for any default by any other
Lender in such other Lender’s obligation to make a Loan requested hereunder or
purchase a participation required hereby nor shall any Revolving Commitment, or
the portion of the aggregate outstanding principal amount of the Revolving
Loans, of any Lender be increased or decreased as a result of a default by any
other Lender in such other Lender’s obligation to make a Loan requested
hereunder or purchase a participation required hereby.

 

2.4.2             Availability of Funds.

 

(a)           Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing (or, in the case of any
Borrowing of Base Rate Loans, prior to 11:00 a.m. on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.1.2 or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.1.2 and may, in reliance upon such assumption, make available to
the Borrowers a corresponding amount.  In such event, if a Lender has not in
fact made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrowers severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrowers to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Effective
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation and (B) in the case of a
payment to be made by the Borrowers, the interest rate applicable to Base Rate
Loans, plus, in either case, any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection therewith.  If the
Borrowers and such Lender shall pay such interest to the Administrative Agent
for the same or an overlapping period, the Administrative Agent shall promptly
remit to the Borrowers the amount of such interest paid by the Borrowers for
such period.  If such Lender pays its share of the applicable

 

36

--------------------------------------------------------------------------------


 

Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing.  Any payment by the Borrowers
shall be without prejudice to any claim the Borrowers may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

 

(b)           Unless the Administrative Agent shall have received notice from
the Borrowers prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or any Issuing Bank
hereunder that the Borrowers will not make such payment, the Administrative
Agent may assume that the Borrowers have made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or each applicable Issuing Bank, as the case may be, the amount due.  In
such event, if the Borrowers have not in fact made such payment, then each of
the Lenders or each applicable Issuing Bank, as the case may be, severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or such Issuing Bank, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate reasonably
determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

 

Notices given by the Administrative Agent under this Section 2.4.2 shall be
conclusive absent manifest error.

 

2.5.                Evidence of Debt; Register; Lenders’ Books and Records;
Notes.

 

2.5.1             Lenders’ Evidence of Debt.  Each Lender shall maintain on its
internal records an account or accounts evidencing the Obligations of the
Borrowers to such Lender, including the amounts of the Loans made by it and each
repayment and prepayment in respect thereof.  Any such recordation shall be
conclusive and binding on the Borrowers, absent manifest error; provided, that
the failure to make any such recordation, or any error in such recordation,
shall not affect any Lender’s Commitment or the Borrowers’ obligations in
respect of any applicable Loans; and provided, further, in the event of any
inconsistency between the Register and any Lender’s records, the recordations in
the Register shall govern in the absence of demonstrable error therein.

 

2.5.2             Notes.  The Borrowers shall execute and deliver to each
(i) Lender on the Closing Date, (ii) Person who is a permitted assignee of such
Lender pursuant to Section 9.2 and (iii) Person who becomes a Lender in
accordance with Section 2.1.3, in each case to the extent requested by such
Person, a Note or Notes to evidence such Person’s portion of the Revolving Loans
or Swingline Loans, as applicable.

 

2.6.                Scheduled Principal Payments.

 

2.6.1             Revolving Loans.  The principal amount of Revolving Loans is
due and payable in full on the Revolving Commitment Termination Date.

 

37

--------------------------------------------------------------------------------


 

2.6.2             Swingline Loans.  The principal amount of the Swingline Loans
is due and payable in full on the earlier to occur of (i) the date of demand by
the Swingline Lender and (ii) the Revolving Commitment Termination Date.

 

2.7.                Interest on Loans.

 

2.7.1             Interest Rate.  Except as otherwise set forth herein, each
Loan shall bear interest on the unpaid principal amount thereof from the date
made through repayment (whether by acceleration or otherwise) thereof as
follows:

 

(a)           in the case of Revolving Loans:

 

(i)            if a Base Rate Loan (including a Base Rate Loan referencing the
LIBOR Index Rate), the Base Rate plus the Applicable Margin; or

 

(ii)           if an Adjusted LIBOR Rate Loan, the Adjusted LIBOR Rate plus the
Applicable Margin; and

 

(b)           in the case of Swingline Loans, at the Swingline Rate.

 

2.7.2             Determination of Interest Rate.  The basis for determining the
rate of interest with respect to any Loan (except a Swingline Loan, which may
only be made and maintained at the Swingline Rate (unless and until converted
into a Revolving Loan pursuant to the terms and conditions hereof), and the
Interest Period with respect to any Adjusted LIBOR Rate Loan, shall be selected
by the Borrowers and notified to the Administrative Agent and the Lenders
pursuant to the applicable Funding Notice or Conversion/Continuation Notice, as
the case may be.  If on any day a Loan is outstanding with respect to which a
Funding Notice or Conversion/Continuation Notice has not been delivered to the
Administrative Agent in accordance with the terms hereof specifying the
applicable basis for determining the rate of interest, then for that day (a) if
such Loan is an Adjusted LIBOR Rate Loan, such Loan shall become a Base Rate
Loan and (b) if such Loan is a Base Rate Loan, such Loan shall remain a Base
Rate Loan.

 

2.7.3             Failure to Specify Rate.  In connection with Adjusted LIBOR
Rate Loans, there shall be no more than five (5) Interest Periods outstanding at
any time.  In the event the Borrowers fail to specify between a Base Rate Loan
or an Adjusted LIBOR Rate Loan in the applicable Funding Notice or
Conversion/Continuation Notice, such Loan (a) if outstanding as an Adjusted
LIBOR Rate Loan, will be automatically continued as an Adjusted LIBOR Rate Loan,
with an Interest Period of the same duration as the current Interest Period of
the Loan being continued, on the last day of the then current Interest Period
for such Loan, and (b) if outstanding as a Base Rate Loan will remain as, or (if
not then outstanding) will be made as, a Base Rate Loan.  In the event the
Borrowers fail to specify an Interest Period for any Adjusted LIBOR Rate Loan in
the applicable Funding Notice, the Borrowers shall be deemed to have selected an
Interest Period of one (1) month.  As soon as practicable after 9:00 a.m. on
each Interest Rate Determination Date, the Administrative Agent shall determine
(which determination shall, absent manifest error, be final, conclusive and
binding upon all parties) the interest rate that shall apply to each of the
LIBOR Loans for which an interest rate is then being determined (and for the
applicable Interest Period in the case of Adjusted LIBOR Rate Loans)

 

38

--------------------------------------------------------------------------------


 

and shall promptly give notice thereof (in writing or by telephone confirmed in
writing) to the Borrowers and each Lender.

 

2.7.4             Calculation of Interest.  Interest payable pursuant to this
Section 2.7 shall be computed on the basis of a year of three hundred sixty
(360) days for the actual number of days elapsed in the period during which it
accrues.  In computing interest on any Loan, the date of the making of such Loan
or the first day of an Interest Period applicable to such Loan or, with respect
to a Base Rate Loan being converted from a LIBOR Loan, the date of conversion of
such LIBOR Loan to such Base Rate Loan, as the case may be, shall be included,
and the date of payment of principal or interest on such Loan or the expiration
date of an Interest Period applicable to such Loan or, with respect to a Base
Rate Loan being converted to a LIBOR Loan, the date of conversion of such Base
Rate Loan to such LIBOR Loan, as the case may be, shall be excluded; provided,
if the principal amount of a Loan is repaid on the same day on which it is made,
one (1) day’s interest shall be paid on that Loan.

 

2.7.5             Interest Payable in Arrears.  Except as otherwise set forth
herein, interest on each Loan shall accrue on a daily basis and accrued and
unpaid interest shall be payable in arrears (a) on each Interest Payment Date
applicable to that Loan; (b) upon any prepayment of that Loan (other than a
voluntary prepayment of a Revolving Loan which interest shall be payable in
accordance with clause (a) above), to the extent accrued on the amount being
prepaid; and (c) at maturity, including final maturity.

 

2.7.6             Interest Due Issuing Banks.  The Borrowers agree to pay to the
Administrative Agent for the account of the applicable Issuing Bank, with
respect to drawings honored under any Letter of Credit issued by such Issuing
Bank, interest on the amount paid by the Issuing Bank in respect of each such
honored drawing from the date such drawing is honored to but excluding the date
such amount is reimbursed by or on behalf of the Borrowers at a rate equal to
(a) for the period from the date such drawing is honored to but excluding the
applicable Reimbursement Date, the rate of interest otherwise payable hereunder
with respect to Revolving Loans that are Base Rate Loans, and (b) thereafter,
without duplication of any Default Rate interest that may be payable under this
Agreement, a rate which is the lesser of (i) 2% per annum in excess of the rate
of interest otherwise payable hereunder with respect to Revolving Loans that are
Base Rate Loans, and (ii) the Maximum Lawful Rate.

 

2.7.7             Interest Distributed by Issuing Banks.  Interest payable
pursuant to Section 2.7.6 shall be computed on the basis of a year of three
hundred sixty (360) days, for the actual number of days elapsed in the period
during which it accrues, and shall be payable on demand or, if no demand is
made, on the Reimbursement Date for the related drawing under a Letter of
Credit.  In the event the Issuing Bank shall have been reimbursed by the Lenders
through the Administrative Agent for all or any portion of such honored drawing,
the Administrative Agent shall distribute to each Lender which has paid all
amounts payable by it under Section 2.3.5 with respect to such honored drawing
such Lender’s Revolving Commitment Percentage of any interest received by the
Administrative Agent for the account of the Issuing Bank in respect of that
portion of such honored drawing so reimbursed by the Lenders for the period from
the date on which the Issuing Bank was so reimbursed by the Lenders to but
excluding the date on which such portion of such honored drawing is reimbursed
by the Borrowers.

 

39

--------------------------------------------------------------------------------


 

2.8.                Conversion/Continuation.

 

2.8.1             Options to Convert/Continue.  So long as no Unmatured Default
or Default shall have occurred and then be continuing or would result therefrom,
the Borrowers shall have the option:

 

(a)           to convert at any time all or any part of any Loan equal to
$100,000 and integral multiples of $50,000 in excess of that amount from one
Type of Loan to another Type of Loan; provided, an Adjusted LIBOR Rate Loan may
only be converted on the expiration of the Interest Period applicable to such
Adjusted LIBOR Rate Loan unless the Borrowers shall pay all amounts due under
Section 2.17.3 in connection with any such conversion; or

 

(b)           upon the expiration of any Interest Period applicable to any
Adjusted LIBOR Rate Loan, to continue all or any portion of such Loan as an
Adjusted LIBOR Rate Loan.

 

2.8.2             Conversion/Continuation Notice.  The Borrowers shall deliver a
Conversion/Continuation Notice to the Administrative Agent no later than
12:00 p.m. at least three (3) Business Days in advance of the proposed
Conversion/Continuation Date (except for any conversion from an Adjusted LIBOR
Rate Loan to a Base Rate Loan, which shall be no later than 12:00 p.m. at least
one (1) Business Day in advance of the proposed Conversion/Continuation Date). 
Except as otherwise provided herein, a Conversion/Continuation Notice for
conversion to, or continuation of, any LIBOR Loans (or telephonic notice in lieu
thereof) shall be irrevocable on and after the related Interest Rate
Determination Date, and the Borrowers shall be bound to effect a conversion or
continuation in accordance therewith.

 

2.9.                Default Rate of Interest.

 

2.9.1             Principal Due.  If any amount of principal of any Loan is not
paid when due, whether at stated maturity, by acceleration or otherwise, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

2.9.2             Other Amounts Due.  If any amount (other than principal of any
Loan) payable by the Borrowers under any Credit Document is not paid when due
(after the expiration of any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, then at the request of the Required
Lenders, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

 

2.9.3             Bankruptcy Defaults.  During the continuance of a Default
under Section 6.6 or Section 6.7, the Borrowers shall pay interest on the
principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.

 

40

--------------------------------------------------------------------------------


 

2.9.4           Other Defaults.  During the continuance of a Default other than
a Default under Section 6.6 or Section 6.7, the Borrowers shall, at the request
of the Required Lenders, pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

2.9.5           Past Due Amounts.  Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

2.9.6           No Permitted Alternative.  In the case of any Adjusted LIBOR
Rate Loan, upon the expiration of the Interest Period in effect at the time the
Default Rate is effective, each such Adjusted LIBOR Rate Loan shall thereupon
become a Base Rate Loan and shall thereafter bear interest at the Default Rate
then in effect for Base Rate Loans.  Payment or acceptance of the increased
rates of interest provided for in this Section 2.9 is not a permitted
alternative to timely payment and shall not constitute a waiver of any Default
or otherwise prejudice or limit any rights or remedies of the Administrative
Agent or any Lender.

 

2.10.           Fees.

 

2.10.1         Facility Fee.  The Borrowers shall pay to the Administrative
Agent for the account of each Lender in accordance with its Revolving Commitment
Percentage, a facility fee (the “Facility Fee”) equal to the applicable Facility
Fee Rate (set forth in the definition of the term “Applicable Margin”) of the
Aggregate Revolving Commitments, subject to adjustments as provided in
Section 2.16.  The Facility Fee shall accrue at all times during the Revolving
Commitment Period, including at any time during which one or more of the
conditions in Article III is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
Revolving Commitment Termination Date; provided that (1) no Facility Fee shall
accrue on any of the Revolving Commitment of a Defaulting Lender so long as such
Lender shall be a Defaulting Lender except as otherwise provided in
Section 2.16.1(c)(ii)and (2) any Facility Fee accrued with respect to the
Revolving Commitment of a Defaulting Lender during the period prior to the time
such Lender became a Defaulting Lender and unpaid at such time shall not be
payable by the Borrower so long as such Lender shall be a Defaulting Lender. 
The Facility Fee is not refundable or proratable.

 

2.10.2         Letter of Credit Fees.  The Borrowers shall pay to the
Administrative Agent for the account of each Lender in accordance with its
Revolving Commitment Percentage a Letter of Credit fee for each Letter of Credit
equal to the applicable Letter of Credit Fee (set forth in the definition of the
term “Applicable Margin”) multiplied by the daily maximum amount available to be
drawn under such Letter of Credit (the “Letter of Credit Fee”).  For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.2.5.  The Letter of Credit Fee shall be computed on a quarterly basis
in arrears, and shall be due and payable on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the issuance of such Letter of Credit, on the expiration date thereof and
thereafter on demand; provided that (i) no Letter of Credit Fee shall accrue in
favor of a Defaulting Lender so long as such Lender shall be a Defaulting Lender
except as otherwise provided in Section

 

41

--------------------------------------------------------------------------------


 

2.16.1(c)(ii) and (ii) any Letter of Credit Fee accrued in favor of a Defaulting
Lender during the period prior to the time such Lender became a Defaulting
Lender and unpaid at such time shall not be payable by the Borrowers so long as
such Lender shall be a Defaulting Lender.  If there is any change in the
Applicable Margin during any quarter, the daily maximum amount available to be
drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Margin separately for each period during such quarter that such
Applicable Margin was in effect.  Notwithstanding anything to the contrary
contained herein, during the continuance of a Default under Sections 6.6 and
6.7, the Letter of Credit Fee shall accrue at the Default Rate, and during the
continuance of a Default other than a Default under Sections 6.6 or 6.7, then
upon the request of the Required Lenders, the Letter of Credit Fee shall accrue
at the Default Rate.

 

2.10.3         Fronting Fee and Other Fees Payable to an Issuing Bank.  The
Borrowers shall pay directly to each Issuing Bank for its own account a fronting
fee at the rate per annum agreed upon by the Borrowers and such Issuing Bank,
computed on a basis to be determined by the Borrowers and such Issuing Bank. 
Such fronting fee shall be due and payable on the last Business Day of each
March, June, September and December in respect of the most recently ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on its expiration date and thereafter on demand.  For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.2.5.  In addition, the Borrowers shall pay directly to the Issuing
Bank for its own account the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of the Issuing Bank
relating to letters of credit as from time to time in effect.  Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

 

2.10.4         Other Fees.  The Borrowers shall pay to the Joint Arrangers and
the Administrative Agent for their own respective accounts fees in the amounts
and at the times specified in the Fee Letters.  Such fees shall be fully earned
when paid and shall not be refundable for any reason whatsoever, except to the
extent set forth in the Fee Letters.

 

2.11.           Prepayments/Commitment Reductions.

 

2.11.1         Voluntary Prepayments.

 

(a)           Any time and from time to time, the Loans may be repaid in whole
or in part without premium or penalty (subject to Section 2.17):

 

(i)            with respect to Base Rate Loans (including Base Rate Loans
referencing the LIBOR Index Rate), the Borrowers may prepay any such Loans on
any Business Day in whole or in part, in an aggregate minimum amount of $500,000
and integral multiples of $100,000 in excess of that amount, or, if less, the
full Outstanding Amount thereof;

 

(ii)           with respect to Adjusted LIBOR Rate Loans, the Borrowers may
prepay any such Loans on any Business Day in whole or in part (together with any
amounts due pursuant to Section 2.17.3) in an aggregate minimum amount of

 

42

--------------------------------------------------------------------------------


 

$500,000 and integral multiples of $100,000 in excess of that amount, or, if
less, the full Outstanding Amount thereof; and

 

(iii)          with respect to Swingline Loans, the Borrowers may prepay any
such Loans on any Business Day in whole or in part in any amount;

 

(b)           All such prepayments shall be made:

 

(i)            upon written or telephonic notice on or before the date of
prepayment in the case of Base Rate Loans or Swingline Loans; and

 

(ii)           upon not less than three (3) Business Days’ prior written or
telephonic notice in the case of Adjusted LIBOR Rate Loans;

 

in each case given to the Administrative Agent, or the Swingline Lender, as the
case may be, by 10:00 a.m. on the date required and, if given by telephone,
promptly confirmed in writing to the Administrative Agent (and the
Administrative Agent will promptly transmit such telephonic or original notice
for a Credit Extension by telefacsimile or telephone to each Lender).  Upon the
giving of any such notice, the principal amount of the Loans specified in such
notice shall become due and payable on the prepayment date specified therein,
unless such notice is cancelled or revoked by Borrowers no later than one
Business Day prior to such prepayment date.  Any such voluntary prepayment shall
be applied as specified in Section 2.12.1.

 

2.11.2         Voluntary Commitment Reductions.

 

(a)           The Borrowers may, from time to time upon not less than three
(3) Business Days’ prior written or telephonic notice confirmed in writing to
the Administrative Agent (which original written or telephonic notice the
Administrative Agent will promptly transmit by telefacsimile or telephone to
each applicable Lender), at any time and from time to time terminate in whole or
permanently reduce in part (i) the Revolving Commitments (ratably among the
Lenders in accordance with their respective Revolving Commitment Percentage);
provided, (i) any such partial reduction of the Revolving Commitments shall be
in an aggregate minimum amount of $5,000,000 and integral multiples of
$1,000,000 in excess of that amount, (ii) the Borrowers shall not terminate or
reduce the Aggregate Revolving Commitments if, after giving effect thereto and
to any concurrent prepayments hereunder, the aggregate Outstanding Amount exceed
the Aggregate Revolving Commitments and (iii) if, after giving effect to any
reduction of the Aggregate Revolving Commitments, the Letter of Credit Sublimit
and/or the Swingline Sublimit exceed the amount of the Aggregate Revolving
Commitments, the Letter of Credit Sublimit and/or the Swingline Sublimit, as
applicable, shall be automatically reduced by the amount of such excess.

 

(b)           The Borrowers’ notice to the Administrative Agent shall designate
the date (which shall be a Business Day) of such termination or reduction and
the amount of any partial reduction, and such termination or reduction of the
Revolving Commitments shall be effective on the date specified in the Borrowers’
notice and shall reduce the Revolving Commitments of each Lender proportionately
to its Revolving Commitment

 

43

--------------------------------------------------------------------------------


 

Percentage thereof, unless such notice is cancelled or revoked by Borrowers no
later than one Business Day prior to such prepayment date.

 

2.11.3         Mandatory Prepayments.  If at any time the Administrative Agent
notifies the Borrowers that (i) the Outstanding Amount of Revolving Obligations
shall exceed the Aggregate Revolving Commitments, (ii) the Outstanding Amount of
Letter of Credit Obligations shall exceed the Letter of Credit Sublimit, or
(iii) the Outstanding Amount of Swingline Loans shall exceed the Swingline
Sublimit, immediate prepayment will be made on or in respect of the Revolving
Obligations in an amount equal to such excess; provided, however, that, except
with respect to subparagraph (ii), Letter of Credit Obligations will not be Cash
Collateralized hereunder until the Revolving Loans and Swingline Loans have been
paid in full.

 

2.12.           Application of Prepayments.  Within each Loan, prepayments will
be applied first to Base Rate Loans, then to LIBOR Loans in direct order of
Interest Period maturities.  In addition:

 

2.12.1         Voluntary Prepayments.  Voluntary prepayments will be applied as
specified by the Borrowers.

 

2.12.2         Mandatory Prepayments.  Mandatory prepayments in respect of the
Revolving Commitments under Section 2.11.3 above shall be applied to the
respective Revolving Obligations as appropriate but without a permanent
reduction thereof.

 

2.12.3         Payment to Lenders.  Prepayments on the Obligations will be paid
by the Administrative Agent to the Lenders ratably in accordance with their
respective interests therein (except for Defaulting Lenders where their share
will be applied as provided in Section 2.16.1 hereof).

 

2.13.           General Provisions Regarding Payments.

 

2.13.1         Auto Debit.  All payments by the Borrowers of principal,
interest, fees and other Obligations hereunder or under any other Credit
Document shall be made in Dollars in immediately available funds, without
defense, recoupment, setoff or counterclaim, free of any restriction or
condition.  The Administrative Agent shall, and the Borrowers hereby authorize
the Administrative Agent to, debit a deposit account of the Borrowers or any of
their Subsidiaries held with the Administrative Agent or any of its Affiliates
and designated for such purpose by the Borrowers or such Subsidiary in order to
cause timely payment to be made to the Administrative Agent of all principal,
interest and fees due hereunder or under any other Credit Document (subject to
sufficient funds being available in its accounts for that purpose).

 

2.13.2         Time for Payments.  In the event that the Administrative Agent is
unable to debit a deposit account of the Borrowers or any of their Subsidiaries
held with the Administrative Agent or any of its Affiliates in accordance with
Section 2.13.1 in order to cause timely payment to be made to the Administrative
Agent of all principal, interest and fees due hereunder or any other Credit
Document (including because insufficient funds are available in its accounts for
that purpose), payments hereunder and under any other Credit Document shall be
delivered to the Administrative Agent, for the account of the Lenders, not later
than 1:00 p.m. on the date due at the Principal Office of the Administrative
Agent or via wire transfer of

 

44

--------------------------------------------------------------------------------


 

immediately available funds to an account designated by the Administrative Agent
(or at such other location as may be designated in writing by the Administrative
Agent from time to time); for purposes of computing interest and fees, funds
received by the Administrative Agent after that time on such due date shall be
deemed to have been paid by the Borrowers on the next Business Day.

 

2.13.3         Payments Applied to Interest First.  All payments in respect of
the principal amount of any Loan (other than voluntary repayments of Revolving
Loans) shall be accompanied by payment of accrued interest on the principal
amount being repaid or prepaid, and all such payments (and, in any event, any
payments in respect of any Loan on a date when interest is due and payable with
respect to such Loan) shall be applied to the payment of interest then due and
payable before application to principal.

 

2.13.4         Distributions to Lenders.  The Administrative Agent shall
promptly remit to each Lender at such address as such Lender shall indicate in
writing, such Lender’s applicable pro rata share of all payments and prepayments
of principal and interest due to such Lender hereunder, together with all other
amounts due with respect thereto, including all fees payable with respect
thereto, to the extent received by the Administrative Agent; provided that in
the event payments received by the Administrative Agent by 1:00 p.m. at the
Administrative Agent’s Principal Office with respect to any Loan are not
remitted to Lenders by the end of the next Business Day, the Administrative
Agent shall pay Lenders the Federal Funds Rate for each day with respect to the
amount of such payments not so timely remitted.

 

2.13.5         Affected Lender’s Payments.  Notwithstanding the foregoing
provisions hereof, if any Conversion/Continuation Notice is withdrawn as to any
Affected Lender or if any Affected Lender makes Base Rate Loans in lieu of its
pro rata share of any Adjusted LIBOR Rate Loans, the Administrative Agent shall
give effect thereto in apportioning payments received thereafter.

 

2.13.6         Payment Date Not on Business Day.  Subject to the provisos set
forth in the definition of “Interest Period,” whenever any payment to be made
hereunder shall be stated to be due on a day that is not a Business Day, such
payment shall be made on the next succeeding Business Day and such extension of
time shall be included in the computation of the payment of interest hereunder
or of the Facility Fee hereunder, but such payment shall be deemed to have been
made on the date therefor for all other purposes hereunder; provided that there
shall be no duplicative accrual of interest on the principal amount of any
Obligation.

 

2.13.7         Non-conforming Payments.  The Administrative Agent may, but shall
not be obligated to, deem any payment by or on behalf of the Borrowers hereunder
that is not made in same day funds prior to 1:00 p.m. to be a non conforming
payment.  Any such payment shall not be deemed to have been received by the
Administrative Agent until the later of (a) the time such funds become available
funds, and (b) the applicable next Business Day.  The Administrative Agent shall
give prompt telephonic notice to the Borrowers and each applicable Lender
(confirmed in writing) if any payment is non conforming.  Any non conforming
payment may constitute a Default in accordance with the terms of Section 6.1. 
Interest shall continue to accrue on any principal as to which a non conforming
payment is made until such funds become available funds (but in no event less
than the period from the date of such payment to the next

 

45

--------------------------------------------------------------------------------


 

succeeding applicable Business Day) at the Default Rate (unless otherwise
provided by the Required Lenders) from the date such amount was due and payable
until the date such amount is paid in full.

 

2.14.           Sharing of Payments by Lenders.  If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or other obligations
hereunder resulting in such Lender receiving payment of a proportion of the
aggregate amount of such Loans and accrued interest thereon or other such
obligations greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and such other obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them; provided that:

 

(i)            if any such participations are purchased and all or any portion
of the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)           the provisions of this Section shall not be construed to apply to
(1) any payment made by the Borrowers pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), (2) any amounts applied by the Swingline
Lender to outstanding Swingline Loans, (3) any amounts applied to Letter of
Credit Obligations by the Issuing Bank or Swingline Loans by the Swingline
Lender, as appropriate, from Cash Collateral provided under Section 2.15 or
Section 2.16, or (4) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in Letter of Credit Obligations, Swingline Loans or other obligations hereunder
to any assignee or participant, other than to the Borrowers or any Subsidiary
thereof (as to which the provisions of this Section shall apply).

 

Each of the Borrowers consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

 

2.15.           Cash Collateral.  At any time that there shall exist a
Defaulting Lender, within one (1) Business Day following the written request of
the Administrative Agent or any Issuing Bank (with a copy to the Administrative
Agent) the Borrowers shall Cash Collateralize each applicable Issuing Bank’s
Fronting Exposure related to Letters of Credit with respect to such Defaulting
Lender in an amount sufficient to cover the applicable Fronting Exposure (after
giving effect to Section 2.16.1(d) and any Cash Collateral provided by the
Defaulting Lender).  The Borrowers may use the proceeds of Revolving Loans to
satisfy the obligation in this Section 2.15 to Cash Collateralize any Fronting
Exposure related to any Letter of Credit.

 

46

--------------------------------------------------------------------------------


 

2.15.1         Grant of Security Interest.  The Borrowers, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Issuing Banks, and agrees to
maintain, a perfected first priority security interest in all such Cash
Collateral as security for the Defaulting Lenders’ obligation to fund
participations in respect of Letter of Credit Obligations, to be applied
pursuant to Section 2.15.2 below.  If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent and the Issuing Banks as herein provided
(other than the Permitted Liens), or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure, the Borrowers will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).

 

2.15.2         Application.  Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under this Section 2.15 or
Section 2.16 in respect of Letters of Credit shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of Letter of Credit Obligations (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.

 

2.15.3         Termination of Requirement.  Cash Collateral (or the appropriate
portion thereof) provided to reduce any Issuing Bank’s Fronting Exposure shall
no longer be required to be held as Cash Collateral pursuant to this
Section 2.15 and shall be released to the Borrowers (or Defaulting Lender, if
applicable) following (a) the elimination of the applicable Fronting Exposure
(including by the termination of Defaulting Lender status of the applicable
Lender), or (b) the determination by the Administrative Agent and each Issuing
Bank that there exists excess Cash Collateral; provided, however, (i) that Cash
Collateral furnished by or on behalf of a Borrower shall not be released during
the continuance of an Unmatured Default or Default (and following application as
provided in this Section 2.15 may be otherwise applied in accordance with
Section 7.2) but shall be released upon the cure, termination or waiver of such
Unmatured Default or Default in accordance with the terms of this Agreement, and
(ii) the Person providing Cash Collateral and any Issuing Bank or the Swingline
Lender, as applicable, may agree that Cash Collateral shall not be released but
instead held to support future anticipated Fronting Exposure or other
obligations.

 

2.16.           Defaulting Lenders.

 

2.16.1         Defaulting Lender Adjustments.  Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable Law:

 

(a)           Such Defaulting Lender’s right to approve or disapprove any
amendment, waiver or consent with respect to this Agreement shall be restricted
as set forth in Section 10.3.1(c).

 

47

--------------------------------------------------------------------------------


 

(b)           Any payment of principal, interest, Letter of Credit Fees,
Facility Fees or other amount (other than fees which any Defaulting Lender is
not entitled to receive pursuant to Section 2.16.1(c)) received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VII or otherwise, and
including any amounts made available to the Administrative Agent by that
Defaulting Lender pursuant to Section 10.27), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by that Defaulting Lender to any Issuing Bank or the Swingline Lender hereunder;
third, if so determined by the Administrative Agent or requested by any Issuing
Bank or the Swingline Lender, to be held as Cash Collateral for future funding
obligations of that Defaulting Lender of any participation in any Swingline Loan
or Letter of Credit; fourth, as the Borrowers may request (so long as no
Unmatured Default or Default exists), to the funding of any Loan in respect of
which that Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrowers, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders, the Issuing Banks or the
Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, any Issuing Bank or the Swingline Lender
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Unmatured Default
or Default exists, to the payment of any amounts owing to the Borrowers as a
result of any judgment of a court of competent jurisdiction obtained by the
Borrowers against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided,
that, if (i) such payment is a payment of the principal amount of any Loans or
Letter of Credit Borrowings in respect of which that Defaulting Lender has not
fully funded its appropriate share and (ii) such Loans or Letter of Credit
Borrowings were made at a time when the conditions set forth in Section 3.2 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and Letter of Credit Borrowings owed to, all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of, or Letter of
Credit Borrowings owed to, that Defaulting Lender.  Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post Cash Collateral pursuant
to this Section 2.16.1(b) shall be deemed paid to (and the underlying
obligations satisfied to the extent of such payment) and redirected by that
Defaulting Lender, and each Lender irrevocably consents hereto.

 

(c)           (i)            Such Defaulting Lender shall not be entitled to
receive any Facility Fee or Letter of Credit Fees with respect to Letters of
Credit (except as provided in subparagraph (ii) below) for any period during
which that Lender is a Defaulting Lender (and the Borrowers shall not be
required to pay any such fee that otherwise would have been required to have
been paid to that Defaulting Lender).

 

48

--------------------------------------------------------------------------------

 


 

(ii)               Each Defaulting Lender shall be entitled to receive Facility
Fees and Letter of Credit Fees for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Revolving Commitment
Percentage of the stated amount of Letters of Credit for which it has provided
Cash Collateral pursuant to Section 2.15.

 

(iii)              With respect to any fee not required to be paid to any
Defaulting Lender pursuant to subparagraph (i) or (ii) above, the Borrowers
shall (x) pay to each Non-Defaulting Lender that portion of any such fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letter of Credit Obligations or Swingline Loans that
has been reallocated to such Non-Defaulting Lender pursuant to
Section 2.16.1(d) below, (y) pay to the Swingline Lender the amount of any such
fee otherwise payable to such Defaulting Lender to the extent allocable to the
Swingline Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee.

 

(d)              All or any part of such Defaulting Lender’s participation in
Letter of Credit Obligations and Swingline Loans shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Revolving Commitment
Percentages (calculated without regard to such Defaulting Lender’s Revolving
Commitment) but only to the extent that (x) the conditions set forth in
Section 3.2 are satisfied at the time of such reallocation (and, unless the
Borrowers shall have otherwise notified the Administrative Agent at such time,
the Borrowers shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Outstanding Amount of Revolving Loans of such Lender together with
such Lender’s participation in Letter of Credit Obligations and Swingline Loans
at such time to exceed such Non-Defaulting Lender’s Revolving Commitment.  No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

 

(e)               If the reallocation described in Section 2.16.1(d) above
cannot, or can only partially, be effected, the Borrowers shall, without
prejudice to any right or remedy available to them hereunder or under law,
(x) first, prepay Swingline Loans in an amount equal to the Swingline Lenders’
Fronting Exposure and (y) second, Cash Collateralize each Issuing Bank’s
Fronting Exposure in accordance with the procedures set forth in Section 2.15.

 

2.16.2         Defaulting Lender Cure.  If the Borrowers, the Administrative
Agent and the Swingline Lender and each Issuing Bank agree in good faith in
writing that a Lender is no longer a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral), that Lender will, to
the extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held pro rata by
the Lenders in accordance with the Revolving Commitment Percentages (without
giving

 

49

--------------------------------------------------------------------------------


 

effect to Section 2.16.1(d)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrowers while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

 

2.16.3         New Letters of Credit.  So long as any Lender is a Defaulting
Lender, no Issuing Bank shall be required to issue, extend, renew or increase
any Letter of Credit unless it is reasonably satisfied that the participations
in the Letter of Credit Obligations related to any existing Letters of Credit as
well as the new, extended, renewed or increased Letter of Credit has been or
will be fully allocated among the Non-Defaulting Lenders in a manner consistent
with Section 2.16.1(d) above and such Defaulting Lender shall not participate
therein except to the extent such Defaulting Lender’s participation has been or
will be fully Cash Collateralized in accordance with Section 2.15.

 

2.16.4         Qualified Counterparties.  So long as any Lender is a Defaulting
Lender, such Lender shall not be a Hedge Agreement Bank with respect to any
Hedge Agreement entered into while such Lender was a Defaulting Lender.

 

2.17.           Making or Maintaining LIBOR Loans.

 

2.17.1         Inability to Determine Applicable Interest Rate.  In the event
that the Administrative Agent shall have determined in good faith (which
determination shall be final and conclusive and binding upon all parties
hereto), on any Interest Rate Determination Date with respect to any LIBOR
Loans, that by reason of circumstances affecting the London interbank market
adequate and fair means do not exist for ascertaining the interest rate
applicable to such LIBOR Loans on the basis provided for in the definition of
Adjusted LIBOR Rate or LIBOR Index Rate, as applicable, the Administrative Agent
shall on such date give notice (by telefacsimile or by telephone confirmed in
writing) to the Borrowers and each Lender of such determination, whereupon
(a) no Loans may be made as, or converted to, LIBOR Loans until such time as the
Administrative Agent notifies the Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist, provided that there
shall be no affect on the availability of Base Rate Loans, which shall continue
to be available but without reference to the LIBOR Index Rate component of the
Base Rate, and (b) any Funding Notice or Conversion/Continuation Notice given by
the Borrowers with respect to the Loans in respect of which such determination
was made shall be deemed to be rescinded by the Borrowers and such Loans shall
be automatically made or continued as, or converted to, as applicable, Base Rate
Loans without reference to the LIBOR Index Rate component of the Base Rate.

 

2.17.2         Illegality or Impracticability of LIBOR Loans.  In the event that
on any date any Lender shall have determined in good faith (which determination
shall be final and conclusive and binding upon all parties hereto but shall be
made only after consultation with the Borrowers and the Administrative Agent)
that the making, maintaining or continuation of its LIBOR Loans (a) has become
unlawful as a result of compliance by such Lender in good faith with any Law (or
would conflict with any treaty, governmental rule, regulation, guideline or
order not having the force of Law even though the failure to comply therewith
would not be

 

50

--------------------------------------------------------------------------------


 

unlawful), or (b) has become impracticable, as a result of contingencies
occurring after the date hereof which materially and adversely affect the London
interbank market or the position of such Lender in that market, then, and in any
such event, such Lender shall be an “Affected Lender” and it shall on that day
give notice (by telefacsimile or by telephone confirmed in writing) to the
Borrowers and the Administrative Agent of such determination (which notice the
Administrative Agent shall promptly transmit to each other Lender).  Thereafter
(i) the obligation of the Affected Lender to make Loans as, or to convert Loans
to, LIBOR Loans shall be suspended until such notice shall be withdrawn by the
Affected Lender, (ii) to the extent such determination by the Affected Lender
relates to a LIBOR Loan then being requested by the Borrowers pursuant to a
Funding Notice or a Conversion/Continuation Notice, the Affected Lender shall
make such Loan as (or continue such Loan as or convert such Loan to, as the case
may be) a Base Rate Loan without reference to the LIBOR Index Rate component of
the Base Rate, (iii) the Affected Lender’s obligation to maintain its
outstanding LIBOR Loans (the “Affected Loans”) shall be terminated at the
earlier to occur of the expiration of the Interest Period then in effect with
respect to the Affected Loans or when required by law, and (iv) the Affected
Loans shall automatically convert into Base Rate Loans without reference to the
LIBOR Index Rate component of the Base Rate on the date of such termination. 
Notwithstanding the foregoing, to the extent a determination by an Affected
Lender as described above relates to a LIBOR Loan then being requested by the
Borrowers pursuant to a Funding Notice or a Conversion/Continuation Notice, the
Borrowers shall have the option, subject to the provisions of Section 2.17.1, to
rescind such Funding Notice or Conversion/Continuation Notice as to all Lenders
by giving notice (by telefacsimile or by telephone confirmed in writing) to the
Administrative Agent of such rescission on the date on which the Affected Lender
gives notice of its determination as described above (which notice of rescission
the Administrative Agent shall promptly transmit to each other Lender).  Except
as provided in the immediately preceding sentence, nothing in this
Section 2.17.2 shall affect the obligation of any Lender other than an Affected
Lender to make or maintain Loans as, or to convert Loans to, LIBOR Loans in
accordance with the terms hereof.

 

2.17.3         Compensation for Breakage or Non Commencement of Interest
Periods.  The Borrowers shall compensate each Lender, upon written request by
such Lender (which request shall set forth the basis for requesting such
amounts), for all reasonable out-of-pocket losses, expenses and liabilities
(including any interest paid or calculated to be due and payable by such Lender
to lenders of funds borrowed by it to make or carry its Adjusted LIBOR Rate
Loans and any loss, expense or liability sustained by such Lender in connection
with the liquidation or re employment of such funds but excluding loss of
anticipated profits) which such Lender sustains:  (a) if for any reason (other
than a default by such Lender) a borrowing of any Adjusted LIBOR Rate Loans does
not occur on a date specified therefor in a Funding Notice or a telephonic
request for borrowing, or a conversion to or continuation of any Adjusted LIBOR
Rate Loans does not occur on a date specified therefor in a
Conversion/Continuation Notice or a telephonic request for conversion or
continuation; (b) if any prepayment or other principal payment of, or any
conversion of, any of its Adjusted LIBOR Rate Loans occurs on any day other than
the last day of an Interest Period applicable to that Loan (whether voluntary,
mandatory, automatic, by reason of acceleration, or otherwise), including as a
result of an assignment in connection with the replacement of a Lender pursuant
to Section 2.20.2; or (c) if any prepayment of any of its Adjusted LIBOR Rate
Loans is not made on any date specified in a notice of prepayment given by the
Borrowers.

 

51

--------------------------------------------------------------------------------


 

2.17.4         Booking of LIBOR Loans.  Any Lender may make, carry or transfer
LIBOR Loans at, to, or for the account of any of its branch offices or the
office of an Affiliate of such Lender; provided that any such action does not
result in any increased costs to the Borrowers under this Section 2.17 or
otherwise.

 

2.17.5         Assumptions Concerning Funding of Adjusted LIBOR Rate Loans. 
Calculation of the maximum amounts payable to a Lender under this Section 2.17
and under Section 2.18 shall be made as though such Lender had actually funded
each of its relevant Adjusted LIBOR Rate Loans through the purchase of a LIBOR
deposit bearing interest at the rate obtained pursuant to clause (i) of the
definition of Adjusted LIBOR Rate in an amount equal to the amount of such
Adjusted LIBOR Rate Loans and having a maturity comparable to the relevant
Interest Period and through the transfer of such LIBOR deposit from an offshore
office of such Lender to a domestic office of such Lender in the United States;
provided, however, each Lender may fund each of its Adjusted LIBOR Rate Loans in
any manner it sees fit and the foregoing assumptions shall be utilized only for
the purposes of calculating the maximum amounts payable under this Section 2.17
and under Section 2.18.

 

2.17.6         Certificates for Reimbursement.  A certificate of a Lender
setting forth in reasonable detail the amount or amounts necessary to compensate
such Lender, as specified in Section 2.17.3 and the circumstances giving rise
thereto shall be delivered to the Borrowers and shall be conclusive absent
manifest error.  In the absence of any such manifest error, the Borrowers shall
pay such Lender or such Issuing Bank, as the case may be, the amount shown as
due on any such certificate within ten (10) Business Days after receipt thereof.

 

2.17.7         Delay in Requests.  The Borrowers shall not be required to
compensate a Lender pursuant to this Section for any such amounts incurred more
than six (6) months prior to the date that such Lender delivers to the Borrowers
the certificate referenced in Section 2.17.6.

 

2.18.           Increased Costs.

 

2.18.1         Increased Costs Generally.  If any Change in Law shall:

 

(a)           impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Adjusted LIBOR Rate)
or any Issuing Bank;

 

(b)           subject any Recipient to any Taxes (other than (i) Indemnified
Taxes, (ii) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (iii) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

 

(c)           impose on any Lender or any Issuing Bank or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender or any Letter of Credit or participation
therein;

 

52

--------------------------------------------------------------------------------


 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, Issuing Bank or other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, Issuing Bank or
other Recipient hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender, Issuing Bank or other Recipient, the
Borrowers will pay to such Lender, Issuing Bank or other Recipient, as the case
may be, such additional amount or amounts as will compensate such
Lender, Issuing Bank or other Recipient, as the case may be, for such additional
costs incurred or reduction suffered; provided that each Lender, Issuing Bank
and other Recipient shall only exercise its rights under this Section 2.18.1 if
and to the extent that it exercises any similar rights it may have under other
similar transactions to which it is a party.

 

2.18.2         Capital Requirements.  If any Lender, any Issuing Bank or the
Swingline Lender (for purposes of this Section 2.18.2, may be referred to
collectively as “the Lenders” or a “Lender”) determines that any Change in Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity ratios or requirements
has or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement, the commitments of such Lender hereunder or the
Loans made by, or participations in Letters of Credit and Swingline Loans held
by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrowers will pay to such Lender,
as the case may be, such additional amount or amounts as will compensate such
Lender or such Lender’s holding company for any such reduction suffered;
provided that each Lender shall only exercise its rights under this
Section 2.18.2 if and to the extent that it exercises any similar rights it may
have under other similar transactions to which it is a party.

 

2.18.3         Certificates for Reimbursement.  A certificate of a Lender or an
Issuing Bank setting forth in reasonable detail the amount or amounts necessary
to compensate such Lender or such Issuing Bank or its holding company, as the
case may be, as specified in Section 2.18.1 and 2.18.2 and the circumstances
giving rise thereto shall be delivered to the Borrowers and shall be conclusive
absent manifest error.  In the absence of any such manifest error, the Borrowers
shall pay such Lender or such Issuing Bank, as the case may be, the amount shown
as due on any such certificate within ten (10) Business Days after receipt
thereof.

 

2.18.4         Delay in Requests.  Failure or delay on the part of any Lender or
any Issuing Bank to demand compensation pursuant to this Section 2.18 shall not
constitute a waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation, provided that the Borrowers shall not be required to compensate a
Lender or an Issuing Bank pursuant to this Section for any increased costs
incurred or reductions suffered more than six (6) months prior to the date that
such Lender or such Issuing Bank, as the case may be, delivers to the Borrowers
the certificate referenced in Section 2.18.3 and notifies the Borrowers of such
Lender’s or such Issuing Bank’s intention to claim compensation therefor (except
that, if the Change in Law

 

53

--------------------------------------------------------------------------------


 

giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof).

 

2.19.           Taxes.

 

2.19.1         Issuing Bank.  For purposes of this Section 2.19, the term
“Lender” shall include any Issuing Bank.

 

2.19.2         Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.  (a) Any and all payments by or on account of any obligation
of any Borrower hereunder or under any other Credit Document shall to the extent
permitted by applicable Law be made free and clear of and without reduction or
withholding for any Taxes.  If, however, applicable Law requires any Borrower or
the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such law as determined by such Borrower
or the Administrative Agent, as the case may be, upon the basis of information
and documentation to be delivered pursuant to Section 2.19.5 below.

 

(b)           If any Borrower or the Administrative Agent shall be required by
the Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Internal Revenue
Code, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes or Other Taxes, the sum payable by such Borrower shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent or Lender, as the case may
be, receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

 

2.19.3         Payment of Other Taxes by the Borrowers.  Without limiting the
provisions of Section 2.19.2 above, each of the Borrowers shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
Law.

 

2.19.4         Tax Indemnification.  (a)  Without limiting the provisions of
Section 2.19.2 or 2.19.3 above, each of the Borrowers shall, and does hereby,
indemnify each Recipient, and shall make payment in respect thereof within ten
(10) Business Days after demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  Each of the Borrowers shall also, and does hereby,
indemnify the Administrative Agent and shall make payment in respect thereof
within ten (10) Business Days after demand therefor, for any amount which a
Lender for any reason

 

54

--------------------------------------------------------------------------------


 

fails to pay indefeasibly to the Administrative Agent as required by
subparagraph (b) of this Section.  A certificate as to the amount of any such
payment or liability delivered to such Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

(b)           Without limiting the provisions of Section 2.19.2 or 2.19.3, each
Lender shall, and does hereby, indemnify the Borrowers and the Administrative
Agent, and shall make payment in respect thereof within ten (10) Business Days
after demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the fees,
charges and disbursements of any counsel for the Borrowers or the Administrative
Agent) of or asserted against the Borrowers or the Administrative Agent by any
Governmental Authority as a result of the failure of such Lender to deliver or
as a result of the inaccuracy, inadequacy or deficiency of, any documentation
required to be delivered by such Lender to the Borrowers or the Administrative
Agent pursuant to Section 2.19.6.  Each Lender hereby authorize the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender or the Issuing Lender, as the case may be, under this Agreement
or any other Credit Document against any amount due to the Administrative Agent
under this subparagraph (b).  The agreements in this subparagraph (b) shall
survive the resignation and/or replacement of, a Lender, any assignment of
rights by, or the replacement of, a Lender, the termination of the commitments
hereunder and the repayment, satisfaction or discharge of all other Obligations.

 

2.19.5         Evidence of Payments.  Upon request by any Borrower or the
Administrative Agent, as the case may be, after any payment of Taxes by such
Borrower or the Administrative Agent to a Governmental Authority as provided in
this Section, such Borrower shall deliver to the Administrative Agent, or the
Administrative Agent shall deliver to such Borrower, as the case may be, the
original or a certified copy of any receipt issued by such Governmental
Authority evidencing such payment, a copy of any return required by law to
report such payment or other evidence of such payment reasonably satisfactory to
such Borrower or the Administrative Agent, as the case may be.

 

2.19.6         Status of Lenders; Tax Documentation.  (a) Any Lender that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Credit Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in subparagraphs (b)(i),
(b)(ii) and (b)(iv) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the

 

55

--------------------------------------------------------------------------------


 

legal or commercial position of such Lender, unless (x) the Borrowers are
required by applicable Law to provide such documentation to the applicable
Governmental Authority or (y) such documentation or any information contained
therein is reasonable necessary for the Borrowers to comply with obligations
imposed by applicable Law (including without limitation reporting and filing
obligations).

 

(b)           Without limiting the generality of the foregoing,

 

(i)            any Lender that is a U.S. Person shall deliver to the Borrowers
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowers or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

(ii)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrowers and the Administrative Agent (in such number of
copies as shall be requested by the Recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), whichever of the following is applicable:

 

(1)           in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (A) with respect to payments of
interest under any Credit Document, executed originals of IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (B) with respect to
any other applicable payments under any Credit Document, IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(2)           executed originals of IRS Form W-8ECI;

 

(3)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (A) a
certificate substantially in the form of Exhibit 2.19.6 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrowers within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (B) executed originals of IRS Form W-8BEN-E; or

 

(4)           to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN-E, a U.S. Tax Compliance Certificate, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such

 

56

--------------------------------------------------------------------------------


 

Foreign Lender may provide a U.S. Tax Compliance Certificate on behalf of each
such direct and indirect partner;

 

(iii)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrowers and the Administrative Agent (in such number of
copies as shall be requested by the Recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrowers or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(iv)          if a payment made to a Lender under any Credit Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrowers and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment. 
Solely for purposes of this subparagraph (iv), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrowers and the Administrative
Agent in writing of its legal inability to do so.

 

2.19.7         Treatment of Certain Refunds.  Unless required by applicable Law,
at no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender, or have any obligation to pay to any
Lender, any refund of Taxes withheld or deducted from funds paid for the account
of such Lender.  If any Recipient determines that it has received a refund of
any Taxes or Other Taxes as to which it has been indemnified by any Borrower or
with respect to which any Borrower has paid additional amounts pursuant to this
Section, it shall pay to the Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by any
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses incurred by such Recipient
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that each of the Borrowers,
upon the request of the Recipient, agrees to repay the amount paid over to such
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Recipient in the event the Recipient is required
to repay such refund to such Governmental Authority.  This subsection shall not
be construed to require the Administrative Agent or any Lender to make available
its

 

57

--------------------------------------------------------------------------------


 

tax returns (or any other information relating to its taxes that it deems
confidential) to any Borrower or any other Person.

 

2.19.8         Survival.  Each party’s obligations under this Section 2.19 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Credit Document.

 

2.20.           Mitigation Obligations; Designation of a Different Lending
Office.

 

2.20.1         Designation of a Different Lending Office.  If any Lender
requests compensation under Section 2.18, or requires the Borrowers to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.19, then such
Lender shall (at the request of the Borrowers) use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.18 or 2.19, as the case may be, in the future, and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.  The Borrowers hereby agree to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

2.20.2         Replacement of Lenders.  If any Lender requests compensation
under Section 2.18, or if the Borrowers are required to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.19 and, in each case, such Lender
has declined or is unable to designate a different lending office in accordance
with Section 2.20.1, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender or any Lender gives notice of an inability to fund LIBOR Loans under
Section 2.17.2, then the Borrowers may, at their sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 9.2), all of its
interests, rights (other than its existing rights to payments pursuant to
Section 2.18 or Section 2.19) and obligations under this Agreement and the
related Credit Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:

 

(a)           the Borrowers shall have paid to the Administrative Agent the
assignment fee (if any) specified in Article 9;

 

(b)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letter of Credit
Borrowings, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder and under the other Credit Documents (including any amounts
under Section 2.17) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrowers (in the case of all
other amounts);

 

58

--------------------------------------------------------------------------------

 


 

(c)           in the case of any such assignment resulting from a claim for
compensation under Section 2.18 or payments required to be made pursuant to
Section 2.19, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(d)           such assignment does not conflict with applicable Law; and

 

(e)           in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

 

2.21.             Maximum PLICO Liability Amount.  Notwithstanding anything to
the contrary set forth elsewhere in this Agreement or any Credit Document, the
liability of PLICO to the Administrative Agent, Issuing Banks and Lenders under
this Agreement and the other Credit Documents shall be several and not joint
with the liability of PLC under this Agreement and the other Credit Documents
and shall not exceed the aggregate amount of the Loans (including principal,
interest, fees and expenses) borrowed by, or the portion of Letters of Credit
issued for the account of PLICO in accordance with the provisions of Section 2.1
(in the case of Revolving Credit Loans), Section 2.3 (in the case of Letters of
Credit) or Section 2.2 (in the case of Swingline Loans); provided, however PLC
shall be liable for the full amount of the Obligations (including those portions
of Loans borrowed by PLICO and the portion of Letters of Credit issued for the
account of PLICO) without limitation.  If there is any doubt or uncertainty as
to the Borrower for whose benefit a Loan has been received or used, such Loan
shall be deemed to have been received by and used by or for the benefit of PLC. 
If there is any doubt or uncertainty as to the Borrower for whose benefit a
Letter of Credit has been issued, such Letter of Credit shall be deemed to have
been issued for the account of PLC and such Letter of Credit Obligations
attributable to such Letter of Credit shall be attributed to PLC.

 

ARTICLE III

 

CONDITIONS PRECEDENT

 

3.1.                Initial Advance.  The Lenders shall not be required to make
the initial Advance hereunder and the Issuing Banks shall not issue any Letters
of Credit unless the Borrowers have furnished to the Administrative Agent, with
sufficient copies for the Lenders:

 

3.1.1             Credit Documents.  This Agreement, the Notes made by the
Borrowers payable to the order of the respective Lenders in the maximum
principal amounts of the Lenders’ respective Commitments, the Swingline Note and
the remaining Credit Documents.

 

3.1.2             Charter Documents.  Copies of articles of incorporation,
certificate of organization or formation, or other like document for each of the
Borrowers certified as of a recent date by the appropriate Governmental
Authority.

 

59

--------------------------------------------------------------------------------


 

3.1.3             Organizational Documents Certificate.  (i) Copies of bylaws,
operating agreement, partnership agreement or like document, (ii) copies of
resolutions approving the transactions contemplated in connection with the
financing and authorizing execution and delivery of the Credit Documents, and
(iii) incumbency certificates, for each of the Borrowers, in each case certified
by an Authorized Officer in form and substance reasonably satisfactory to the
Administrative Agent.

 

3.1.4             Certificates of Good Standing.  Within 60 days prior to the
Closing Date, certificates of good standing or existence, as applicable, issued
as to the Borrowers by the Secretaries of State for the states of their
incorporation.

 

3.1.5             Foreign Qualification.  Within 60 days prior to the Closing
Date, Certificates of Qualification issued by the Secretary of State for the
state of Alabama.

 

3.1.6             Closing Certificate.  A certificate from an Authorized Officer
of the Borrowers, in form and substance reasonably satisfactory to the
Administrative Agent and the Required Lenders, confirming, among other things,
(A) all consents, approvals, authorizations, registrations, or filings required
to be made or obtained by the Borrowers, if any, in connection with this
Agreement and the other Credit Documents and the transactions contemplated
herein and therein have been obtained and are in full force and effect, (B) no
investigation or inquiry by any Governmental Authority regarding this Agreement
and the other Credit Documents and the transactions contemplated herein and
therein is ongoing, (C) since the date of the most-recent annual audited
financial statements for the Borrowers, there has been no event or circumstance
which could be reasonably expected to have a Material Adverse Effect, (D) the
most-recent annual audited financial statements were prepared in accordance with
GAAP consistently applied, except as noted therein, and fairly presents in all
material respects the financial condition and results from operations of the
Borrowers and its Subsidiaries, and (E) the Borrowers and their Subsidiaries,
taken as a whole, are Solvent after giving effect to the transactions
contemplated hereby and the incurrence of Indebtedness related thereto.

 

3.1.7             UCC Searches.  Within 60 days prior to the Closing Date, UCC
search reports on the Borrowers from such jurisdictions and filing offices as
the Lenders and the Administrative Agent may reasonably require.

 

3.1.8             Funding of Fees/Expenses.  Payment of all expenses and fees
due in connection with the closing of the Loans in immediately available funds.

 

3.1.9             Financial Information.  Copies of (A) the unaudited,
internally prepared quarterly financial statements of each Borrower  (GAAP basis
for PLC and its Subsidiaries on a combined basis and SAP basis for PLICO) for
the fiscal quarter ending on September 30, 2014, (B) the audited financial
statements of each Borrower (GAAP basis for PLC and its Subsidiaries on a
combined basis and SAP basis for PLICO) for the fiscal year ending December 31,
2013 and (C) such other financial information as the Administrative Agent may
reasonably request.

 

3.1.10           No Default.  A certificate, signed by the Chief Financial
Officer or the Chief Accounting Officer of the Borrowers, stating that on the
date of the initial Borrowing no Default or Unmatured Default has occurred and
is continuing.

 

60

--------------------------------------------------------------------------------


 

3.1.11           Opinion.  A written opinion of the Borrowers’ counsel,
addressed to the Lenders in form and substance satisfactory to the
Administrative Agent.

 

3.1.12           Compliance Certificate.  A duly completed Compliance
Certificate as of September 30, 2014.

 

3.1.13           Funding Notice; Funds Disbursement Instructions.  The
Administrative Agent shall have received (a) a duly executed Funding Notice with
respect to the Credit Extension to occur on the Closing Date and (b) duly
executed disbursement instructions (with wiring instructions and account
information) for all disbursements to be made on the Closing Date.

 

3.1.14           Consummation of Merger.  Closing of the transactions provided
for in the Merger Agreement.

 

3.1.15           Other Documents.  Such other documents as any Lender or its
counsel may have reasonably requested.

 

For purposes of determining compliance with the conditions specified in this
Section 3.1, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

3.2.                Each Credit Extension.  The Lenders shall not be required to
make or continue any Loan or the Issuing Banks shall not be required to issue,
increase, amend, extend or renew any Letter of Credit, unless on the applicable
borrowing date or date of continuation or date of issuance:

 

3.2.1             No Default.  There exists no Default or Unmatured Default and
no Default or Unmatured Default would result therefrom.

 

3.2.2             Warranties.  The representations and warranties contained in
Article IV (other than Section 4.5) are true and correct as of such borrowing
date or date of continuation, except for (i) those representations and
warranties that were made as of a specified earlier date, which representations
and warranties shall have been true and correct as of such earlier specified
date, and (ii) changes in facts or circumstances that have previously been
disclosed in writing to the Administrative Agent and the Lenders and do not
constitute a Default or Unmatured Default that has not otherwise been waived or
cured pursuant to the requirements set forth in this Agreement.

 

3.2.3             Covenants.  All covenants made in the Credit Documents must
have been complied with and shall have been complied with taking into account
the funding of the requested Loan or the issuance of the requested Letter of
Credit, except for any non-compliance that does not constitute a Default or
Unmatured Default that has not otherwise been waived or cured pursuant to the
requirements set forth in this Agreement.

 

3.2.4             Funding Notice.  The Administrative Agent shall have received
a fully executed and delivered Funding Notice, together with the documentation
and certifications

 

61

--------------------------------------------------------------------------------


 

required therein with respect to each Credit Extension.  Any Lender may require
a duly completed Compliance Certificate as a condition to making or continuing a
Loan or the issuance, increase, amendment, extension or renewal of any Letter of
Credit by any Issuing Bank.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

The Borrowers represent and warrant to the Lenders and the Administrative Agent
that:

 

4.1.                Corporate Existence and Standing.  Each of the Borrowers and
its Significant Subsidiaries is a corporation duly incorporated, validly
existing and in good standing under the laws of its jurisdiction of
incorporation and has all requisite authority to conduct its business in each
jurisdiction in which its business is conducted.

 

4.2.                Authorization and Validity.  The Borrowers have the
corporate power and authority and legal right to execute and deliver the Credit
Documents and to perform their obligations thereunder.  The execution and
delivery by the Borrowers of the Credit Documents and the performance of their
obligations thereunder have been duly authorized by proper corporate
proceedings, and the Credit Documents constitute legal, valid and binding
obligations of the Borrowers enforceable against the Borrowers in accordance
with their terms, except as enforceability may be limited by bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally.

 

4.3.                No Conflict; Government Consent.  Neither the execution and
delivery by the Borrowers of the Credit Documents, nor the consummation of the
transactions provided for therein, nor compliance with the provisions thereof,
will violate any law, rule, regulation, order, writ, judgment, injunction,
decree or award binding on the Borrowers or any of their Significant
Subsidiaries or the Borrowers’ or any of their Significant Subsidiaries’
certificate or articles of incorporation or by-laws or the provisions of any
indenture, instrument or agreement to which the Borrowers or any of their
Significant Subsidiaries are parties or are subject, or by which they, or their
Property, are bound, or conflict with or constitute a default thereunder, or
result in the creation or imposition of any Lien in, of or on the Property of
the Borrowers or any of their Significant Subsidiaries pursuant to the terms of
any such indenture, instrument or agreement, other than such violations,
conflicts or defaults which, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.  No order, consent,
notice, approval, license, authorization, or validation of, or filing, recording
or registration with, or exemption by, any Governmental Authority is required to
authorize, or is required in connection with the execution, delivery and
performance of, or the legality, validity, binding effect or enforceability of,
any of the Credit Documents, except such as would not have a Material Adverse
Effect.

 

4.4.                Financial Statements.  The December 31, 2013 consolidated
financial statements of PLC and its Subsidiaries heretofore delivered to the
Lenders were prepared in accordance with GAAP in effect on the date such
statements were prepared and fairly present the consolidated financial condition
and operations of PLC and its Subsidiaries at such date and the consolidated
results of their operations for the period then ended.  The December 31, 2013
consolidated financial statements of PLICO and its Subsidiaries heretofore
delivered to the

 

62

--------------------------------------------------------------------------------


 

Lenders were prepared in accordance with GAAP in effect on the date such
statements were prepared and fairly present the consolidated financial condition
and operations of PLICO and its Subsidiaries at such date and the consolidated
results of the operations of PLICO and its Subsidiaries for the period then
ended.

 

4.5.                Material Adverse Change.  Since December 31, 2013, there has
been no change in the business, Property, prospects, condition (financial or
otherwise) or results of operations of the Borrowers and their Significant
Subsidiaries which would have a Material Adverse Effect.

 

4.6.                Taxes.  The Borrowers and their Significant Subsidiaries
have filed all United States federal tax returns and all other tax returns
required to be filed and have paid all taxes due pursuant to said returns or
pursuant to any assessment received by the Borrowers or any of their Significant
Subsidiaries, except with respect to such tax returns or such taxes, if any, as
are not material or are being contested in good faith and as to which, in the
good faith judgment of the Borrowers, adequate reserves have been provided.  The
United States income tax returns of the Borrowers and their Significant
Subsidiaries have been audited by the Internal Revenue Service through the
fiscal year ended December 31, 2011.  To the best knowledge of the Borrowers, no
tax liens have been filed with respect to any such taxes.  The charges, accruals
and reserves on the books of the Borrowers and their Significant Subsidiaries
with respect to any taxes or other governmental charges are adequate in the good
faith judgment of the Borrowers.

 

4.7.                Litigation and Guaranteed Obligations Except as disclosed on
Schedule 4.7 hereto, there is no litigation, arbitration, governmental
investigation, proceeding or inquiry pending or, to the knowledge of any of
their officers, threatened in writing against or affecting the Borrowers or any
of their Significant Subsidiaries which could reasonably be expected to have a
Material Adverse Effect.  The Borrowers have no material Guaranteed Obligations
not provided for or disclosed in the financial statements referred to in
Section 4.4.

 

4.8.                List of Significant Subsidiaries.  Schedule 4.8 hereto
contains an accurate list of all of the now existing Significant Subsidiaries of
the Borrowers, setting forth their respective jurisdictions of incorporation and
the percentage of their respective capital stock owned by the Borrowers or other
Subsidiaries.  All the issued and outstanding shares of capital stock of such
Significant Subsidiaries have been duly authorized and issued and are fully paid
and non-assessable.

 

4.9.                ERISA.  Each Plan complies in all material respects with all
applicable requirements of law and regulations, and no ERISA Event has occurred
or is reasonably expected to occur with respect to any Plan.  No Insufficiency
exists with respect to any Plan.  Neither PLC nor any ERISA Affiliate is
required to contribute to or has ever had a liability to a Multiemployer Plan.

 

4.10.             Accuracy of Information.  No information, exhibit or report
furnished by the Borrowers or any of their Significant Subsidiaries to the
Administrative Agent or any Lender in connection with the negotiation of, or
compliance with, the Credit Documents contained any material misstatement of
fact or purposely omitted to state a material fact.

 

63

--------------------------------------------------------------------------------


 

4.11.             Regulation U.  No Borrower or Significant Subsidiary is
engaged in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation U issued by the Board). 
No proceeds of any Loan will be used to purchase or carry any margin stock
(within the meaning of Regulation U issued by the Board) in violation of
applicable Law, including, without limitation, Regulation U issued by the Board.

 

4.12.             Material Agreements.  Neither the Borrowers nor any
Significant Subsidiary is a party to any agreement or instrument or subject to
any charter or other corporate restriction that could reasonably be expected to
have a Material Adverse Effect.  Neither the Borrowers nor any Significant
Subsidiary is in default in the performance, observance or fulfillment of any of
the obligations, covenants or conditions contained in any agreement to which it
is a party, which default could reasonably be expected to have a Material
Adverse Effect.  Neither the Borrowers nor any Significant Subsidiary is in
default in the performance, observance or fulfillment of any of the material
obligations, covenants or conditions contained in any agreement or instrument
evidencing or governing Indebtedness.

 

4.13.             Compliance With Laws.  The Borrowers and their Significant
Subsidiaries have complied with all applicable statutes, rules, regulations,
orders and restrictions of any Governmental Authority, having jurisdiction over
the conduct of their respective businesses or the ownership of their respective
Property, except where the failure so to comply could not reasonably be expected
to have a Material Adverse Effect.  Neither the Borrowers nor any Significant
Subsidiary has received any notice to the effect that its operations are not in
material compliance with any of the requirements of applicable federal, state
and local environmental, health and safety statutes and regulations or the
subject of any federal or state investigation evaluating whether any remedial
action is needed to respond to a release of any toxic or hazardous waste or
substance into the environment, which non-compliance or remedial action could
reasonably be expected to have a Material Adverse Effect.

 

4.14.             Investment Company Act.  Neither the Borrowers nor any
Significant Subsidiary thereof is subject to regulation as an “investment
company” or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended.

 

4.15.             Solvency.  Each Borrower and Significant Subsidiary is Solvent
as of the date hereof and will remain Solvent upon the consummation of the
transactions contemplated hereby.

 

4.16.             Insurance Licenses.  Each Significant Insurance Subsidiary
holds active Licenses, and is authorized to transact insurance business, in each
jurisdiction wherein it transacts any insurance business except where failure to
do so could not reasonably be expected to have a Material Adverse Effect.  No
such License is the subject of a proceeding for suspension or revocation, there
is no sustainable basis for such suspension or revocation, and to the Borrowers’
knowledge no such suspension or revocation has been threatened by any
Governmental Authority except where any such suspension or revocation could not
reasonably be expected to have a Material Adverse Effect.

 

4.17.             Ownership of Properties.  On the Closing Date, the Borrowers
and their Significant Subsidiaries have beneficial ownership of the property and
assets reflected in the

 

64

--------------------------------------------------------------------------------


 

financial statements referred to in Section 4.4 as owned by them, free of all
Liens other than Permitted Liens.

 

4.18.             Anti-Terrorism Laws.

 

(a)           No Borrower nor any of its Subsidiaries is an “enemy” or an “ally
of the enemy” within the meaning of Section 2 of the Trading with the Enemy Act
of the United States of America (50 U.S.C. App. §§ 1 et seq.), as amended.  To
its knowledge, no Borrower nor any of its Subsidiaries is in violation of
(a) the Trading with the Enemy Act, as amended, (b) any of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) or any enabling legislation or executive order
relating thereto or (c) the Patriot Act.  No Borrower nor any of its
Subsidiaries (i) is a blocked person described in Section 1 of Executive Order
13224 or (ii) to the best of its knowledge, engages in any dealings or
transactions, or is otherwise associated, with any such blocked person.

 

(b)           None of the Borrowers or their Subsidiaries, or to the knowledge
of the Borrowers based upon due diligence and personal background inquiries that
are customarily performed by the Borrowers in the ordinary course of business,
any Affiliates that are owned indirectly or directly by the Borrowers or their
Subsidiaries is in violation of and shall not violate any of the country or list
based economic and trade sanctions administered and enforced by OFAC that are
described or referenced at http://www.ustreas.gov/offices/enforcement/ofac/ or
as otherwise published from time to time.

 

(c)           None of the Borrowers or their Subsidiaries, or to the knowledge
of the Borrowers based upon due diligence and personal background inquiries that
are customarily performed by the Borrowers in the ordinary course of business,
any Affiliates that are owned indirectly or directly by the Borrowers or their
Subsidiaries (i) is a Sanctioned Person or a Sanctioned Entity, (ii) has any of
its assets located in Sanctioned Entities, or (iii) derives any of its operating
income from investments in, or transactions with Sanctioned Persons or
Sanctioned Entities.  The proceeds of any Loan will not be used and have not
been used to fund any operations in, finance any investments or activities in or
make any payments to, a Sanctioned Person or a Sanctioned Entity.

 

(d)           Each Borrower and its Subsidiaries is in compliance with the
Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq., and any foreign
counterpart thereto.  None of the Borrowers or their respective Subsidiaries has
made a payment, offering, or promise to pay, or authorized the payment of, money
or anything of value (a) in order to assist in obtaining or retaining business
for or with, or directing business to, any foreign official, foreign political
party, party official or candidate for foreign political office, (b) to a
foreign official, foreign political party or party official or any candidate for
foreign political office, and (c) with the intent to induce the recipient to
misuse his or her official position to direct business wrongfully to such
Borrower or any of its Subsidiaries or to any other Person, in violation of the
Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq.

 

(e)           To the extent applicable, each Borrower and its Subsidiaries are
in compliance with the Patriot Act.

 

65

--------------------------------------------------------------------------------


 

4.19.             Default.  No Unmatured Default or Default has occurred and is
continuing.

 

ARTICLE V

 

COVENANTS

 

Each Borrower covenants and agrees that until the Obligations shall have been
paid in full in cash or otherwise satisfied, and the Commitments hereunder shall
have expired or been terminated, such Borrower shall perform, and, where
specifically required, shall cause each of its Subsidiaries (or specified type
of Subsidiary) to perform, the covenants as set forth in this Article V.

 

5.1.                Financial Reporting.  PLC will maintain, for itself and each
Consolidated Subsidiary, a system of accounting established and administered in
accordance with GAAP and (where applicable) SAP, and furnish to the Lenders:

 

(i)                                     Within the later of (x) 95 days after
the close of each of its fiscal years or (y) 5 days after the date such
information is filed with the Securities and Exchange Commission or other
relevant Governmental Authority, an unqualified audit report certified by
independent certified public accountants, acceptable to the Lenders, prepared in
accordance with GAAP (or, where applicable, SAP) on a consolidated and
consolidating basis (consolidating statements need not be certified by such
accountants) for itself and the Consolidated Subsidiaries, including balance
sheets as of the end of such period, related profit and loss and reconciliation
of surplus statements, and a statement of cash flows (solely with respect to the
consolidated statements), accompanied by a certificate of said accountants that,
in the course of their examination necessary for their certification of the
foregoing, they have obtained no knowledge of any Default or Unmatured Default,
or if, in the opinion of such accountants, any Default or Unmatured Default
shall exist, stating the nature and status thereof.

 

(ii)                                  Within 50 days after the close of each
quarterly period of each of its fiscal years, for itself and the Consolidated
Subsidiaries, consolidated and consolidating unaudited balance sheets as at the
close of each such period and consolidated and consolidating profit and loss
statements and a consolidated statement of cash flows for the period from the
beginning of such fiscal year to the end of such quarter, all certified by the
Chief Financial Officer, the Chief Accounting Officer, any Senior Vice President
or Executive Vice President in the finance or accounting department.

 

(iii)                               Together with the financial statements
required hereunder, a Compliance Certificate in substantially the form attached
hereto at Exhibit B signed by the Chief Financial Officer, the Chief Accounting
Officer, any Senior Vice President or Executive Vice President in the finance or
accounting department of PLC showing the calculations necessary to determine
compliance with this Agreement and stating that no Default or Unmatured Default
exists, or if any Default or Unmatured Default exists, stating the nature and
status thereof.

 

66

--------------------------------------------------------------------------------


 

(iv)                              In the event an Insufficiency exists, within
270 days after the close of each fiscal year, a statement of the Insufficiency
with respect to each Plan, certified as correct by an actuary enrolled under
ERISA.

 

(v)                                 Promptly upon the request of any of the
Lenders, copies of all the most recent material reports and notices in
connection with Plans that PLC or any Significant Subsidiary is required to file
under ERISA with the Internal Revenue Service or the PBGC or the U.S. Department
of Labor, or which PLC or any Significant Subsidiary receives from such
Governmental Authorities.

 

(vi)                              As soon as possible and in any event within 10
days after receipt by the Borrowers, a copy of (a) any notice or claim to the
effect that the Borrowers or any of their Significant Subsidiaries are or may be
liable to any Person as a result of the release by the Borrowers, any of their
Significant Subsidiaries or any other Person of any toxic or hazardous waste or
substance into the environment, and (b) any notice alleging any violation of any
federal, state or local environmental, health or safety law or regulation by the
Borrowers or any of their Significant Subsidiaries, which, in either case, could
reasonably be expected to have a Material Adverse Effect.

 

(vii)                           Upon the earlier of (a) 15 days after the
regulatory filing date or (b) 90 days after the close of each fiscal year of
each Significant Insurance Subsidiary copies of the Annual Statement of each of
the Significant Insurance Subsidiaries prepared on the NAIC annual statement
blanks (or such other form as shall be required by the jurisdiction of
incorporation of each such Significant Insurance Subsidiary), all such
statements to be prepared in accordance with SAP consistently applied throughout
the periods reflected therein with such prescribed or permitted practices as
authorized by state regulatory authorities; and within 15 days after the
regulatory filing date, copies of such Annual Statements certified by
independent certified public accountants reasonably acceptable to the Lenders if
such certification is so required by any Governmental Authority.

 

(viii)                        Promptly upon the filing thereof, copies of all
Forms 10-Q and 10-K (other than earnings press releases or filings made with
respect to guaranteed investment contracts, funding agreements and similar
instruments and agreements) that PLC or any Significant Subsidiary files with
the Securities and Exchange Commission and, upon request, any Forms A and B that
any Significant Insurance Subsidiary files with any insurance commission or
department or analogous Governmental Authority.

 

(ix)                              Promptly upon the Borrowers’ receipt thereof,
copies of reports, notices, or claims prepared by or on behalf of any
Governmental Authority with respect to any adverse action or event that has
resulted in the reduction by 10% or more in the capital and surplus of any
Significant Insurance Subsidiary.

 

(x)                                 Promptly and in any event within 10 days
after learning thereof, notification of any change after the Closing Date of any
rating given (a) by S&P or Moody’s

 

67

--------------------------------------------------------------------------------


 

with respect to PLC or any Significant Subsidiary or (b) by A.M. Best & Co. with
respect to any Significant Insurance Subsidiary.

 

(xi)                              Promptly notify the Administrative Agent and
the Lenders of any issuance of equity by PLC, incurrence of Indebtedness in an
amount in excess of $50,000,000, or disposition of tangible Property with a
value in excess of $150,000,000.

 

(xii)                           Promptly notify the Administrative Agent and the
Lenders of any material change in accounting or financial reporting practices
(which may be accomplished by providing the information required in clauses
(vii) and (viii) of this Section or otherwise).

 

(xiii)                        Such other information (including, without
limitation, non-financial information) as the Administrative Agent or any Lender
may from time to time reasonably request.

 

5.2.                Use of Proceeds.  The Borrowers will, and will cause each
Subsidiary to, use the proceeds of any Credit Extension and to request the
issuance of Letters of Credit (i) for general corporate and working capital
purposes, (ii) to refinance simultaneously with the closing of this Agreement
certain existing Indebtedness that the Borrowers incurred for working capital or
general corporate purposes, and/or (iii) to pay transaction fees, costs and
expenses related to credit facilities established pursuant to this Agreement and
the other Credit Documents, in each case not in contravention of applicable Laws
or of any Credit Document.  The Borrowers will not, nor will they permit any
Subsidiary to, (i) use any of the proceeds of any Credit Extension to purchase
or carry any “margin stock” (as defined in Regulation U) in violation of
applicable Law, (ii) finance or refinance any (A) commercial paper issued by the
Borrowers or (B) any other Indebtedness, except for Indebtedness that the
Borrowers incurred for general corporate or working capital purposes or
(iii) use any of the proceeds of any Credit Extension in violation of any
Anti-Terrorism Law.

 

5.3.                Notice of Default.  The Borrowers will give prompt notice in
writing to the Administrative Agent and the Lenders of (i) the occurrence of any
Default or Unmatured Default, ERISA Event and of any other development,
financial or otherwise, that could reasonably be expected to have a Material
Adverse Effect, (ii) the receipt of any notice from any Governmental Authority
of the expiration without renewal, revocation or suspension of, or the
institution of any proceedings to revoke or suspend, any License now or
hereafter held by any Significant Insurance Subsidiary which is required to
conduct insurance business in compliance with all applicable Laws and
regulations, other than such expiration, revocation or suspension or institution
of such proceedings that, individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect, (iii) the receipt of any notice
from any Governmental Authority of the institution of any disciplinary
proceedings against or with respect to any Significant Insurance Subsidiary, or
the issuance of any order, the taking of any action or any request for an
extraordinary audit for cause by any Governmental Authority which is reasonably
expected to have a Material Adverse Effect or (iv) any judicial or
administrative order limiting or controlling the insurance business of any
Significant Insurance Subsidiary (and

 

68

--------------------------------------------------------------------------------


 

not the insurance industry generally) which has been issued or adopted and which
could reasonably be expected to have a Material Adverse Effect.

 

5.4.                Conduct of Business.  The Borrowers will, and will cause
each Significant Subsidiary to, do all things necessary to remain duly
incorporated, validly existing and in good standing as a domestic corporation in
its jurisdiction of incorporation and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted
except where such failure to do so would not have a Material Adverse Effect. 
The Borrowers will cause each Significant Insurance Subsidiary to (i) carry on
or otherwise be associated with the business of a licensed insurance carrier and
(ii) do all things necessary to renew, extend and continue in effect all
Licenses that may at any time and from time to time be necessary for such
Significant Insurance Subsidiary to operate its insurance business in compliance
with all applicable laws and regulations; provided, however, that any such
Significant Insurance Subsidiary may withdraw from one or more states as an
admitted insurer or change the state of its domicile, if such withdrawal or
change is in the best interests of the Borrowers and such Significant Insurance
Subsidiary.

 

5.5.                Taxes.  The Borrowers will, and will cause each Significant
Subsidiary to, pay when due all taxes, assessments and governmental charges and
levies upon it or its income, profits or Property, except where the failure to
file has not had and would not reasonably be expected to have, a Material
Adverse Effect, and except those that are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves have been
set aside.

 

5.6.                Insurance.  The Borrowers will, and will cause each
Significant Subsidiary to, maintain with financially sound and reputable
insurance companies insurance on all or substantially all of its Property in
such amounts and covering such risks, and with such risk retention or
self-insurance, as is consistent with sound business practice for Persons in
substantially the same industry as the Borrowers or such Significant Subsidiary,
and the Borrowers will furnish to any Lender upon request full information as to
the insurance carried and any applicable risk retention or self-insurance.

 

5.7.                Compliance with Laws.  The Borrowers will, and will cause
each Significant Subsidiary to, comply with all laws, rules, regulations,
orders, writs, judgments, injunctions, decrees or awards to which it may be
subject, except where the failure to so comply could not reasonably be expected
to have a Material Adverse Effect.  The Borrowers will maintain in effect and
enforce policies and procedures designed to promote compliance by the Borrowers,
their Subsidiaries and their respective directors, officers, employees and
agents (in each case, acting in their capacities as such) with Anti-Terrorism
Laws.

 

5.8.                Maintenance of Properties.  The Borrowers will, and will
cause each Significant Subsidiary to, do all things necessary to maintain,
preserve, protect and keep its Property in good repair, working order and
condition and make all necessary and proper repairs, renewals and replacements
so that its business carried on in connection therewith may be properly
conducted at all times, except where the failure to so maintain, preserve,
protect and repair could not reasonably be expected to have a Material Adverse
Effect.

 

69

--------------------------------------------------------------------------------


 

5.9.                Inspection.  The Borrowers will, and will cause each
Significant Subsidiary to, permit the Lenders, by their respective
representatives and agents, upon reasonable notice to the Borrowers to make a
reasonable inspection of any of the Property, corporate books and financial
records of the Borrowers and each Significant Subsidiary, to examine and make
copies of the books or accounts and other financial records of the Borrowers and
each Significant Subsidiary, and to discuss the affairs, finances and accounts
of the Borrowers and each Significant Subsidiary with, and to be advised as to
the same by, their respective officers at such reasonable times and intervals as
the Lenders may designate, provided that the Lenders agree to keep this and all
such information provided under this Agreement confidential.  The Borrowers
shall maintain current books of record and account as Borrowers ordinarily
maintain in the conduct of their respective businesses.

 

5.10.             Merger, Consolidation and Sale of Assets.  The Borrowers will
not, nor will they permit any Significant Subsidiary to, merge or consolidate
with or into, or sell, lease or otherwise transfer all or any Substantial
Portion of its assets to any other Person, except that (a) either Borrower or a
Significant Subsidiary may merge with another Person if (i) such Person was
organized under the laws of the United States of America or one of its states,
(ii) either Borrower or a Significant Subsidiary is the corporation surviving
such merger (provided that in a merger of either Borrower and a Significant
Subsidiary, such Borrower shall be the corporation surviving such merger) and
(iii) immediately after giving effect to such merger, no Default shall have
occurred and be continuing and (b) Subsidiaries (other than PLICO) may merge
with one another or into either Borrower.  The foregoing limitation on merger
and consolidation and the sale, lease or other transfer of assets shall not
prohibit (i) sales of investment assets in the ordinary course of business and
(ii) during any fiscal quarter, a merger, consolidation or any transfer of
assets (in a single transaction or a series of related transactions) unless the
aggregate assets that are the subject of such merger or consolidation or to be
so transferred, when combined with all other assets transferred (including as
the result of a merger or consolidation) during such fiscal quarter and the
immediately preceding 3 fiscal quarters, constituted more than 15% of
Consolidated Total Assets at the end of the most recent fiscal year.

 

5.11.             Liens.  PLC will not, nor will it permit any Significant
Subsidiary to, create, incur or suffer to exist any Lien in, of or on any
Property of PLC or a Significant Subsidiary, except for Permitted Liens.

 

5.12.             Adjusted Consolidated Net Worth.  PLC will maintain at all
times Adjusted Consolidated Net Worth equal to not less than the sum of (i) 80%
of PLC’s Adjusted Consolidated Net Worth as of March 31, 2015 (but in no event
less than $2,600,000,000) plus (ii) 25% of its Consolidated Net Income (if
positive) earned after March 31, 2015 minus (iii) PLC’s consolidated allowance
for potential future losses on investments at the end of such fiscal quarter not
otherwise included for unrealized net gains and losses on assets held for sale
pursuant to FASB ASC 320 and accumulated other comprehensive income pursuant to
FASB ASC 220 at the end of such fiscal quarter.

 

5.13.             Ratio of Adjusted Consolidated Indebtedness to Consolidated
Capitalization.  PLC will maintain at all times a ratio of Adjusted Consolidated
Indebtedness to Consolidated Capitalization of not more than 0.4 to 1.0. 
Adjusted Consolidated Indebtedness shall be calculated without giving effect to
any election under Accounting Standards Codification

 

70

--------------------------------------------------------------------------------


 

825-10-25 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) to value any indebtedness
of the Borrower or any Subsidiary at “fair value”, as defined therein; it being
understood that the carrying value of indebtedness outstanding at the effective
time of the transactions contemplated by the Merger Agreement shall be adjusted
commensurate with Accounting Standard Codification 805-10-25 with the resulting
adjusted carrying value to be included in the calculation of Adjusted
Consolidated Indebtedness.

 

5.14.             [Reserved].

 

5.15.             [Reserved].

 

5.16.             Affiliates.  PLC will not, and will not permit any Significant
Subsidiary to, enter into any transaction (including, without limitation, the
purchase or sale of any Property or service) with, or make payments or transfer
to, any Affiliate (other than a Wholly-Owned Subsidiary) except (i) any such
transactions, payments or transfers with or to such Affiliates as are made in
the ordinary course of business and pursuant to the reasonable requirements of 
PLC’s or such Significant Subsidiary’s business and upon fair and reasonable
terms no less favorable to PLC’s or such Significant Subsidiary than PLC or such
Significant Subsidiary would obtain in a comparable arms-length transaction and
(ii) any such other transactions, payments or transfers with or to such
Affiliates as could not reasonably be expected to have a Material Adverse
Effect.

 

5.17.             Compliance with ERISA.  The Borrowers will not (i) terminate,
or permit any ERISA Affiliate to terminate, any Plan so as to result in any
material (in the opinion of the Lenders) liability of the Borrowers or an ERISA
Affiliate to the PBGC; (ii) permit to exist any occurrence of any Reportable
Event (as defined in Title IV of ERISA), or any other event or condition, that
presents a material (in the opinion of the Lenders) risk of such a termination
by the PBGC of any Plan so as to result in any material (in the opinion of the
Lenders) liability of the Borrowers or any ERISA Affiliate to the PBGC; (iii) be
an “employer” (as defined in Section 3(5) of ERISA), or permit any ERISA
Affiliate to be an “employer”, required to contribute to any Multiemployer Plan;
or (iv) fail to comply in all material respects with any laws or regulations
applicable to any Plan.

 

5.18.             Payment of Obligations.  The Borrowers shall pay all amounts
owed under the Obligations when due.

 

5.19.             Further Assurances.  The Borrowers shall cooperate with the
Administrative Agent and the other parties to the Credit Documents to promptly
cure any defects in the creation, issuance, or delivery of the Credit
Documents.  The Borrowers at their expense will execute (or cause to be
executed) and deliver to the Administrative Agent upon reasonable request all
such other and further documents, agreements, and instruments in compliance with
or accomplishment of the covenants and agreements applicable to them in the
Credit Documents, or to correct any omissions in the Credit Documents, or to
state more fully the Obligations and agreements set out in any of the Credit
Documents, to file any notices, or to obtain any consents, all as may be
reasonably necessary or appropriate in connection therewith.

 

71

--------------------------------------------------------------------------------


 

5.20.             Amendments to Organizational Agreements.  No Borrower shall,
nor shall it cause any of its Subsidiaries to, amend or permit any amendments to
its organizational documents if such amendment could reasonably be expected to
have a Material Adverse Effect.

 

5.21.             Changes in Accounting Policies or Reporting Practices.  No
Borrower shall change its accounting policies or reporting practices, unless in
the case of PLC, such change is permitted by GAAP and in the case of PLICO, such
change is permitted by SAP, and provided such change does not have the effect of
curing or preventing what would otherwise be an Unmatured Default or a Default
had such change not taken place.

 

ARTICLE VI

 

DEFAULTS

 

The occurrence of any one or more of the following events shall constitute a
Default:

 

6.1.                Representations and Warranties.  Any representation or
warranty made or deemed made by or on behalf of the Borrowers or any of their
Subsidiaries to the Lenders or the Administrative Agent under or in connection
with this Agreement, any Loan or any certificate or written information
delivered in connection with this Agreement or any other Credit Document shall
be incorrect in any material respect on the date as of which made.

 

6.2.                Payments.  Nonpayment of principal of any Loan when due, or
nonpayment of interest upon any Loan, the Facility Fees, amounts due under the
Fee Letters, or any other Obligation under any of the Credit Documents, and the
continuance of such breach for a period of three (3) Business Days after.

 

6.3.                Specific Covenants.  The breach by the Borrowers of any of
the terms or provisions of Section 5.2, 5.10, 5.11, 5.12 or 5.13.

 

6.4.                Other Covenants.  The breach by the Borrowers (other than a
breach that constitutes a Default under Section 6.1, 6.2 or 6.3) of any covenant
or condition contained in this Agreement, and the continuance of such breach for
a period of thirty (30) days after there has been given, by registered or
certified mail, to the Borrowers by the Administrative Agent a written notice
specifying such breach and requiring it to be remedied and stating that such
notice is a “notice of default” hereunder.

 

6.5.                Default on Other Indebtedness and Additional Amounts. 
Failure of the Borrowers or, if such Indebtedness or the obligations described
in clauses (2), (3) and (6) set forth in the last sentence of the definition of
Indebtedness (collectively, the “Additional Amounts”) is recourse to the
Borrowers, any of their Subsidiaries, to pay when due or within any applicable
cure periods any Indebtedness (other than the Obligations) or the Additional
Amounts, if the aggregate amount of all such Indebtedness and Additional Amounts
involved exceeds $50,000,000; or if any event or condition shall occur that
results in any Indebtedness and Additional Amounts of the Borrowers or, if such
Indebtedness and Additional Amounts is recourse to the Borrowers, any
Subsidiary, in each case other than the Obligations, being declared to be due
and payable or required to be prepaid (other than by a regularly scheduled
payment or a payment made in the ordinary course of business and pursuant to a
contractual

 

72

--------------------------------------------------------------------------------


 

obligation) prior to the stated maturity thereof, if the aggregate amount of all
such Indebtedness and Additional Amounts involved exceeds $50,000,000; or the
Borrowers or, if such Indebtedness and Additional Amounts is recourse to the
Borrowers, any of PLC’s Subsidiaries shall not pay, or admit in writing their
inability to pay, their debts generally as they become due.

 

6.6.                Voluntary Petitions.  Any Borrower or any of its Significant
Subsidiaries shall (i) have an order for relief entered with respect to them
under the Federal bankruptcy laws as now or hereafter in effect, (ii) make an
assignment for the benefit of creditors, (iii) apply for, seek, consent to, or
acquiesce in, the appointment of a receiver, custodian, trustee, examiner,
liquidator or similar official for them or any Substantial Portion of their
Property, (iv) institute any proceeding seeking an order for relief under the
Federal bankruptcy laws as now or hereafter in effect or seeking to adjudicate
them bankrupt or insolvent, or seeking dissolution, winding up, liquidation,
reorganization, arrangement, adjustment or composition of them or their debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors or fail to file an answer or other pleading denying the material
allegations of any such proceeding, filed against them, (v) take any corporate
action to authorize or effect any of the foregoing actions set forth in this
Section 6.6 or (vi) fail to contest in good faith any appointment or proceeding
described in Section 6.7.

 

6.7.                Involuntary Bankruptcy or Receivership Proceedings.  Without
the application, approval or consent of any Borrower or any of its Significant
Subsidiaries, a receiver, trustee, examiner, liquidator or similar official
shall be appointed for such Borrower or any of PLC’s Significant Subsidiaries or
any Substantial Portion of its Property, or a proceeding described in
Section 6.6(iv) shall be instituted against any Borrower or any of PLC’s
Significant Subsidiaries, and such appointment continues undischarged or such
proceeding continues undismissed or unstayed for a period of 30 consecutive
days.

 

6.8.                Condemnation.  Any Governmental Authority shall condemn,
seize or otherwise appropriate, or take custody or control of (each a
“Condemnation”), all or any portion of the Property of the Borrowers or any of
PLC’s Significant Subsidiaries which, when taken together with all other
Property of the Borrowers and PLC’s Significant Subsidiaries so condemned,
seized, appropriated or taken custody or control of, during the twelve-month
period ending with the month in which any such Condemnation occurs, constitutes
a Substantial Portion.

 

6.9.                Undischarged Judgments.  The Borrowers, or if any such
judgments are recourse to the Borrowers, any of PLC’s Subsidiaries, shall fail
within 45 days to pay, bond or otherwise discharge any judgment or order for the
payment of money in excess of $50,000,000 which is not stayed on appeal or
otherwise being appropriately contested in good faith.

 

6.10.             ERISA.  (i) Any ERISA Event shall have occurred or (ii) the
sum of the aggregate Insufficiencies of all Plans shall exceed $30,000,000.

 

6.11.             Distribution Limitations.  Any Governmental Authority having
jurisdiction shall prohibit or further limit the payment or distribution by
PLICO or any other Significant Insurance Subsidiary to PLC of dividends,
principal or interest payments or management fees, if

 

73

--------------------------------------------------------------------------------


 

such prohibition or further limitation could reasonably be expected to have a
Material Adverse Effect.

 

6.12.             Environmental Investigation.  The Borrowers or any of PLC’s
Subsidiaries shall be the subject of any proceedings or investigation of any
toxic or hazardous waste or substance into the environment, or any violation of
any federal, state or local environmental, health or safety law or regulation,
which, in either case, could reasonably be expected to have a Material Adverse
Effect.

 

6.13.             Change in Control.  Any Change in Control shall occur.

 

6.14.             Licenses.  Any License of any Significant Insurance Subsidiary
held by such Insurance Subsidiary on the Closing Date or acquired by such
Significant Insurance Subsidiary thereafter, the loss of which could reasonably
be expected to have a Material Adverse Effect (i) shall be revoked by a final
non-appealable order by the state that issued such License, or any action
(whether administrative or judicial) to revoke such License shall have been
commenced against such Insurance Subsidiary which shall not have been dismissed
or contested in good faith within 30 days of the commencement thereof,
(ii) shall be suspended by such state for a period in excess of 30 days or
(iii) shall not be reissued or renewed by such state upon the expiration thereof
following application for such reissuance or renewal by such Insurance
Subsidiary.

 

6.15.             Tax Lien.  A federal tax lien shall attach against the
Borrowers or any Subsidiary under Section 6323 of the Code or a lien of the PBGC
shall be filed against the Borrowers or any Subsidiary under Section 4068 of
ERISA in an amount that would have, in the reasonable judgment of the Lenders, a
Material Adverse Effect and in either case such lien shall remain undischarged
for a period of 60 days after the attachment or filing, as the case may be.

 

6.16.             Enforceability Contest.  Any Borrower or Subsidiary shall
contest the validity or enforceability of any Credit Document or either Borrower
shall deny it has any further liability or obligation under this Agreement or
any other Credit Document.

 

ARTICLE VII

 

REMEDIES

 

7.1.                Remedies.  Upon the occurrence of any Default described in
Section 6.6 or Section 6.7, automatically, and upon the occurrence and during
the continuance of any other Default, at the request of (or with the consent of)
the Required Lenders, upon notice to the Borrowers by the Administrative Agent,
(a) the Revolving Commitments, if any, of each Lender having such Revolving
Commitments and the obligation of any Issuing Bank to issue, increase, amend,
extend or renew any Letter of Credit shall immediately terminate; (b) each of
the following shall immediately become due and payable, in each case without
presentment, demand, protest or other requirements of any kind, all of which are
hereby expressly waived by each of the Borrowers:  (i) the unpaid principal
amount of and accrued interest on the Loans and Letter of Credit Borrowings, and
(ii) all other Obligations; provided, the foregoing shall not affect in any way
the obligations of the Lenders under Section 2.2.2(c) or Section 2.3.5; and
(c) the Administrative Agent shall direct the Borrowers to pay (and the
Borrowers hereby agree

 

74

--------------------------------------------------------------------------------


 

upon receipt of such notice, or upon the occurrence of any Default specified in
Section 6.6 and Section 6.7 to pay) to the Administrative Agent Cash Collateral,
to be held as security for such Borrowers’ reimbursement obligations for an
Issuing Bank’s Fronting Exposure in respect of Letters of Credit then
outstanding under arrangements acceptable to the Administrative Agent, equal to
the Outstanding Amount of the Letter of Credit Obligations at such time. 
Notwithstanding anything herein or otherwise to the contrary, any Default
occurring hereunder shall continue to exist (and shall be deemed to be
continuing) until such time as such Default has been cured to the satisfaction
of the Required Lenders or waived in writing in accordance with the terms of
Section 10.3.

 

7.2.                Application of Funds.  After the exercise of remedies
provided for in Section 7.1 (or after the Loans have automatically become
immediately due and payable), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal, interest,
Facility Fees and Letter of Credit Fees but including without limitation all
reasonable and documented out-of-pocket fees, expenses and disbursements of any
law firm or other counsel and amounts payable under Section 2.17, Section 2.18
and Section 2.19) payable to the Administrative Agent, the Issuing Banks or the
Swingline Lender;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest, Facility Fees and
Letter of Credit Fees) payable to the Lenders including without limitation all
reasonable and documented out-of-pocket fees, expenses and disbursements of any
law firm or other counsel and amounts payable under Section 2.17, Section 2.18
and Section 2.19), ratably among the Lenders in proportion to the respective
amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees, Facility Fees and interest on the Loans, on the
Letter of Credit Borrowings and on other Obligations ratably among such parties
in proportion to the respective amounts described in this clause Third payable
to them; and

 

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and Letter of Credit Borrowings, (b) payment of breakage,
termination or other amounts owing in respect of any Hedge Agreement between the
Borrowers or any of their Subsidiaries and any Lender, to the extent such Hedge
Agreement is permitted hereunder, (c) payments of amounts due under any Cash
Management Agreement between the Borrowers or any of their Subsidiaries and any
Hedge Agreement Bank, and (d) the Administrative Agent for the account of the
Issuing Banks, to Cash Collateralize that portion of the Letter of Credit
Obligations comprised of the aggregate undrawn amount of Letters of Credit,
ratably among such parties in proportion to the respective amounts described in
this clause Fourth payable to them; and

 

75

--------------------------------------------------------------------------------


 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by applicable Laws.

 

Subject to Section 2.3, amounts used to Cash Collateralize the aggregate undrawn
amount of Letters of Credit pursuant to clause Fourth above shall be applied to
satisfy drawings under such Letters of Credit as they occur.  If any amount
remains on deposit as Cash Collateral after such Letters of Credit have either
been fully drawn or expired, such remaining amount shall be applied to the other
Obligations, if any, in the order set forth above.

 

7.3.                Setoff.  Any Lender may exercise its lien upon and right of
setoff against any monies, items, credits, deposits, or instruments that such
Lender may have in its possession and which belong to any Borrower liable for
the payment of any or all of the Obligations.

 

ARTICLE VIII

 

AGENCY

 

8.1.                Appointment and Authority.  Each of the Lenders and the
Issuing Banks hereby irrevocably appoints Regions Bank to act on its behalf as
the Administrative Agent hereunder and under the other Credit Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Section are solely for the benefit
of the Administrative Agent, the Lenders and the Issuing Banks, and no Borrower
nor any of its Subsidiaries shall have rights as a third party beneficiary of
any of such provisions.  It is understood and agreed that the use of the term
“agent” herein or in any other Credit Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law.  Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.

 

8.2.                Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrowers or any Subsidiary of the Borrowers or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

 

8.3.                Exculpatory Provisions.

 

8.3.1             No Fiduciary Duties.  The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Credit Documents, and its

 

76

--------------------------------------------------------------------------------


 

duties hereunder shall be administrative in nature.  Without limiting the
generality of the foregoing, the Administrative Agent:

 

(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Credit Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Credit Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Credit Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and

 

(c)           shall not, except as expressly set forth herein and in the other
Credit Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrowers or any of their
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

8.3.2             No Liability.  The Administrative Agent shall not be liable
for any action taken or not taken by it (i) with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Sections 7.1 and
10.3) or (ii) in the absence of its own gross negligence or willful misconduct,
as determined by a court of competent jurisdiction by final and nonappealable
judgment.  The Administrative Agent shall be deemed not to have knowledge of any
Unmatured Default unless and until notice describing such Unmatured Default is
given to the Administrative Agent in writing by the Borrowers, a Lender or an
Issuing Bank.

 

8.3.3             No Responsibility.  The Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (a) any statement,
warranty or representation made in or in connection with this Agreement or any
other Credit Document, (b) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (c) the performance or observance of any of the covenants, agreements
or other terms or conditions set forth herein or therein or the occurrence of
any Unmatured Default, (d) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Credit Document or any other agreement,
instrument or document or (e) the satisfaction of any condition set forth in
Article III or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

 

8.4.                Reliance by Administrative Agent.  The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate,

 

77

--------------------------------------------------------------------------------


 

consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person.  The Administrative Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon.  In determining compliance with any condition hereunder to the making
of a Loan, or the issuance, extension, renewal or increase of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
an Issuing Bank, the Administrative Agent may presume that such condition is
satisfactory to such Lender or such Issuing Bank unless the Administrative Agent
shall have received notice to the contrary from such Lender or such Issuing Bank
prior to the making of such Loan or the issuance of such Letter of Credit.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrowers and their Subsidiaries), independent accountants and other experts
selected by it with respect to all matters pertaining to this Agreement and the
other Credit Documents and its duties hereunder and thereunder, and shall not be
liable for any action taken or not taken by it in good faith in accordance with
the advice of any such counsel, accountants or experts.

 

8.5.                Delegation of Duties.  The Administrative Agent may perform
any and all of its duties and exercise its rights and powers hereunder or under
any other Credit Document by or through any one or more sub-agents appointed by
the Administrative Agent; provided that the Administrative Agent’s delegation of
duties to any sub-agent shall not relieve the Administrative Agent of any of its
obligations under this Agreement.  The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Section shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent. 
The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and non-appealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

 

8.6.                Resignation of Administrative Agent.

 

8.6.1             Resignation.  The Administrative Agent may at any time give no
less than sixty (60) days’ prior written notice of its resignation to the
Lenders, the Issuing Banks and the Borrowers.  Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, with the consent of
the Borrowers, to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the Issuing Banks, appoint a
successor Administrative Agent meeting the qualifications set forth above.  Such
Resignation Effective Date shall not occur until the appointment of a successor
Administrative Agent as provided in this Agreement.

 

78

--------------------------------------------------------------------------------


 

8.6.2             Removal.  If the Person servicing as Administrative Agent is a
Defaulting Lender pursuant to clause (d) of the definition thereof, the Required
Lenders may, to the extent permitted by applicable Law by notice in writing to
the Borrowers and such Person remove such Person as the Administrative Agent
and, with the consent of the Borrowers, appoint a successor.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Required Lenders (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 

8.6.3             Successor.  With effect from the Resignation Effective Date or
the Removal Effective Date (as applicable) (1) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Credit Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the Issuing Banks under any of the Credit Documents, the retiring or removed
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each Issuing
Bank directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section.  Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring or removed Administrative Agent, and the retiring or
removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Credit Documents (if not already
discharged therefrom as provided above in this Section).  The fees payable by
the Borrowers to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring or removed Administrative Agent’s resignation
hereunder and under the other Credit Documents, the provisions of this
Article VIII and Section 10.26 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent.

 

8.7.                Non-Reliance on Administrative Agent and Other Lenders. 
Each of the Lenders and the Issuing Banks acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each of the Lenders and the Issuing
Banks also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Credit Document or any related
agreement or any document furnished hereunder or thereunder.

 

8.8.                No Other Duties, etc.  Anything herein to the contrary
notwithstanding, none of the Joint Book Managers, Joint Lead Arrangers,
Co-Documentation Agents, Co-Syndication Agents or Senior Managing Agents listed
on the cover page hereof shall have any powers, duties

 

79

--------------------------------------------------------------------------------


 

or responsibilities under this Agreement or any of the other Credit Documents,
except in its capacity, as applicable, as the Administrative Agent, a Lender or
an Issuing Bank hereunder.

 

8.9.                Administrative Agent May File Proofs of Claim.  In case of
the pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan or Letter of Credit Obligation shall then be
due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrowers) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, Letter of Credit
Obligations and all other Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders, the Issuing Banks and the Administrative Agent (including any claim
for the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Issuing Banks and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the Issuing Banks and
the Administrative Agent under Section 2.10 and Section 10.26) allowed in such
judicial proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Bank to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Banks, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Section 2.10 and Section 10.26).

 

ARTICLE IX

 

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATION

 

9.1.                Successors and Assigns Generally.  Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the permitted successors and assigns of such party; and all
covenants, promises and agreements made by or on behalf of the Borrowers, the
Administrative Agent, the Issuing Banks or the Lenders that are contained in
this Agreement shall bind and inure to the benefit of their respective
successors and assigns, except that neither the Borrowers nor any other Borrower
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender,
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
Section 9.2, (ii) by way of participation in accordance with the provisions of
Section 9.4 or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 9.6 (and any

 

80

--------------------------------------------------------------------------------


 

other attempted assignment or transfer by any party hereto shall be null and
void).  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
Section 9.4 and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

9.2.                Assignments By Lenders.  Any Lender may at any time assign
to one or more assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitments, Loans and
obligations hereunder at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

 

9.2.1             Minimum Amounts.

 

(a)           in the case of an assignment of the entire remaining amount of the
assigning Lender’s commitments and the loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

 

(b)           in any case not described in Section 9.2.1(a), the aggregate
amount of the commitment (which for this purpose includes loans and obligations
in respect thereof outstanding thereunder) or, if the commitment is not then in
effect, the principal outstanding balance of the loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $5,000,000 (and in $1,000,000 increments
thereafter), unless each of the Administrative Agent and, so long as no Default
shall have occurred and is continuing, the Borrowers otherwise consent (each
such consent not to be unreasonably withheld or delayed).

 

9.2.2             Proportionate Amounts.  Each partial assignment shall be made
as an assignment of a proportionate part of all the assigning Lender’s rights
and obligations under this Agreement with respect to the Commitments and Loans
assigned.

 

9.2.3             Required Consents.  No consent shall be required for any
assignment except to the extent required by Section 9.2.1(b) and, in addition:

 

(a)           the consent of the Borrowers (such consent not to be unreasonably
withheld or delayed) shall be required unless (i) a Default shall have occurred
and is continuing at the time of such assignment or (ii) such assignment is to a
Lender or an Affiliate of a Lender or an Approved Fund; provided that the
Borrowers shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within ten
(10) Business Days after having received notice thereof;

 

(b)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of the Revolving Commitments if such assignment is to a Person that is not a
Lender with a

 

81

--------------------------------------------------------------------------------


 

Revolving Commitment or an Affiliate of such Lender or an Approved Fund with
respect to such Lender;

 

(c)           the consent of the Issuing Bank (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of any Revolving Commitment under which letters of credit are issued by
it; and

 

(d)           the consent of the Swingline Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of any Revolving Commitment under which Swingline Loans are made by it.

 

9.2.4             Assignment and Assumption.  The parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee in the amount of
$3,500, unless waived, in whole or in part by the Administrative Agent in its
discretion.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

9.2.5             No Assignment to Borrowers, Affiliates or Subsidiaries.  No
such assignment shall be made to the Borrowers or any of the Borrowers’
Affiliates or Subsidiaries.

 

9.2.6             No Assignment to Natural Persons.  No such assignment shall be
made to a natural person.

 

9.2.7             Certain Additional Payments.  In connection with any
assignment of rights and obligations of any Defaulting Lender hereunder, no such
assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrowers
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (a) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, each Issuing Bank, each Swingline Lender and each
other Lender hereunder (and interest accrued thereon), and (b) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Revolving
Commitment Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 9.3, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party to this Agreement and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such

 

82

--------------------------------------------------------------------------------


 

Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Sections
2.16, 2.20.2 and 10.26 with respect to facts and circumstances occurring prior
to the effective date of such assignment.  The Borrowers will execute and
deliver on request, at their own expense, Notes to the assignee evidencing the
interests taken by way of assignment hereunder.  Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 9.4.

 

9.3.                Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrowers, shall maintain at its office at the
address set forth in Section 10.1.1 a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amounts (and stated interest)
of the Loans owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”).  The entries in the Register shall be conclusive absent
manifest error, and the Borrowers, the Administrative Agent, and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement.  The
Register shall be available for inspection by each of the Borrowers and any
Lender at any reasonable time and from time to time upon reasonable prior
notice.

 

9.4.                Participations.

 

9.4.1             Participants.  Any Lender may at any time, without the consent
of, or notice to, the Borrowers, the Issuing Banks, the Swingline Lender or the
Administrative Agent, sell participations to any Person (other than a natural
Person or the Borrowers or any of the Borrowers’ Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged and such Lender shall not be relieved of
its obligations under the Credit Documents as a result of such participation,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (iii) such Lender shall remain the holder
of any such Note for all purposes of this Agreement, and (iv) the Borrowers, the
Administrative Agent, the Issuing Banks and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 10.26.3 with respect
to any payments made by such Lender to its Participants.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in Section 10.3.2 and
Section 10.3.3 that affects such Participant.

 

83

--------------------------------------------------------------------------------


 

9.4.2             Entitled to Certain Benefits.  The Borrowers agree that each
Participant shall be entitled to the benefits of Sections 2.17, 2.18 and 2.19
(subject to the requirements and limitations of those Sections (it being
understood that the documentation required to be delivered under Section 2.19.6
shall be delivered to such Lender that has sold the participation)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 9.2; provided that such Participant agrees to be subject to
the provisions of Section 2.20.2 as if it were an assignee under Section 9.2. 
To the extent permitted by Law, each Participant also shall be entitled to the
benefits of Section 10.26 as though it were a Lender; provided such Participant
agrees to be subject to Section 2.14 as though it were a Lender.

 

9.4.3             No Greater Payment.  A Participant shall not be entitled to
receive any greater payment under Section 2.18 or 2.19 than the participating
Lender would have been entitled to receive with respect to the participation
sold to such Participant.  Each Lender that sells a participation to a
Participant agrees to use reasonable efforts to cooperate with the Borrowers, at
the Borrowers’ request and expense, to effectuate the provisions of
Section 2.20.2 with respect to such Participant; provided that Borrowers shall
not be required to pay, and the applicable Lender shall pay, any fee or other
negotiated amount which such Lender had agreed to pay to such Participant.

 

9.4.4             Participant Register.  Any Lender that sells a participation,
acting solely for this purpose as a non-fiduciary agent of the Borrowers, shall
maintain a register for the recordation of the name and address of each
Participant, and the principal amount (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have an obligation
to disclose the Participant Register (including the identity of any Participant
or any information relating to a Participant’s interest in any commitments,
loans, letters of credit or its other obligations under any Credit Document) to
any Person except in connection with claims for benefits under Sections 2.17,
2.18 or 2.19 or to the extent that such disclosure is necessary to establish
that the Loans or other obligations under this Agreement are in registered form
for tax purposes under United States Treasury Regulation Section 5f.103-1(c). 
The entries in the Participant Register shall be conclusive absent manifest
error, and the Lender maintaining the Participant Register shall treat each
person whose name is recorded in the register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, the Administrative Agent, in its capacity as such,
shall have no responsibility for maintaining a Participant Register.

 

9.4.5             Withholding.  Each Lender that sells a participation shall
(i) withhold or deduct from each payment to the holder of such participation the
amount of any tax required under applicable Laws to be withheld or deducted from
such payment and not withheld or deducted therefrom by the Borrowers or the
Administrative Agent, (ii) pay the tax so withheld or deducted by it to the
appropriate taxing authority in accordance with applicable Law and
(iii) indemnify the Borrowers and the Administrative Agent for any losses, cost
and expenses that they may incur as a result of any failure to so withhold or
deduct and pay any such tax.

 

9.5.                Disclosure of Confidential Information.  Any Lender may, in
connection with any assignment or participation or proposed assignment or
participation pursuant to Section 9.2 or 9.4, disclose to such assignee or
participant any information relating to the Borrowers

 

84

--------------------------------------------------------------------------------


 

furnished to such Lender by or on behalf of the Borrowers; provided, however,
that, prior to any such disclosure, the assignee or participant shall agree to
preserve the confidentiality of any Information received by it from such Lender.

 

9.6.                Certain Pledges.  Any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement (including under its Note, if any) to secure obligations of such
Lender without the consent of any Person, including any pledge or assignment to
secure obligations to a Federal Reserve Bank or any other central bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

ARTICLE X

 

GENERAL PROVISIONS

 

10.1.             Notices.

 

10.1.1           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in Section 10.1.2), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopier or
electronic mail as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

 

(a)           if to the Administrative Agent, the Borrowers or any other
Borrower, to the address, telecopier number, electronic mail address or
telephone number specified in Appendix B:

 

(b)           if to any Lender, any Issuing Bank or the Swingline Lender, to the
address, telecopier number, electronic mail address or telephone number in its
Administrative Questionnaire on file with the Administrative Agent.

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in Section 10.1.2 below, shall be effective as provided in
Section 10.1.2.

 

10.1.2           Electronic Communications.  Notices and other communications to
the Lenders and the Issuing Banks hereunder may be delivered or furnished by
electronic communication (including e-mail and internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or any Issuing Bank pursuant
to Article II if such Lender or such Issuing Bank has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrowers
may, in their discretion, agree to accept notices and other communications to it
hereunder by electronic communications

 

85

--------------------------------------------------------------------------------


 

pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

10.1.3           Change of Address, Etc.  Any party hereto may change its
address or telecopier number for notices and other communications hereunder by
notice to the other parties hereto.

 

10.1.4           Platform.

 

(i)            Each Borrower agrees that the Administrative Agent may, but shall
not be obligated to, make the Communications (as defined below) available to the
Issuing Banks and the other Lenders by posting the Communications on Debt
Domain, Intralinks, Syndtrak or a substantially similar electronic transmission
system (the “Platform”).

 

(ii)           The Platform is provided “as is” and “as available.”  The Agent
Parties (as defined below) do not warrant the adequacy of the Platform and
expressly disclaim liability for errors or omissions in the Communications.  No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or the
Platform.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrowers
or the other Borrowers, any Lender or any other Person or entity for damages of
any kind, including, without limitation, direct or indirect, special, incidental
or consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrowers’ or the Administrative Agent’s
transmission of communications through the Platform.  “Communications” means,
collectively, any notice, demand, communication, information, document or other
material provided by or on behalf of any Borrower pursuant to any Credit
Document or the transactions contemplated therein which is distributed to the
Administrative Agent, any Lender or any Issuing Bank by means of electronic
communications pursuant to this Section, including through the Platform.

 

10.2.             Renewal, Extension, or Rearrangement.  All provisions of this
Agreement relating to Obligations shall apply with equal force and effect to
each and all promissory notes executed hereafter which in whole or in part
represent a renewal, extension for any period, increase, or rearrangement of any
part of the Obligations originally represented by any part of such other
Obligations.

 

86

--------------------------------------------------------------------------------

 


 

10.3.                                        Amendments and Waivers.

 

10.3.1                                 Required Lenders’ Consent.  Subject to
Section 10.3.2 and Section 10.3.3, no amendment, modification, termination or
waiver of any provision of the Credit Documents, or consent to any departure by
any Borrower therefrom, shall in any event be effective without the written
concurrence of the Administrative Agent and the Required Lenders; provided that
(a) the Administrative Agent may, with the consent of the Borrowers only, amend,
modify or supplement this Agreement to cure any ambiguity, omission, defect or
inconsistency, so long as such amendment, modification or supplement does not
adversely affect the rights of any Lender or any Issuing Bank, (b) the Fee
Letters may be amended, or rights or privileges thereunder waived, in a writing
executed only by the parties thereto, (c) no Defaulting Lender shall have any
right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitments, Loans and/or Letter of Credit Obligations of such
Lender may not be increased, reduced or extended without the consent of such
Lender, (d) each Lender is entitled to vote as such Lender sees fit on any
bankruptcy reorganization plan that affects the Loans, and each Lender
acknowledges that the provisions of Section 1126(c) of the Bankruptcy Code of
the United States supersedes the unanimous consent provisions set forth herein
and (e) the Required Lenders shall determine whether or not to allow any
Borrower to use cash collateral in the context of a bankruptcy or insolvency
proceeding and such determination shall be binding on all of the Lenders.

 

10.3.2                                 Affected Lenders’ Consent.  Without the
written consent of each Lender (other than a Defaulting Lender except as
provided in Section 10.3.1(c) above) that would be affected thereby, no
amendment, modification, termination, or consent shall be effective if the
effect thereof would:

 

(a)                                 extend the Revolving Commitment Termination
Date;

 

(b)                                 waive, reduce or postpone any scheduled
repayment (but not prepayment) or alter the required application of any
prepayment pursuant to Section 2.12 or the application of funds pursuant to
Section 7.2, as applicable;

 

(c)                                  extend the stated expiration date of any
Letter of Credit, beyond the Revolving Commitment Termination Date;

 

(d)                                 reduce the principal of or the rate of
interest on any Loan (other than any waiver of the imposition of the Default
Rate pursuant to Section 2.9) or any fee or premium payable hereunder; provided,
however, that only the consent of the Required Lenders shall be necessary (i) to
amend the definition of “Default Rate” or to waive any obligation of the
Borrowers to pay interest at the Default Rate or (ii) to amend any financial
covenant hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or to reduce any
fee payable hereunder;

 

(e)                                  extend the time for payment of any such
interest or fees;

 

(f)                                   reduce the principal amount of any Loan or
any reimbursement obligation in respect of any Letter of Credit, including
Letter of Credit Borrowings;

 

87

--------------------------------------------------------------------------------


 

(g)                                  amend, modify, terminate or waive any
provision of this Section 10.3.2 or Section 10.3.3 or any other provision of
this Agreement that expressly provides that the consent of all Lenders is
required;

 

(h)                                 change the percentage of the outstanding
principal amount of Loans that is required for the Lenders or any of them to
take any action hereunder or amend the definition of “Required Lenders” or
“Revolving Commitment Percentage” or modify the amount of the Commitment of any
Lender;

 

(i)                                     release any Borrower from its
obligations hereunder;

 

(j)                                    consent to the assignment or transfer by
the Borrowers of any of their rights and obligations under any Credit Document
(except pursuant to a transaction permitted hereunder); or

 

(k)                                 alter the reduction of Revolving Commitments
pursuant to Section 2.11.2 in a manner other than as specified therein.

 

10.3.3                                 Other Consents.  No amendment,
modification, termination or waiver of any provision of the Credit Documents, or
consent to any departure by the Borrowers therefrom, shall:

 

(a)                                 increase any Revolving Commitment of any
Lender over the amount thereof then in effect without the consent of such
Lender; provided, no amendment, modification or waiver of any condition
precedent, covenant, Unmatured Default or Default shall constitute an increase
in any Revolving Commitment of any Lender;

 

(b)                                 amend, modify, terminate or waive any
provision hereof relating to the Swingline Sublimit or the Swingline Loans
without the consent of the Swingline Lender;

 

(c)                                  amend, modify, terminate or waive any
provision hereof affecting the rights or duties of an Issuing Bank under this
Agreement without the consent of such Issuing Bank;

 

(d)                                 amend, modify, terminate or waive any
obligation of Lenders relating to the purchase of participations in Letters of
Credit as provided in Section 2.3.5 without the written consent of the
Administrative Agent and of each Issuing Bank; or

 

(e)                                  amend, modify, terminate or waive any
provision of this Section 10.3 as the same applies to the Administrative Agent,
or any other provision hereof as the same applies to the rights or obligations
of the Administrative Agent, without the consent of the Administrative Agent.

 

10.3.4                                 Execution of Amendments, etc.  The
Administrative Agent may, but shall have no obligation to, with the concurrence
of any Lender, execute amendments, modifications, waivers or consents on behalf
of such Lender.  Any waiver or consent shall be effective only in the specific
instance and for the specific purpose for which it was given.  No notice to or
demand on any Borrower in any case shall entitle any Borrower to any other or
further notice or demand

 

88

--------------------------------------------------------------------------------


 

in similar or other circumstances.  Except for actions expressly permitted to be
taken by the Administrative Agent, no amendment, modification, termination or
waiver of any provision of this Agreement, or any consent to any departure by
any Borrower therefrom, shall in any event be effective unless the same shall be
in writing and signed by the Administrative Agent and the Borrowers, and by the
Required Lenders or all affected Lenders, as applicable.

 

10.4.                                        Counterparts; Integration;
Effectiveness.  This Agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Agreement, the other Credit Documents and the Fee Letters,
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Except as provided in
Article III, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto.  Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or .pdf file shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

10.5.                                        Electronic Execution of Assignments
and Other Documents.  The words “execution,” “signed,” “signature,” and words of
like import in any Assignment and Assumption or in any amendment, waiver,
modification or consent relating hereto shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable Laws.

 

10.6.                                        Consent to Jurisdiction.  Each
party hereto irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of the courts of the State of New
York sitting in New York County, New York and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Credit Document, or for recognition or enforcement of any
judgment, and each of the parties hereto irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
applicable Law, in such Federal court.  Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement or in any other Credit Document
shall affect any right that any party may otherwise have to bring any action or
proceeding relating to this Agreement or any other Credit Document against any
Borrower or its properties in the courts of any jurisdiction.

 

10.7.                                        No Advisory or Fiduciary
Relationship.  In connection with all aspects of each transaction contemplated
hereby (including in connection with any amendment, waiver or other modification
hereof or of any other Credit Document), each of the Borrowers acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (a)(i) the
arranging and other services regarding this Agreement provided by the
Administrative Agent and each Joint Arranger, are arm’s-length commercial
transactions between the Borrowers, on the one hand,

 

89

--------------------------------------------------------------------------------


 

and the Administrative Agent and each Joint Arranger, on the other hand,
(ii) the Borrowers have consulted their own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (iii) each of the
Borrowers is capable of evaluating, and understands and accepts, the terms,
risks and conditions of the transactions contemplated hereby and by the other
Credit Documents; (b)(i) each of the Administrative Agent, the Joint Arrangers
and the Lenders is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not and
will not be acting as an advisor, agent or fiduciary, for any Borrower or any of
its Affiliates or any other Person and (ii) each of the Administrative Agent,
the Joint Arrangers and the Lenders does not have any obligation to any Borrower
or any of its Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Credit
Documents; and (c) each of the Administrative Agent, the Joint Arrangers and the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrowers and
their Affiliates, and each of the Administrative Agent, the Joint Arrangers and
the Lenders does not have any obligation to disclose any of such interests to
any Borrower or its Affiliates.  To the fullest extent permitted by Law, each of
the Borrowers hereby waives and releases, any claims that it may have against
the Administrative Agent, the Joint Arrangers and the Lenders with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

 

10.8.                                        Marshalling; Payments Set Aside. 
Neither the Administrative Agent nor any Lender shall be under any obligation to
marshal any assets in favor of any Borrower or any other Person or against or in
payment of any or all of the Obligations.  To the extent that any Borrower makes
a payment or payments to the Administrative Agent, the Issuing Banks, the
Swingline Lender or the Lenders (or to the Administrative Agent, on behalf of
the Issuing Banks or Lenders), or the Administrative Agent, the Issuing Banks or
the Lenders enforce any security interests or exercise their rights of setoff,
and such payment or payments or the proceeds of such enforcement or setoff or
any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or
any other party under any Debtor Relief Law, any other state or federal law,
common law or any equitable cause, then, to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied, and all Liens,
rights and remedies therefor or related thereto, shall be revived and continued
in full force and effect as if such payment or payments had not been made or
such enforcement or setoff had not occurred.

 

10.9.                                        Obligations Several; Independent
Nature of Lenders’ Rights.  The obligations of the Lenders hereunder are several
and no Lender shall be responsible for the obligations or Revolving Commitment
of any other Lender hereunder.  Nothing contained herein or in any other Credit
Document, and no action taken by the Lenders pursuant hereto or thereto, shall
be deemed to constitute the Lenders as a partnership, an association, a joint
venture or any other kind of entity.  The amounts payable at any time hereunder
to each Lender shall be a separate and independent debt, and each Lender shall
be entitled to protect and enforce its rights arising under this Agreement and
the other Credit Documents and it shall not be necessary for any other Lender to
be joined as an additional party in any proceeding for such purpose.

 

10.10.                                 Independence of Covenants.  All covenants
hereunder shall be given independent effect so that if a particular action or
condition is not permitted by any of such

 

90

--------------------------------------------------------------------------------


 

covenants, the fact that it would be permitted by an exception to, or would
otherwise be within the limitations of, another covenant shall not avoid the
occurrence of an Unmatured Default or Default if such action is taken or
condition exists.

 

10.11.                                 Resignation As Swingline Lender After
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time Regions assigns all of its Commitments and Loans pursuant to
Section 9.2, Regions may, upon 30 days’ notice to the Borrowers, resign as the
Swingline Lender.  In the event of any such resignation as the Swingline Lender,
the Borrowers shall be entitled to appoint from among the Lenders a successor
Swingline Lender hereunder; provided, however, that no failure by the Borrowers
to appoint any such successor shall affect the resignation of Regions as the
Swingline Lender.  If a Swingline Lender resigns as the Swingline Lender, it
shall retain all the rights of the Swingline Lender provided for hereunder with
respect to Swingline Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swingline Loans pursuant
to the terms of this Agreement.

 

10.12.                                 Standard of Care: Limitation of Damages. 
The Lenders, the Issuing Banks and the Administrative Agent shall be liable to
the Borrowers only for matters arising from this Agreement or otherwise related
to the Obligations resulting from such Lender’s or the Administrative Agent’s
gross negligence or willful misconduct as finally determined by a court of
competent jurisdiction and not subject to any appeal or by settlement tantamount
to such judgment, and liability for all other matters is hereby waived.  The
Lenders, the Issuing Banks and the Administrative Agent shall not in any event
be liable to the Borrowers for special, punitive or consequential damages (as
opposed to direct or actual damages) arising from this Agreement or otherwise
related to the Obligations.

 

10.13.                                 Incorporation of Schedules.  All
Schedules and Exhibits referred to in this Agreement are incorporated herein by
this reference.

 

10.14.                                 Indulgence Not Waiver.  The Lenders’, the
Issuing Banks’ or the Administrative Agent’s indulgence in the existence of a
default hereunder or any other departure from the terms of this Agreement shall
not prejudice the Lenders’, the Issuing Banks’ or the Administrative Agent’s
rights to declare a default or otherwise demand strict compliance with this
Agreement.

 

10.15.                                 Cumulative Remedies.  The remedies
provided the Lenders, the Issuing Banks and the Administrative Agent in this
Agreement are not exclusive of any other remedies that may be available to the
Lenders, the Issuing Banks and the Administrative Agent under any other document
or at law or equity.

 

10.16.                                 Survival of Representations, Warranties
and Agreements.  All representations, warranties and agreements made herein
shall survive the execution and delivery hereof and the making of any Credit
Extension.  Notwithstanding anything herein or implied by law to the contrary,
the agreements of each Borrower set forth in Section 2.17.3, Section 2.18,
Section 2.19, Section 10.26, Section 10.27, and Section 10.19 and the agreements
of the Lenders and the Administrative Agent set forth in Section 2.14,
Section 8.3 and Section 10.26.3 shall survive the

 

91

--------------------------------------------------------------------------------


 

payment of the Loans, the cancellation, expiration or cash collateralization of
the Letters of Credit, and the termination hereof.

 

10.17.                                 Usury Savings Clause.  Notwithstanding
any other provision herein, the aggregate interest rate charged or agreed to be
paid with respect to any of the Obligations, including all charges or fees in
connection therewith deemed in the nature of interest under applicable Laws
shall not exceed the Maximum Lawful Rate.  If the rate of interest (determined
without regard to the preceding sentence) under this Agreement at any time
exceeds the Maximum Lawful Rate, the aggregate outstanding amount of the Loans
made hereunder shall bear interest at the Maximum Lawful Rate until the total
amount of interest due hereunder equals the amount of interest which would have
been due hereunder if the stated rates of interest set forth in this Agreement
had at all times been in effect.  In addition, if when the Loans made hereunder
are repaid in full the total interest due hereunder (taking into account the
increase provided for above) is less than the total amount of interest which
would have been due hereunder if the stated rates of interest set forth in this
Agreement had at all times been in effect, then to the extent permitted by law,
the Borrowers shall pay to the Administrative Agent an amount equal to the
difference between the amount of interest paid and the amount of interest which
would have been paid if the Maximum Lawful Rate had at all times been in
effect.  Notwithstanding the foregoing, it is the intention of the Lenders and
each of the Borrowers to conform strictly to any applicable usury laws. 
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Maximum Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the aggregate outstanding amount of the Loans made
hereunder or be refunded to each of the applicable Borrowers.  In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Lawful Rate, such Person may, to the
extent permitted by applicable Laws, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest,
throughout the contemplated term of the Obligations hereunder.

 

10.18.                                 Entire Agreement.  This Agreement and the
other written agreements among the Borrowers, the Lenders and the Administrative
Agent represent the entire agreement between the parties concerning the subject
matter hereof, and all oral discussions and prior agreements are merged herein.
Provided, if there is a conflict between this Agreement and any other document
executed contemporaneously herewith with respect to the Obligations, the
provisions in this Agreement shall control.

 

10.19.                                 Severability.  Should any provision of
this Agreement be declared invalid or unenforceable for any reason, the
remaining provisions hereof shall remain in full effect.

 

10.20.                                 Time of Essence.  Time is of the essence
of this Agreement, and all dates and time periods specified herein shall be
strictly observed.

 

10.21.                                 Applicable Law.  The validity,
construction and enforcement of this Agreement and all other documents executed
with respect to the Obligations shall be determined according to the laws of New
York, without giving effect to its principles or rules of conflict of

 

92

--------------------------------------------------------------------------------


 

laws to the extent such principles or rules are not mandatorily applicable by
statute and would require or permit the application of the laws of another
jurisdiction.

 

10.22.                                 Captions Not Controlling.  Captions and
headings have been included in this Agreement for the convenience of the
parties, and shall not be construed as affecting the content of the respective
Sections.

 

10.23.                                 WAIVER OF JURY TRIAL.  EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER
CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
IN THIS SECTION.

 

10.24.                                 Waiver of Venue.  Each party hereto
irrevocably and unconditionally waives, to the fullest extent permitted by
applicable law, any objection that it may now or hereafter have to the laying of
venue of any action or proceeding arising out of or relating to this Agreement
or any other Credit Document in any court referred to in Section 10.6.  Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

 

10.25.                                 Termination.  The termination of this
Agreement shall not affect any rights of the Borrowers, the Lenders, the Issuing
Banks or the Administrative Agent or any obligation of the Borrowers, the
Lenders, the Issuing Banks or the Administrative Agent, arising prior to the
effective date of such termination, and the provisions hereof shall continue to
be fully operative until all transactions entered into or rights created or
obligations incurred prior to such termination have been fully disposed of,
concluded or liquidated and the Obligations arising prior to or after such
termination have been irrevocably paid in full.  The rights granted to the
Administrative Agent for the benefit of the Lenders and the Issuing Banks
hereunder and under the other Credit Documents shall continue in full force and
effect, notwithstanding the termination of this Agreement, until all of the
Obligations have been paid in full after the termination hereof or the Borrowers
have furnished the Lenders with an indemnification satisfactory to the Lenders
with respect thereto.  All representations, warranties, covenants, waivers and
agreements contained herein shall survive termination hereof until payment in
full of the Obligations unless otherwise provided herein.  Notwithstanding the
foregoing, if after receipt of any payment of all or any part of the
Obligations, the Administrative Agent, the Issuing Banks or the Lenders are for
any reason compelled to surrender such payment to any Person because such
payment is determined to be void or voidable as a preference, impermissible
setoff, a diversion of trust funds or for any other reason, this Agreement shall

 

93

--------------------------------------------------------------------------------


 

continue in full force and the Borrowers shall be liable to, and shall indemnify
and hold the Administrative Agent, the Issuing Banks and the Lenders harmless
for, the amount of such payment surrendered until the Administrative Agent, the
Issuing Banks and the Lenders shall have been finally and irrevocably paid in
full.  The provisions of the foregoing sentence shall be and remain effective
notwithstanding any contrary action which may have been taken by the
Administrative Agent, the Issuing Banks or the Lenders in reliance upon such
payment, and any such contrary action so taken shall be without prejudice to the
Administrative Agent’s, the Issuing Banks’ or the Lenders’ rights under this
Agreement and shall be deemed to have been conditioned upon such payment having
become final and irrevocable.  If on any date on which the Borrowers wish to pay
the Obligations in full and terminate this Agreement, there are any outstanding
Letters of Credit, the Borrowers shall, unless otherwise agreed by the
Administrative Agent in its sole discretion, make a cash prepayment to the
Administrative Agent on such date in an amount equal to the then outstanding
Letter of Credit Obligations, and the Administrative Agent shall hold such
prepayment in an interest bearing cash collateral account in the name and under
the sole control of the Administrative Agent (which account shall bear interest
at the Administrative Agent’s then current rate for such accounts) as security
for the Letter of Credit Obligations.  To the extent allowed by Law, such
account shall not constitute an asset of the Borrowers, or any of them, subject
to their rights therein under this Section 10.25.  The Administrative Agent
shall from time to time debit such account for the payment of the Letter of
Credit Obligations as the same become due and payable and shall promptly refund
any excess funds (including interest) held in said account to the Borrowers if
and when no Letter of Credit Obligations remain outstanding hereunder and all of
the Obligations have been paid in full.  The Borrowers shall remain liable for
any Obligations in excess of the amounts paid from such account.

 

10.26.                                 Expenses; Indemnity.

 

10.26.1                          Costs and Expenses.  The Borrowers shall pay,
without duplication of any other amounts otherwise payable hereunder, (i) all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent and its Affiliates (including the reasonable and documented out-of-pocket
fees, charges and disbursements of counsel for the Administrative Agent) in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Credit Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out-of-pocket expenses incurred by any Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, any Lender or any
Issuing Bank (including the reasonable and documented out-of-pocket fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or any Issuing Bank) in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Credit Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.

 

94

--------------------------------------------------------------------------------


 

10.26.2                          Indemnification by Borrowers.  The Borrowers
shall indemnify the Administrative Agent, the Issuing Banks, the Joint Arrangers
and each Lender and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including reasonable and documented fees, charges and disbursements of
any counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement or any agreement or instrument contemplated hereby,
the performance by the parties hereto of their respective obligations hereunder
or the consummation of the transactions contemplated hereby, (ii) any Loan or
the use of the proceeds therefrom, including any of the foregoing relating to
any actual or alleged presence or release of hazardous waste, substance or
materials on or from any property owned or operated by the Borrowers or its
Subsidiaries, or any environmental liability or violation of any federal, state
or local environmental, health or safety law or regulation related in any way to
the Borrowers or its Subsidiaries, or (iii) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and whether or not any such
claim, litigation, investigation or proceeding is brought by the Borrowers,
their equity holders, their Affiliates or any other Person; provided that the
Borrowers shall have no obligation hereunder to any Indemnitee with respect to
such losses, claims, damages, liabilities or related expenses resulting from the
gross negligence or willful misconduct of such Indemnitee or its Related Parties
as determined by a court of competent jurisdiction by a final and nonappealable
judgment or disputes that are solely between Indemnitees where the corresponding
losses, claims, damages, liabilities and related expenses do not directly relate
to an act or omission by any Borrower or its Subsidiaries.

 

10.26.3                          Reimbursement by Lenders.  To the extent that
the Borrowers for any reason fail to pay any amount required under
Section 10.26.1 and 10.26.2 to be paid by it to the Administrative Agent (or any
sub-agent thereof), any Issuing Bank or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), the applicable Issuing Bank or such Related Party, as the
case may be, such Lender’s pro rata share (in each case, determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) or such
Issuing Bank in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or such
Issuing Bank in connection with such capacity.  The obligations of the Lenders
under this Section 10.26.3 are subject to the provisions of this Agreement that
provide that their obligations are several in nature, and not joint and several.

 

10.26.4                          Payments.  All amounts due under this
Section shall be payable promptly, but in any event within ten (10) Business
Days after written demand therefor (including delivery of copies of applicable
invoices).

 

10.26.5                          Survival.  The provisions of this Section shall
survive resignation or replacement of the Administrative Agent, Collateral
Agent, any Issuing Bank, the Swingline Lender or any Lender, termination of the
commitments hereunder and repayment, satisfaction and discharge of the loans and
obligations hereunder.

 

95

--------------------------------------------------------------------------------


 

10.27.                                 Set Off.  If a Default shall have
occurred and be continuing, each Lender, each Issuing Bank, and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, such Issuing Bank or any such Affiliate to or for the
credit or the account of the Borrowers against any and all of the obligations of
the Borrowers now or hereafter existing under this Agreement or any other Credit
Document to such Lender or such Issuing Bank, irrespective of whether or not
such Lender or such Issuing Bank shall have made any demand under this Agreement
or any other Credit Document and although such obligations of the Borrowers may
be contingent or unmatured or are owed to a branch or office of such Lender or
such Issuing Bank different from the branch or office holding such deposit or
obligated on such indebtedness.  The rights of each Lender, each Issuing Bank
and their respective Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Lender, such
Issuing Bank or their respective Affiliates may have.  Each of the Lenders and
the Issuing Banks agrees to notify the Borrowers and the Administrative Agent
promptly after any such setoff and application, provided that the failure to
give such notice shall not affect the validity of such setoff and application.

 

10.28.                                 Treatment of Certain Information.

 

10.28.1                          Confidentiality.  Each of the Administrative
Agent, the Lenders and the Issuing Banks agree to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its Related Parties on a “need to know” basis (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) to the extent required or requested by any
Governmental Authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
applicable Law or regulations or by any subpoena or similar legal process;
(d) to any other party hereto; (e) in connection with the exercise of any
remedies hereunder or under any other Credit Document or any action or
proceeding relating to this Agreement or any other Credit Document or the
enforcement of rights hereunder or thereunder; (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights and obligations under this Agreement, or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrowers and their obligations, this Agreement or payments hereunder;
(g) with the consent of the Borrowers; or (h) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section, or (y) becomes available to the Administrative Agent, any Lender, any
Issuing Bank or any of their respective Affiliates on a nonconfidential basis
from a source other than the Borrowers.

 

10.28.2                          Information.  For purposes of this Section,
“Information” means all information received from the Borrowers or any of their
Subsidiaries relating to the Borrowers or any of their Subsidiaries or any of
their respective businesses, other than any such information that is available
to the Administrative Agent, any Lender or any Issuing Bank on a

 

96

--------------------------------------------------------------------------------


 

nonconfidential basis prior to disclosure by the Borrowers or any of their
Subsidiaries.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

10.29.                                 Patriot Act.  Each Lender and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies each Borrower that pursuant to the requirements of the Patriot Act, it
is required to obtain, verify, and record information that identifies each
Borrower which information includes the name of each Borrower and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Borrower in accordance with the Patriot Act, and
each Borrower agrees to provide such information from time to time to such
Lender and the Administrative Agent, as applicable.

 

10.30.                                 Agreement Amends and Restates Existing
Credit Agreement.  Effective as of the Closing Date, the Existing Credit
Agreement shall be amended and restated in its entirety by this Agreement.  The
proceeds of the Loans made on the Closing Date under this Agreement shall repay
any Loans outstanding under the Existing Credit Agreement.  The parties hereto
acknowledge and agree that (a) this Agreement and the other Credit Documents,
whether executed and delivered in connection herewith or otherwise, do not
constitute a novation or termination of the “Obligations” (as defined in the
Existing Credit Agreement) under the Existing Credit Agreement as in effect
immediately prior to the Closing Date and which remain outstanding; and (b) the
“Obligations” (as amended and restated hereby and which are hereinafter subject
to the terms herein) are in all respects continuing.  The promissory notes held
by the Lenders to evidence the indebtedness owing by the Borrowers to the
Lenders under the Existing Credit Agreement shall be retained by the Lenders in
their files until this Agreement is terminated.  Amounts in respect of interest,
fees and other amounts payable to or for the account of Administrative Agent,
Swingline Lender, Issuing Banks and Lenders shall be calculated (i) in
accordance with the provisions of the Existing Credit Agreement with respect to
any period (or a portion of any period) ending prior to the Closing Date (and
such amounts shall be payable to the applicable Persons a party to the Existing
Credit Agreement in accordance with the Existing Credit Agreement) and (ii) in
accordance with the provisions of this Agreement with respect to any period (or
a portion of any period) commencing on or after the Closing Date.  On the
Closing Date, each Lender shall settle with Administrative Agent so that, after
giving effect to such settlement, each Lender holds its pro rata share of the
outstanding Loans and of all participation interests in all Swingline Loans and
Letters of Credit.

 

[signatures on following pages]

 

97

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrowers, the Lenders and the Administrative Agent have
executed this Agreement.

 

 

 

PROTECTIVE LIFE CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

Print Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

PROTECTIVE LIFE INSURANCE COMPANY

 

 

 

 

 

By:

 

 

 

 

 

Print Name:

 

 

 

 

 

Title:

 

 

(Signature Page to Amended and Restated Credit Agreement)

 

--------------------------------------------------------------------------------


 

 

REGIONS BANK,

 

as a Lender

 

 

 

 

 

By:

 

 

 

 

 

Print Name:

 

 

 

 

 

Title:

 

 

(Signature Page to Amended and Restated Credit Agreement)

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

 

 

 

 

 

Print Name:

 

 

 

 

 

Title:

 

 

(Signature Page to Amended and Restated Credit Agreement)

 

--------------------------------------------------------------------------------


 

 

MIZUHO BANK, LTD.,

 

as a Lender

 

 

 

 

 

By:

 

 

 

 

 

Print Name:

 

 

 

 

 

Title:

 

 

(Signature Page to Amended and Restated Credit Agreement)

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

 

 

 

 

 

Print Name:

 

 

 

 

 

Title:

 

 

(Signature Page to Amended and Restated Credit Agreement)

 

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORPORATION,

 

as a Lender

 

 

 

 

 

By:

 

 

 

 

 

Print Name:

 

 

 

 

 

Title:

 

 

(Signature Page to Amended and Restated Credit Agreement)

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,

 

as a Lender

 

 

 

 

 

By:

 

 

 

 

 

Print Name:

 

 

 

 

 

Title:

 

 

(Signature Page to Amended and Restated Credit Agreement)

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

 

 

 

 

 

Print Name:

 

 

 

 

 

Title:

 

 

(Signature Page to Amended and Restated Credit Agreement)

 

--------------------------------------------------------------------------------


 

 

COMPASS BANK,

 

as a Lender

 

 

 

 

 

By:

 

 

 

 

 

Print Name:

 

 

 

 

 

Title:

 

 

(Signature Page to Amended and Restated Credit Agreement)

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK,

 

as a Lender

 

 

 

 

 

By:

 

 

 

 

 

Print Name:

 

 

 

 

 

Title:

 

 

(Signature Page to Amended and Restated Credit Agreement)

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

 

 

 

 

 

Print Name:

 

 

 

 

 

Title:

 

 

(Signature Page to Amended and Restated Credit Agreement)

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK MELLON,

 

as a Lender

 

 

 

 

 

By:

 

 

 

 

 

Print Name:

 

 

 

 

 

Title:

 

 

(Signature Page to Amended and Restated Credit Agreement)

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY,

 

as a Lender

 

 

 

 

 

By:

 

 

 

 

 

Print Name:

 

 

 

 

 

Title:

 

 

(Signature Page to Amended and Restated Credit Agreement)

 

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

 

 

 

 

 

Print Name:

 

 

 

 

 

Title:

 

 

(Signature Page to Amended and Restated Credit Agreement)

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK,

 

as a Lender

 

 

 

 

 

By:

 

 

 

 

 

Print Name:

 

 

 

 

 

Title:

 

 

(Signature Page to Amended and Restated Credit Agreement)

 

--------------------------------------------------------------------------------


 

 

CADENCE BANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

 

 

 

 

 

Print Name:

 

 

 

 

 

Title:

 

 

(Signature Page to Amended and Restated Credit Agreement)

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

 

 

 

 

 

Print Name:

 

 

 

 

 

Title:

 

 

(Signature Page to Amended and Restated Credit Agreement)

 

--------------------------------------------------------------------------------


 

 

THE NORTHERN TRUST COMPANY,

 

as a Lender

 

 

 

 

 

By:

 

 

 

 

 

Print Name:

 

 

 

 

 

Title:

 

 

(Signature Page to Amended and Restated Credit Agreement)

 

--------------------------------------------------------------------------------


 

 

SYNOVUS BANK,

 

as a Lender

 

 

 

 

 

By:

 

 

 

 

 

Print Name:

 

 

 

 

 

Title:

 

 

(Signature Page to Amended and Restated Credit Agreement)

 

--------------------------------------------------------------------------------


 

 

ATLANTIC CAPITAL BANK,

 

as a Lender

 

 

 

 

 

By:

 

 

 

 

 

Print Name:

 

 

 

 

 

Title:

 

 

(Signature Page to Amended and Restated Credit Agreement)

 

--------------------------------------------------------------------------------


 

 

BRYANT BANK,

 

as a Lender

 

 

 

 

 

By:

 

 

 

 

 

Print Name:

 

 

 

 

 

Title:

 

 

(Signature Page to Amended and Restated Credit Agreement)

 

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

 

as a Lender

 

 

 

 

 

By:

 

 

 

 

 

Print Name:

 

 

 

 

 

Title:

 

 

(Signature Page to Amended and Restated Credit Agreement)

 

--------------------------------------------------------------------------------


 

 

REGIONS BANK,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

 

 

Print Name:

 

 

 

 

 

Title:

 

 

(Signature Page to Amended and Restated Credit Agreement)

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified below (the “Assignor”) and the Assignee identified below
(the “Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the Credit Agreement (including
without limitation any Letters of Credit, guarantees, and Swingline Loans), and
(ii) to the extent permitted to be assigned under applicable Law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by the Assignor to the Assignee pursuant to clauses (i) and (ii) above
being referred to herein collectively as the “Assigned Interest”).  Each such
sale and assignment is without recourse to the Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by the Assignor.

 

1.

 

Assignors:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Assignor [is] [is not] a Defaulting Lender]

 

 

 

 

 

 

 

2.

 

Assignees:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[for Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]

 

 

 

 

 

3.

 

Borrower(s):

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

4.

 

Administrative Agent:

 

Regions Bank, as the administrative agent under the Credit Agreement

 

 

 

 

 

5.

 

Credit Agreement:

 

The $1,000,000,000 Amended and Restated Credit Agreement dated as of February 2,
2015 among Protective Life Corporation, Protective Life Insurance Company, the
Lenders parties thereto, Regions Bank, as Administrative Agent, and the other
agents parties thereto

 

 

 

 

 

6.

 

Assigned Interest[s]:

 

 

 

Aggregate Amount of 
Commitment/Loans
for all Lenders

 

Amount of 
Commitment/Loans
Assigned

 

Percentage
Assigned of
Commitment/Loans

 

$

 

 

$

 

 

 

%

$

 

 

$

 

 

 

%

$

 

 

$

 

 

 

%

 

[7.

Trade Date:

]

 

[Page break]

 

--------------------------------------------------------------------------------


 

Effective Date:                                   , 20       [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

Title:

 

 

[Consented to and]  Accepted:

 

[NAME OF ADMINISTRATIVE AGENT], as

 

 Administrative Agent

 

 

 

By:

 

 

Title:

 

 

[Consented to:]

 

 

 

[NAME OF RELEVANT PARTY]

 

 

 

By:

 

 

Title:

 

--------------------------------------------------------------------------------


 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.1                               Assignor[s].  The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim, (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of the
Borrowers, any of their Subsidiaries or Affiliates or any other Person obligated
in respect of any Credit Document, or (iv) the performance or observance by the
Borrowers, any of the Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.

 

1.2.                            Assignee[s].  The Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it meets all the requirements to be an Eligible Assignee
under the Credit Agreement (subject to such consents, if any, as may be required
under the Credit Agreement), (iii) from and after the Effective Date, it shall
be bound by the provisions of the Credit Agreement as a Lender thereunder and,
to the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest, and (vii) if it
is a Foreign Lender attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Credit Documents are required to be performed by it as a Lender.

 

--------------------------------------------------------------------------------


 

2.                                      Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.  Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to the Assignee.

 

3.                                      General Provisions.  This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption. 
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

COMPLIANCE CERTIFICATE

 

To:                             The Lenders named in the

Credit Agreement described below

 

This Compliance Certificate is furnished pursuant to that certain Amended and
Restated Credit Agreement dated February 2, 2015 (as amended, modified, renewed
or extended from time to time, the “Agreement”) between Protective Life
Corporation, a Delaware corporation (“PLC”) and Protective Life Insurance
Company, a Tennessee corporation (“PLICO”; PLC and PLICO are sometimes together
referred to as the “Borrowers”), the Lenders named therein and Regions Bank, as
Administrative Agent for the Lenders.  Unless otherwise defined herein,
capitalized terms used in this Compliance Certificate have the meanings ascribed
thereto in the Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES ON BEHALF OF THE BORROWERS THAT:

 

1.                                      I am the duly
elected                                                                                                  
of PLC.

 

2.                                      I have reviewed the terms of the
Agreement and have made, or have caused to be made under my supervision, a
detailed review of the transactions and conditions of the Borrowers and their
Subsidiaries during the accounting period covered by the attached financial
statements.

 

3.                                      The examinations described in paragraph
2 did not disclose, and I have no knowledge of, the existence of any condition
or event that constitutes a Default or Unmatured Default during or at the end of
the accounting period covered by the attached financial statements or as of the
date of this Certificate, except as set forth below.

 

4.                                      Schedule I attached hereto sets forth
financial data and computations evidencing the Borrowers’ compliance with
certain covenants of the Agreement, all of which data and computations are true,
complete and correct.

 

Described below are the exceptions, if any, to paragraph 3 listing, in detail,
the nature of the condition or event, the period during which it has existed and
the action the Borrower has taken, is taking or proposes to take with respect to
each such condition or event:

 

 

 

--------------------------------------------------------------------------------


 

 

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this                    day of
                      , 20        .

 

 

 

 

 

of Protective Life Corporation

 

--------------------------------------------------------------------------------

 


 

SCHEDULE I TO COMPLIANCE CERTIFICATE

 

Schedule of Compliance as of [Insert date of end of fiscal quarter]

with provisions of 5.12 and 5.13 of the Agreement

 

1.

Section 5.12 - Adjusted Consolidated Net Worth

 

 

 

 

 

 

 

A.

Consolidated Net Worth

 

$

 

 

 

 

 

 

B.

Adjustments, if any, for (i) goodwill or intangible assets (other than value of
business acquired) and (ii) unrealized net gains and losses on assets held for
sale pursuant to FASB ASC 320 and other accumulated comprehensive income
pursuant to FASB ASC 220

 

$

 

 

 

 

 

 

 

 

C.

Adjusted Consolidated Net Worth (A excluding B)

 

$

 

 

 

 

 

 

D.

80% of PLC’s Adjusted Consolidated Net Worth as of March 31, 2015 (but in no
event less than $2,600,000,000)

 

$

 

 

 

 

 

 

E.

Consolidated Net Income earned after March 31, 2015 (if positive)

 

$

 

 

 

 

 

 

F.

25% of E

 

$

 

 

 

 

 

 

G.

PLC’s consolidated allowance for potential future losses on investments in its
investment portfolio not otherwise included for unrealized net gains and losses
on assets held for sale pursuant to FASB ASC 320 and accumulated other
comprehensive income pursuant to FASB ASC 220 (through the date of determination
of the amount identified in E)

 

$

 

 

 

 

 

 

H.

D plus F minus G

 

$

 

 

 

 

 

 

I.

C minus H

 

 

 

 

(Must be greater than or equal to 0)

 

$

 

 

 

 

 

 

 

Complies                                                                   Does
not comply                       

 

 

 

--------------------------------------------------------------------------------


 

2.

Section 5.13 - Ratio of Adjusted Consolidated Indebtedness to Consolidated
Capitalization

 

 

 

 

 

 

 

 

A.

Consolidated Indebtedness

 

$

 

 

 

 

 

 

 

1.

Borrowed money, obligations secured by Liens and obligations evidenced by
notes, etc.

 

$

 

 

 

 

 

 

 

 

2.

Deferred purchase of property or services (other than accounts payable in the
ordinary course of business)

 

$

 

 

 

 

 

 

 

 

3.

Capitalized Lease Obligations

 

$

 

 

 

 

 

 

 

 

4.

Letters of Credit

 

$

 

 

 

 

 

 

 

 

5.

Synthetic Lease Obligations

 

$

 

 

 

 

 

 

 

 

6.

Guaranteed Obligations

 

$

 

 

 

 

 

 

B.

Short-Term Indebtedness for advance fundings of guaranteed investment contracts,
annuities and other similar insurance and investment products

 

$

 

 

 

 

 

 

C.

Adjusted Consolidated Indebtedness (A minus B)

 

$

 

 

 

 

 

 

D.

Consolidated Capitalization

 

 

 

 

 

 

 

 

 

(i)

Adjusted Consolidated Net Worth

 

$

 

 

 

 

 

 

 

 

(ii)

Adjusted Consolidated Indebtedness (C)

 

$

 

 

 

 

 

 

 

 

(iii)

Sum of (i) and (ii)

 

$

 

 

 

 

 

 

E.

Ratio of C to D

 

:1.0

 

 

 

 

 

 

F.

Permitted Ratio

No more than 0.4:1.0

 

 

 

 

 

 

 

 

 

Complies                                     Does not comply                 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

CONVERSION/CONTINUATION NOTICE

 

TO:

 

Regions Bank, Administrative Agent

 

 

 

LENDERS:

 

Lenders who are parties to the Credit Agreement described below

 

 

 

DATE:

 

                        , 20       

 

 

 

BORROWER:

 

Protective Life Corporation (“PLC”) and Protective Life Insurance Company
(“PLICO”; together with PLC referred to herein as the “Borrowers”)

 

This notice is delivered under the Amended and Restated Credit Agreement (the
“Credit Agreement”) dated February 2, 2015, between Borrowers, the Lenders named
therein and Regions Bank, as Administrative Agent for the Lenders. Terms defined
in the Credit Agreement have the same meanings when used — unless otherwise
defined — in this request.

 

Borrower requests a [conversion][continuation] of a Loan under the Credit
Agreement as follows:

 

Credit Date(1)

 

                 ,         

Amount of Borrowing

 

 

Portion of Borrowing to be borrowed by PLICO

 

 

Type of Borrowing(2)

 

 

For conversion to or continuation of Adjusted LIBOR

 

 

Rate Loans, the Interest Period(3)

 

months

 

Select one:

 

o                                    The proceeds of the requested Adjusted
LIBOR Loan shall be applied to the payment of Borrower’s existing Base Rate
Loan, this new Loan being a conversion of a Base Rate Loan to an Adjusted LIBOR
Rate Loan.

 

 

Date:

 

 

Amount:

 

 

--------------------------------------------------------------------------------

(1)  Next Business Day for Base Rate Loans, third following Business Day for
Adjusted LIBOR Rate Loans.

(2)  Adjusted LIBOR Rate or Base Rate Loan.

(3)  1, 2, 3 or 6 months.

 

--------------------------------------------------------------------------------


 

o                                    The proceeds of the requested Adjusted
LIBOR Rate Loan shall be applied to the payment of the following Adjusted LIBOR
Rate Loan, subject to all requirements of the Credit Agreement, this new Loan
being a continuation of an Adjusted LIBOR Rate Loan as a new Adjusted LIBOR Rate
Loan:

 

 

Date:

 

 

 

 

 

Amount:

 

 

 

 

 

Interest Period:

 

 

o                                    The proceeds of the requested Base Rate
Loan shall be applied to the payment of the following Adjusted LIBOR Rate Loan,
subject to all requirements of the Credit Agreement, this new Loan being a
conversion of an Adjusted LIBOR Rate Loan to a Base Rate Loan:

 

 

Date:

 

 

 

 

 

Amount:

 

 

 

 

 

Interest Period:

 

 

Borrower certifies that on the date hereof and on the date of the above Credit
Date, after giving effect to the requested Loan, (a) all of the representations
and warranties in the Credit Documents (other than Section 4.5) will be true and
correct in all material respects, except for (i) those representations and
warranties that were made as of a specified earlier date, which representations
and warranties shall have been true and correct as of such earlier specified
date, and (ii) changes in facts or circumstances that have previously been
disclosed in writing to the Administrative Agent and the Lenders and do not
constitute a Default or Unmatured Default that has not otherwise been waived or
cured pursuant to the requirements set forth in the Credit Agreement, (b) no
Default or Unmatured Default will exist, and (c) all conditions to Borrower’s
right to receive the requested Loan under the Credit Agreement have been
satisfied.

 

 

PROTECTIVE LIFE CORPORATION

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

PROTECTIVE LIFE INSURANCE COMPANY

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FUNDING NOTICE

 

TO:

 

Regions Bank, Administrative Agent

 

 

 

LENDERS:

 

Lenders who are parties to the Credit Agreement described below

 

 

 

DATE:

 

               , 20       

 

 

 

BORROWER:

 

Protective Life Corporation (“PLC”) and Protective Life Insurance Company
(“PLICO”; together with PLC referred to herein as the “Borrower”)

 

This notice is delivered under the Amended and Restated Credit Agreement (the
“Credit Agreement”) dated February 2, 2015, between Borrower, the Lenders named
therein and Regions Bank, as Administrative Agent for the Lenders. Terms defined
in the Credit Agreement have the same meanings when used — unless otherwise
defined — in this request.

 

Borrower requests a Loan under the Credit Agreement as follows:

 

Credit Date(1)

 

                   ,         

Amount of Borrowing

 

 

Portion of Borrowing to be borrowed by PLICO

 

 

Type of Borrowing(2)

 

 

For Adjusted LIBOR Rate Loans, the Interest Period(3)

 

months

 

The proceeds of the requested Revolving Loan shall be disbursed to Borrower as
provided in the Credit Agreement.

 

--------------------------------------------------------------------------------

(1)  Next Business Day for Base Rate Loans, third following Business Day for
Adjusted LIBOR Rate Loans.

(2)  Adjusted LIBOR Rate or Base Rate Loan.

(3)  1, 2, 3 or 6 months.

 

--------------------------------------------------------------------------------


 

Borrower certifies that on the date hereof and on the date of the above Credit
Date, after giving effect to the requested Loan, (a) all of the representations
and warranties in the Credit Documents (other than Section 4.5) will be true and
correct in all material respects, except for (i) those representations and
warranties that were made as of a specified earlier date, which representations
and warranties shall have been true and correct as of such earlier specified
date, and (ii) changes in facts or circumstances that have previously been
disclosed in writing to the Administrative Agent and the Lenders and do not
constitute a Default or Unmatured Default that has not otherwise been waived or
cured pursuant to the requirements set forth in the Credit Agreement, (b) no
Default or Unmatured Default will exist, and (c) all conditions to Borrower’s
right to receive the requested Loan under the Credit Agreement have been
satisfied.

 

 

PROTECTIVE LIFE CORPORATION

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

PROTECTIVE LIFE INSURANCE COMPANY

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

ISSUANCE NOTICE

 

Date:                      , 20         

 

To: Regions Bank, as Administrative Agent

 

Re: Amended and Restated Credit Agreement dated as of February 2, 2015 (as
amended, modified, renewed or extended from time to time, the “Credit
Agreement”) between Protective Life Corporation, a Delaware corporation (“PLC”),
Protective Life Insurance Company, a Tennessee corporation (“PLICO”; PLC and
PLICO are sometimes referred to as the “Borrower”) the Lenders named therein and
Regions Bank, as Administrative Agent for the Lenders. Capitalized terms used
but not otherwise defined herein have the meanings provided in the Credit
Agreement.

 

Ladies and Gentlemen:

 

Pursuant to Section 2.3.2 of the Credit Agreement, the undersigned hereby
desires a Letter of Credit to be issued by                            (the
“Issuing Bank”) in accordance with the terms and conditions of the Credit
Agreement on                            , 20       (the “Credit Date”) in an
aggregate face amount of $                    .  The portion of the Letter of
Credit to be issued for the account of PLICO is $                    .

 

Attached hereto for each such Letter of Credit is a Letter of Credit
Application.

 

The undersigned Borrower hereby represents and warrants that after issuing such
Letter of Credit requested on the Credit Date, in no event shall (x) the
Outstanding Amount of the Revolving Obligations exceed the Revolving Commitments
then in effect, nor (y) the Outstanding Amount of the Letter of Credit
Obligations exceed the Letter of Credit Sublimit then in effect.

 

The undersigned Borrower hereby represents and warrants that each of the
applicable conditions set forth in Section 3.2 of the Credit Agreement has been
satisfied on and as of the date of such issuance of such Letter of Credit on the
Credit Date.

 

 

PROTECTIVE LIFE CORPORATION

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

PROTECTIVE LIFE INSURANCE COMPANY

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

 


 

EXHIBIT F

 

ADDITIONAL PERMITTED LIENS

 

1.                                      Lien in favor of U.S. Bank National
Association, successor in interest to Bank of America, N.A. (successor by merger
to LaSalle Bank National Association), as Trustee for the registered holders of
Protective Finance Corporation REMIC, Commercial Mortgage Pass-Through
Certificates, Series 2007-PL, Protective Finance Corporation or either of their
successors and assigns, as described in that certain UCC Financing Statement
filed with the Tennessee Secretary of State on March 21, 2013 bearing filing
number 113-012809, including all attachments and addenda thereto, and all
continuations, extensions and renewals thereof.

 

--------------------------------------------------------------------------------


 

EXHIBIT 2.5.2A

 

REVOLVING LOAN NOTE

 

$

 

Birmingham, Alabama

 

 

 

February 2, 2015

 

 

FOR VALUE RECEIVED, PROTECTIVE LIFE CORPORATION, a Delaware corporation (“PLC”)
and PROTECTIVE LIFE INSURANCE COMPANY, a Tennessee corporation (“PLICO”; PLC and
PLICO are sometimes together referred to as “Borrower”), hereby promise to pay,
subject to the limitations set forth in Section 2.21 of the Credit Agreement (as
hereinafter defined) with respect to PLICO, to the order of
                                               (“Payee”), the sum of
                                           Dollars
($                        ),or as much thereof as may be outstanding from time
to time, together with interest thereon as provided in that certain Amended and
Restated Credit Agreement of even date herewith executed by and among Borrower,
Payee and the several lenders from time to time party thereto and Regions Bank,
as administrative agent, as it may be amended or restated from time to time (the
“Credit Agreement”).  Capitalized terms not otherwise defined herein shall have
the meanings ascribed to those terms in the Credit Agreement.

 

This Note evidences the “Revolving Loans,” as defined in the Credit Agreement.
Reference is made to the Credit Agreement for the terms of payment of principal
and interest hereunder, for a description of the rights of the “Administrative
Agent” as defined in the Credit Agreement, to enforce this Note, and for
additional provisions regarding additional payments, prepayment, draws and other
terms and conditions applicable to the indebtedness evidenced by this Note.  As
provided in the Credit Agreement, all remaining principal, interest and expenses
outstanding hereunder or under the Credit Agreement shall become finally due on
the Revolving Commitment Termination Date.

 

As provided in the Credit Agreement, interest hereunder shall be calculated
based upon a 360-day year and actual days elapsed.  As also provided further in
the Credit Agreement, the interest rate required hereby shall not exceed the
maximum rate permissible under applicable Law, and any amounts paid in excess of
such rate shall be applied to reduce the principal amount hereof or shall be
refunded to the Borrower, at the option of the holder of this Note.

 

Subject to the provisions of the Credit Agreement, Borrower may borrow, repay
and reborrow amounts hereunder from time to time, provided that Borrower is not
in default hereunder or under the Credit Agreement (unless such default is
waived) and provided that all conditions to Payee’s obligation to fund advances
as set forth in the Credit Agreement are satisfied.  Payee shall have no
liability for its refusal to advance funds hereunder following a determination
that any condition precedent to the making of an advance has not been satisfied.

 

Payee’s records of the amounts advanced hereunder shall be conclusive proof
thereof, absent manifest error.

 

--------------------------------------------------------------------------------


 

All amounts due under this Note are payable in lawful money of the United States
of America, at the principal place of business of the Administrative Agent in
Atlanta, Georgia, or at such other address as the Administrative Agent may
direct.

 

To the extent permitted by applicable Law, Borrower shall pay to the holder
hereof (“Holder”) a late charge equal to five percent (5%) of any payment which
is past due for a period of twelve (12) or more days, in order to cover the
additional expenses incident to the handling and processing of delinquent
payments.

 

The occurrence of a Default under the Credit Agreement shall constitute a
Default under this Note.

 

Upon the occurrence of a Default, the Holder may, at its option and without
notice (except as provided in the Credit Agreement), acting through the
Administrative Agent as provided in the Credit Agreement, declare all
Obligations to be presently due and payable, and Holder may enforce any remedies
available to Holder under any Credit Document.  Holder may waive any default
before or after it occurs and may restore this Note in full effect without
impairing the right to declare it due for a subsequent default, this right being
a continuing one.  Upon Default, the remaining unpaid principal balance of the
indebtedness evidenced hereby and all expenses due Holder shall bear interest at
the Default Rate, as defined in the Credit Agreement.

 

All amounts received for payment of this Note shall be applied in accordance
with the Credit Agreement.

 

Borrower and all sureties, guarantors, endorsers and other parties to this Note
hereby consent to any and all renewals, waivers, modifications, or extensions of
time (of any duration) that may be granted by Holder with respect to this Note
and severally waive demand, presentment, protest, notice of dishonor, and all
other notices that might otherwise be required by law, except as set forth in
the Credit Agreement.  All parties hereto waive the defense of impairment of
collateral and all other defenses of suretyship, if applicable.

 

Borrower and all sureties, guarantors, endorsers and other parties hereto agree
to pay reasonable attorneys’ fees and all court and other costs that Holder may
incur in the course of efforts to collect the debt evidenced hereby, to the
extent permitted by the Credit Agreement.

 

The validity and construction of this Note shall be determined according to the
laws of New York applicable to contracts executed and performed within that
state and applicable federal law.  If any provision of this Note should for any
reason be invalid or unenforceable, the remaining provisions hereof shall remain
in full effect.

 

--------------------------------------------------------------------------------


 

Words used herein indicating gender or number shall be read as context may
require.

 

 

PROTECTIVE LIFE CORPORATION

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

 

 

Taxpayer Identification Number: 95-2492236

 

 

 

 

 

PROTECTIVE LIFE INSURANCE COMPANY

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

Taxpayer Identification Number: 63-0169720

 

--------------------------------------------------------------------------------


 

EXHIBIT 2.5.2B

 

SWINGLINE NOTE

 

$50,000,000

 

Birmingham, Alabama

 

 

 

February 2, 2015

 

 

FOR VALUE RECEIVED, PROTECTIVE LIFE CORPORATION, a Delaware corporation (“PLC”)
and PROTECTIVE LIFE INSURANCE COMPANY, a Tennessee corporation (“PLICO”; PLC and
PLICO are sometimes together referred to as “Borrower”), hereby promise to pay,
subject to the limitations set forth in Section 2.21 of the Credit Agreement (as
hereinafter defined) with respect to PLICO, to the order of REGIONS BANK, an
Alabama banking corporation (“Payee”), the sum of Fifty Million and No/100
Dollars ($50,000,000.00), or as much thereof as may be outstanding from time to
time, together with interest thereon as provided in that certain Amended and
Restated Credit Agreement of even date herewith executed by and among Borrower,
Payee and the other several lenders from time to time party thereto and Regions
Bank, as administrative agent, as it may be amended or restated from time to
time (the “Credit Agreement”).  Capitalized terms not otherwise defined herein
shall have the meanings ascribed to those terms in the Credit Agreement.

 

This Note evidences the “Swingline Loans,” as defined in the Credit Agreement. 
Reference is made to the Credit Agreement for the terms of payment of principal
and interest hereunder, for a description of the rights of the “Administrative
Agent” as defined in the Credit Agreement, to enforce this Note, and for
additional provisions regarding additional payments, prepayment, draws and other
terms and conditions applicable to the indebtedness evidenced by this Note.  As
provided in the Credit Agreement, (i) all remaining principal, interest and
expenses outstanding hereunder or under the Credit Agreement shall become
finally due on the Termination Date, and (ii) the sum of the outstanding
principal balance hereunder and under the Revolving Credit Loan may not exceed
the Aggregate Revolving Credit Commitments at any time.

 

As provided in the Credit Agreement, interest hereunder shall be calculated
based upon a 360-day year and actual days elapsed. As also provided further in
the Credit Agreement, the interest rate required hereby shall not exceed the
maximum rate permissible under applicable Law, and any amounts paid in excess of
such rate shall be applied to reduce the principal amount hereof or shall be
refunded to the Borrower, at the option of the holder of this Note.

 

Subject to the provisions of the Credit Agreement, Borrower may borrow, repay
and reborrow amounts hereunder from time to time, provided that Borrower is not
in default hereunder or under the Credit Agreement (unless such default is
waived) and provided that all conditions to Payee’s obligation to fund advances
as set forth in the Credit Agreement are satisfied.  Payee shall have no
liability for its refusal to advance funds hereunder following a determination
that any condition precedent to the making of an advance has not been satisfied.

 

Payee’s records of the amounts advanced hereunder shall be conclusive proof
thereof, absent manifest error.

 

--------------------------------------------------------------------------------


 

All amounts due under this Note are payable in lawful money of the United States
of America, at the principal place of business of the Administrative Agent in
Atlanta, Georgia, or at such other address as the Administrative Agent may
direct.

 

To the extent permitted by applicable Law, Borrower shall pay to the holder
hereof (“Holder”) a late charge equal to five percent (5%) of any payment which
is past due for a period of twelve (12) or more days, in order to cover the
additional expenses incident to the handling and processing of delinquent
payments.

 

The occurrence of a Default under the Credit Agreement shall constitute a
Default under this Note.

 

Upon the occurrence of a Default, the Holder may, at its option and without
notice (except as provided in the Credit Agreement), acting through the
Administrative Agent as provided in the Credit Agreement, declare all
Obligations to be presently due and payable, and Holder may enforce any remedies
available to Holder under any Credit Document.  Holder may waive any default
before or after it occurs and may restore this Note in full effect without
impairing the right to declare it due for a subsequent default, this right being
a continuing one.  Upon Default, the remaining unpaid principal balance of the
indebtedness evidenced hereby and all expenses due Holder shall bear interest at
the Default Rate, as defined in the Credit Agreement.

 

All amounts received for payment of this Note shall be applied in accordance
with the Credit Agreement.

 

Borrower and all sureties, guarantors, endorsers and other parties to this Note
hereby consent to any and all renewals, waivers, modifications, or extensions of
time (of any duration) that may be granted by Holder with respect to this Note
and severally waive demand, presentment, protest, notice of dishonor, and all
other notices that might otherwise be required by law, except as set forth in
the Credit Agreement.  All parties hereto waive the defense of impairment of
collateral and all other defenses of suretyship, if applicable.

 

Borrower and all sureties, guarantors, endorsers and other parties hereto agree
to pay reasonable attorneys’ fees and all court and other costs that Holder may
incur in the course of efforts to collect the debt evidenced hereby, to the
extent permitted by the Credit Agreement.

 

The validity and construction of this Note shall be determined according to the
laws of New York applicable to contracts executed and performed within that
state and applicable federal law. If any provision of this Note should for any
reason be invalid or unenforceable, the remaining provisions hereof shall remain
in full effect.

 

--------------------------------------------------------------------------------


 

Words used herein indicating gender or number shall be read as context may
require.

 

 

PROTECTIVE LIFE CORPORATION

 

 

 

 

 

By:

Richard J. Bielen

 

Title:

Vice Chairman and Chief Financial Officer

 

 

 

 

 

Taxpayer Identification Number: 95-2492236

 

 

 

 

 

PROTECTIVE LIFE INSURANCE COMPANY

 

 

 

 

 

By:

Richard J. Bielen

 

Title:

Vice Chairman and Chief Financial Officer

 

 

 

Taxpayer Identification Number: 63-0169720

 

--------------------------------------------------------------------------------


 

EXHIBIT 2.19.6

 

U.S. TAX COMPLIANCE CERTIFICATE

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of February 2, 2015 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Protective Life Corporation and Protective
Life Insurance Company, as Borrowers, Regions Bank and the several lenders from
time to time party thereto, as Lenders, and Regions Bank, as Administrative
Agent, and each lender from time to time party thereto.

 

Pursuant to the provisions of Section 2.19 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrowers within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrowers as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E in connection
with claiming the portfolio interest exemption.  By executing this certificate,
the undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrowers and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrowers and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Date:                      , 20[ ]

 

 

--------------------------------------------------------------------------------


 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of February 2, 2015 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Protective Life Corporation and Protective
Life Insurance Company, as Borrowers, Regions Bank and the several lenders from
time to time party thereto, as Lenders, and Regions Bank, as Administrative
Agent, and each lender from time to time party thereto.

 

Pursuant to the provisions of Section 2.19 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrowers within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrowers as described in Section 881(c)(3)(C) of the
Code].

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E in connection with claiming the
portfolio interest exemption.  By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender in writing, and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

By:

 

 

 

Name:

 

Title:

 

Date:                      , 20[ ]

 

--------------------------------------------------------------------------------


 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of February 2, 2015 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Protective Life Corporation and Protective
Life Insurance Company, as Borrowers, Regions Bank and the several lenders from
time to time party thereto, as Lenders, and Regions Bank, as Administrative
Agent, and each lender from time to time party thereto.

 

Pursuant to the provisions of Section 2.19 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrowers within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrowers as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E or
(ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

By:

 

 

 

Name:

 

Title:

 

Date:                      , 20[  ]

 

--------------------------------------------------------------------------------


 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of February 2, 2015 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Protective Life Corporation and Protective
Life Insurance Company, as Borrowers, Regions Bank and the several lenders from
time to time party thereto, as Lenders, and Regions Bank, as Administrative
Agent, and each lender from time to time party thereto.

 

Pursuant to the provisions of Section 2.19 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Credit Document, neither the undersigned nor any
of its direct or indirect partners/members is a bank extending credit pursuant
to a loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrowers
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the Borrowers as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E
from each of such partner’s/member’s beneficial owners that is claiming the
portfolio interest exemption.  By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrowers and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

By:

 

 

 

Name:

 

Title:

 

Date:                      , 20[  ]

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.7

 

A number of judgments have been returned against insurers, broker-dealers, and
other providers of financial services involving, among other things, sales,
underwriting practices, product design, product disclosure, product
administration, denial or delay of benefits, charging excessive or impermissible
fees, recommending unsuitable products to customers, breaching fiduciary or
other duties to customers, refund or claims practices, alleged agent misconduct,
failure to properly supervise representatives, relationships with agents or
other persons with whom the company does business, payment of sales or other
contingent commissions, and other matters.  Often these legal proceedings have
resulted in the award of substantial judgments that are disproportionate to the
actual damages, including material amounts of punitive non-economic compensatory
damages.  In some states, juries, judges, and arbitrators have substantial
discretion in awarding punitive and non-economic compensatory damages, which
creates the potential for unpredictable material adverse judgments or awards in
any given legal proceeding.  Arbitration awards are subject to very limited
appellate review.  In addition, in some legal proceedings, companies have made
material settlement payments.  In some instances, substantial judgments may be
the result of a party’s perceived ability to satisfy such judgments as opposed
to the facts and circumstances regarding the claims.

 

Group health coverage issued through associations and credit insurance coverages
have received some negative publicity in the media as well as increased
regulatory consideration and review and litigation.  The Company has a small
closed block of group health insurance coverage that was issued to members of an
association. A number of lawsuits and investigations regarding the method of
paying claims have been initiated against life insurers.  The Company offers
payment methods that may be similar to those that have been the subject of such
lawsuits and investigations.

 

The Company, like other financial services companies in the ordinary course of
business, is involved in legal proceedings and regulatory actions.  The
occurrence of such matters may become more frequent and/or severe when general
economic conditions have deteriorated.  The Company may be unable to predict the
outcome of such matters and may be unable to provide a reasonable range of
potential losses.  Given the inherent difficulty in predicting the outcome of
such matters, it is possible that an adverse outcome in certain such matters
could be material to the Company’s results for any particular reporting period.

 

The financial services and insurance industries are sometimes the target of law
enforcement and regulatory investigations relating to the numerous laws and
regulations that govern such companies.  Some companies have been the subject of
law enforcement or other actions resulting from such investigations.  Resulting
publicity about one company may generate inquiries into or litigation against
other financial service providers, even those who do not engage in the business
lines or practices at issue in the original action.  It is impossible to predict
the outcome of such investigations or actions, whether they will expand into
other areas not yet contemplated, whether they will result in changes in
regulation, whether activities currently thought to be lawful will be
characterized as unlawful, or the impact, if any, of such scrutiny on the
financial services and insurance industry or the Company.  From time to time,
the Company

 

--------------------------------------------------------------------------------


 

receives subpoenas, requests, or other inquires and responds to them in the
ordinary course of business.

 

On June 3, 2014, the Company entered into an Agreement and Plan of Merger (the
“Merger Agreement”) with The Dai-ichi Life Insurance Company, Limited, a
kabushiki kaisha organized under the laws of Japan (“Dai-ichi”) and DL
Investment (Delaware), Inc., a Delaware corporation and wholly owned subsidiary
of Dai-ichi which provides for the merger of DL Investment (Delaware), Inc. with
and into the Company (the “Merger”), with the Company surviving the Merger as a
wholly owned subsidiary of Dai-ichi.

 

Since the entry into the Merger Agreement on June 3, 2014, four lawsuits have
been filed against the Company, our directors, Dai-ichi and DL Investment
(Delaware), Inc. on behalf of alleged Company shareowners.  On June 11, 2014, a
putative class action lawsuit styled Edelman, et al. v. Protective Life
Corporation, et al., Civil Action No. 01-CV-2014-902474.00, was filed in the
Circuit Court of Jefferson County, Alabama.  On July 30, 2014, the plaintiff in
Edelman filed an amended complaint.  Three putative class action lawsuits were
filed in the Court of Chancery of the State of Delaware, Martin, et al. v.
Protective Life Corporation, et al., Civil Action No. 9794-CB, filed June 19,
2014, Leyendecker, et al. v. Protective Life Corporation, et al., Civil Action
No. 9931-CB, filed July 22, 2014 and Hilburn, et al. v. Protective Life
Corporation, et al., Civil Action No. 9937-CB, filed July 23, 2014.  The
Delaware Court of Chancery consolidated the Martin, Leyendecker, and Hilburn
actions under the caption In re Protective Life Corp. Stockholders Litigation,
Consolidated Civil Action No. 9794-CB, designated the Hilburn complaint as the
operative consolidated complaint (the “Delaware Action”) and appointed Charlotte
Martin, Samuel J. Leyendecker, Jr., and Deborah J. Hilburn to serve as co-lead
plaintiffs.  These lawsuits allege that our Board of Directors breached its
fiduciary duties to our shareowners, that the Merger involves an unfair price,
an inadequate sales process, and unreasonable deal protection devices that
purportedly preclude competing offers, and that the preliminary proxy statement
filed with the SEC on July 10, 2014 failed to disclose purportedly material
information.  The complaints also alleged that the Company, Dai-ichi and DL
Investment (Delaware), Inc. aided and abetted those alleged breaches of
fiduciary duties.  The complaints seek injunctive relief, including enjoining or
rescinding the Merger, and attorneys’ and other fees and costs, in addition to
other relief.  The Delaware Action also seeks an award of unspecified damages.

 

With respect to the Edelman lawsuit, on September 5, 2014, the court held a
hearing to address motions to dismiss the lawsuit filed on behalf of the
Company, the members of the Company’s Board, and DL Investment (Delaware), Inc. 
On September 19, 2014, the court granted those motions and dismissed the Edelman
lawsuit in its entirety and with prejudice, pending a possible appeal by the
plaintiff.  With respect to the Delaware Action, on September 24, 2014, the
Company, each of the members of the Company’s Board, Dai-ichi, and DL Investment
(Delaware), Inc. entered into a Memorandum of Understanding (the “MOU”) with the
plaintiffs in that case, which sets forth the parties’ agreement in principle
for a settlement of the Delaware Action.  As set forth in the MOU, the Company,
the members of the Company’s Board, Dai-ichi, and DL Investment (Delaware), Inc.
agreed to the settlement solely to eliminate the burden, expense, distraction,
and uncertainties inherent in further litigation, and without admitting any
liability or wrongdoing.  The MOU contemplates that the parties will seek

 

--------------------------------------------------------------------------------


 

to enter into a stipulation of settlement providing for the certification of a
mandatory non opt-out class, for settlement purposes only, to include any and
all record and beneficial owners of shares (excluding the members of the
Company’s Board and their immediate family members, any entity in which any
member of the Company’s Board has a controlling interest, and any successors in
interest thereto) that held shares at any time during the period beginning on
June 3, 2014, through the date of consummation or termination of the proposed
Merger, including any and all of their respective successors in interest,
successors, predecessors in interest, representatives, trustees, executors,
administrators, heirs, assigns, or transferees, immediate and remote, and any
person or entity acting for or on behalf of, or claiming under, any of them,
together with their predecessors, successors and assigns, and a global release
of claims relating to the Merger as set forth in the MOU.  As part of the
settlement, the Company agreed to make certain additional disclosures related to
the Merger which are set forth in the Company’s Form 8-K filed on September 25,
2014 and which supplement the information contained in the Company’s definitive
proxy statement filed with the SEC on August 25, 2014, as amended on August 27,
2014.  Nothing in the Form 8-K or any stipulation of settlement shall be deemed
an admission of the legal necessity or materiality of any of the disclosures set
forth in the Form 8-K.  The claims in the Delaware Action will not be released
until the stipulation of settlement is approved by the Court of Chancery of the
State of Delaware.  The settlement will not affect the consideration to be
received by the Company stockholders in connection with the Merger.  There can
be no assurance that the parties to the Delaware Action will ultimately enter
into a stipulation of settlement or that the court will approve such settlement
even if the parties were to enter into such stipulation, or the extent to which
attorneys’ fees and expenses will be awarded to the plaintiffs’ counsel.  The
Company cannot provide assurances as to the ultimate settlement of the Delaware
Action or with respect to any lawsuits regarding the Merger that may be filed in
the future.

 

For the purposes of this Schedule the “Company” refers to Protective Life
Corporation and/or its subsidiaries, as context requires.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.8

 

SIGNIFICANT SUBSIDIARIES

 

Name of Significant
Subsidiary

 

State of
Incorporation

 

Percentage Stock
Owned by Borrower
or Subsidiaries

 

 

 

 

 

 

 

Protective Life Insurance Company

 

Tennessee

 

100

%

 

 

 

 

 

 

West Coast Life Insurance Company

 

Nebraska

 

100

%

 

 

 

 

 

 

MONY Life Insurance Company

 

New York

 

100

%

 

--------------------------------------------------------------------------------


 

APPENDIX A

 

Revolving Commitment Amounts and Percentages

 

Institution Name

 

Revolving 
Commitment

 

Revolving 
Commitment
Percentage

 

Regions Bank

 

$

90,000,000

 

9.00

%

Wells Fargo Bank, N.A.

 

85,000,000

 

8.50

%

Mizuho Bank, Ltd.

 

85,000,000

 

8.50

%

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

66,000,000

 

6.60

%

Sumitomo Mitsui Banking Corporation

 

80,000,000

 

8.00

%

Barclays Bank PLC

 

65,000,000

 

6.50

%

U.S. Bank National Association

 

65,000,000

 

6.50

%

Compass Bank

 

50,000,000

 

5.00

%

Fifth Third Bank

 

50,000,000

 

5.00

%

PNC Bank, National Association

 

50,000,000

 

5.00

%

The Bank of New York Mellon

 

40,000,000

 

4.00

%

Branch Banking and Trust Company

 

40,000,000

 

4.00

%

KeyBank National Association

 

40,000,000

 

4.00

%

SunTrust Bank

 

40,000,000

 

4.00

%

Cadence Bank, N.A.

 

30,000,000

 

3.00

%

Citibank, N.A.

 

30,000,000

 

3.00

%

The Northern Trust Company

 

30,000,000

 

3.00

%

Synovus Bank

 

30,000,000

 

3.00

%

Morgan Stanley Bank, N.A.

 

14,000,000

 

1.40

%

Atlantic Capital Bank

 

10,000,000

 

1.00

%

Bryant Bank

 

10,000,000

 

1.00

%

TOTAL

 

$

1,000,000,000

 

100

%

 

--------------------------------------------------------------------------------


 

APPENDIX B

 

Addresses

 

Administrative Agent’s Principal Office

 

Regions Bank

Attention:  David A. Simmons

1900 5th Avenue North

Upper Lobby, Regions Center

Birmingham, AL 35203

 

Tel:  205.326.5924

Fax:  205.325.5170

Email:  david.simmons@regions.com

 

Syndicate Services

Attention:  Kelli Jones

1180 West Peachtree Street NW

Suite 1400

Atlanta, GA 30309

 

Tel:  404.279.7477

Fax:  404.995.7665

Email:  kelli.jones@regions.com

 

Lenders’ Principal Offices

 

Atlantic Capital Bank

Preston McDonald

3280 Peachtree Road NE

Suite 1600

Atlanta, GA 30305

 

Tel:  404.995.5845

Fax:  404.995.6070

Email:  preston.mcdonald@atlcapbank.com

 

--------------------------------------------------------------------------------


 

The Bank of New York Mellon

Adim Offurum

The Bank of New York Mellon

One Wall Street

New York, New York 10286

 

Tel:  212.635.6208

Fax:  212.635.8541

Email:  adim.offurum@bnymellon.com

 

Back-up Contact:

Lizanne Eberle

 

Tel:  212.635.6475

Fax:  212.635.8541

Email:  lizanne.eberle@bnymellon.com

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

Tsuyoshi Yoshida

1251 Avenue of the Americas

New York, NY 10020

 

Tel:  212.782.4133

Fax:  212.782.6437

Email:  tsyoshida@us.mufg.jp

 

Barclays Bank PLC

Alicia Borys

745 Seventh Avenue

27th Floor

New York, NY 10019

 

Tel:  202.526.4291

Fax:  212.526.5115

Email:  alicia.borys@barclays.com

 

Branch Banking and Trust Company

BJ Wilson

271 17th Street NW, Suite 700

Atlanta, GA 30363

 

Tel:  404.214.3373

Fax:  404.442.5213

Email:  bwilson@bbandt.com

 

--------------------------------------------------------------------------------


 

Bryant Bank

Jeremy Tuggle

2700 Cahaba Village Plaza

Birmingham, AL 35243

 

Tel:  205.968.3354

Fax:  205.969.5805

Email:  jeremy.tuggle@bryantbank.com

 

Cadence Bank, N.A.

Caldwell Marks

17 North 20th Street

Birmingham, AL  35203

 

Tel:  205.327.3461

Fax:  205.488.3320

Email:  caldwell.marks@cadencebank.com

 

Citibank, N.A.

Robert Chesley

388 Greenwich Street, 35th Floor

New York, NY 10013

 

Tel:  212.816.5706

Fax:  646.495.9200

Email:  robert.chesley@citi.com

 

Compass Bank

Mark Taylor

16 South 20th Street

Suite 201

Birmingham, AL 35233

 

Tel:  205.297.1446

Fax:  205.524.0385

Email:  mark.taylor@bbva.com

 

Fifth Third Bank

Amanda Johnston

2501 Blue Ridge Rd. Ste. 190

Raleigh, NC 27607

 

Tel:  919.573.1902

Fax:  513.358.3480

Email:  amanda.johnston@53.com

 

--------------------------------------------------------------------------------


 

KeyBank National Association

James Cribbet

127 Public Square

Cleveland, OH 44114

 

Tel:  216.689.4926

Fax:  216.370.5997

Email:  james_cribbet@keybank.com

 

Mizuho Bank, Ltd.

Diane Ferguson

1251 Avenue of Americas

New York, NY 10020

 

Tel:  212.282.3449

Fax:  212.282.4488

Email:  diane.ferguson@mizuhocbus.com

 

Morgan Stanley Bank, N.A.

Harry Comninellis

750 Seventh Avenue

11th Floor

New York, NY  10019

 

Tel:  212.761.3489

Fax:   212.507.3203

Email:  harry.comninellis@morganstanley.com

 

The Northern Trust Company

Peter Hallan

50 South LaSalle Street

Chicago, IL  60603

 

Tel:  312.444.2434

Fax:  312.444.4906

Email:  ph48@ntrs.com

 

PNC Bank, National Association

Nicole Limberg

1 N. Franklin

Chicago, IL 60606

 

Tel:  312.384.4650

Fax:  877.735.7312

Email:  nicole.limberg@pnc.com

 

--------------------------------------------------------------------------------


 

Regions Bank

David A. Simmons

1900 5th Avenue North

Upper Lobby, Regions Center

Birmingham, AL 35203

 

Tel:  205.326.5924

Fax:  205.325.5170

Email:  david.simmons@regions.com

 

Sumitomo Mitsui Banking Corporation

Toshiyasu Wakasaki

277 Park Avenue

New York, NY 10172

 

Tel:  212.224.4185

Fax:  212.593.9514

Email:  toshiyasu.wakasaki@smbcgroup.com

 

SunTrust Bank

Paula Mueller

3333 Peachtree Street NE

7th Floor

Atlanta, GA 30326

 

Tel:  404.439.9611

Fax:  404.989.9589

Email:  paula.mueller@suntrust.com

 

Synovus Bank

Anne Lovette

800 Shades Creek Parkway

Birmingham, Alabama 35209

 

Tel:  205.868.4806

Fax:  205.868.4749

Email:  annelovette@synovus.com

 

U.S. Bank National Association

Frank Ahlborn
214 N. Tryon Street

26th Floor

Charlotte, NC 28202

 

Tel:  612.344.8228

Fax:  920.237.7993
Email:  frank.ahlborn@usbank.com

 

--------------------------------------------------------------------------------


 

Wells Fargo Bank, National Association

Karen Hanke

301 South College Street

Charlotte, NC 28288

 

Tel:  704.715.9840

Fax:  303.863.2729

Email:  karen.hanke@wellsfargo.com

 

Borrower’s Principal Office

 

Protective Life Corporation

2801 Highway 280 South

Birmingham, Alabama 35223

 

Tel:  205.268.5511

Fax:  205.268.3642

Email:  lance.black@protective.com

 

Protective Life Insurance Company

2801 Highway 280 South

Birmingham, Alabama 35223

 

Tel:  205.268.5511

Fax:  205.268.3642

Email:  lance.black@protective.com

 

--------------------------------------------------------------------------------